Exhibit 10.1

AMENDED AND RESTATED FINANCING AGREEMENT

Dated as of March 16, 2010

by and among

UNIGENE LABORATORIES, INC.,

as Borrower,

THE LENDERS PARTY HERETO

and

VICTORY PARK MANAGEMENT, LLC,

as Agent

 

 

$33,000,000 SENIOR SECURED CONVERTIBLE NOTES

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE 1 DEFINITIONS; CERTAIN TERMS    3

Section 1.1

   Definitions    3

Section 1.2

   Terms Generally    19

Section 1.3

   Accounting and Other Terms    19 ARTICLE 2 BORROWERS’ AUTHORIZATION OF ISSUE
   20

Section 2.1

   Senior Secured Convertible Notes    20

Section 2.2

   Interest    20

Section 2.3

   Redemptions and Payments    21

Section 2.4

   Payments    25

Section 2.5

   Dispute Resolution    26

Section 2.6

   Taxes    26

Section 2.7

   Reissuance    27

Section 2.8

   Registers    28

Section 2.9

   Maintenance of Registers    28

Section 2.10

   Transfer Agent Instructions    28

Section 2.11

   Common Stock    29

Section 2.12

   Compensation for Increased Costs and Taxes    29

Section 2.13

   Capital Adequacy Adjustment    29 ARTICLE 3 PURCHASE AND SALE OF NOTES AND
SHARES    30

Section 3.1

   First Restated Closing    30

Section 3.2

   Subsequent Closing    31 ARTICLE 4 CONDITIONS TO THE BORROWERs’ OBLIGATION TO
SELL    31

Section 4.1

   First Restated Closing    31

Section 4.2

   Subsequent Closing    32 ARTICLE 5 CONDITIONS TO EACH LENDER’S OBLIGATION TO
PURCHASE    32

Section 5.1

   First Restated Closing    32

Section 5.2

   Subsequent Closing    36 ARTICLE 6 LENDER’S REPRESENTATIONS AND WARRANTIES   
39

Section 6.1

   No Public Sale or Distribution    39

Section 6.2

   Investor Status    39

Section 6.3

   No Governmental Review    40

Section 6.4

   Transfer or Resale    40

Section 6.5

   Legends    40

Section 6.6

   Residency    41 ARTICLE 7 BORROWERS’ REPRESENTATIONS AND WARRANTIES    41

Section 7.1

   Organization and Qualification    42

Section 7.2

   Authorization; Enforcement; Validity    42

Section 7.3

   Issuance of Securities    43

 

i



--------------------------------------------------------------------------------

Section 7.4

   No Conflicts    43

Section 7.5

   Consents    43

Section 7.6

   Subsidiary Rights    44

Section 7.7

   Equity Capitalization    44

Section 7.8

   Indebtedness and Other Contracts    45

Section 7.9

   Off Balance Sheet Arrangements    45

Section 7.10

   Ranking of Notes    45

Section 7.11

   Title    45

Section 7.12

   Intellectual Property Rights    46

Section 7.13

   Creation, Perfection, and Priority of Liens    46

Section 7.14

   Absence of Certain Changes    46

Section 7.15

   Absence of Litigation    47

Section 7.16

   No Undisclosed Events, Liabilities, Developments or Circumstances    47

Section 7.17

   No Disagreements with Accountants and Lawyers    47

Section 7.18

   No General Solicitation; Placement Agent’s Fees    47

Section 7.19

   No Integrated Offering    48

Section 7.20

   Tax Status    48

Section 7.21

   Transfer Taxes    48

Section 7.22

   Conduct of Business; Regulatory Permits    48

Section 7.23

   Foreign Corrupt Practices    49

Section 7.24

   Sarbanes-Oxley Act    49

Section 7.25

   Environmental Laws    49

Section 7.26

   Margin Stock    49

Section 7.27

   ERISA    50

Section 7.28

   Investment Company    50

Section 7.29

   U.S. Real Property Holding Corporation    50

Section 7.30

   Internal Accounting and Disclosure Controls    50

Section 7.31

   SEC Documents; Financial Statements    51

Section 7.32

   Manipulation of Price; Securities    52

Section 7.33

   Transactions With Affiliates    52

Section 7.34

   Acknowledgment Regarding Lender’s Purchase of Securities    53

Section 7.35

   Acknowledgment Regarding Lender’s Trading Activity    53

Section 7.36

   Registration Statement    53

Section 7.37

   Insurance    53

Section 7.38

   Application of Takeover Protections; Rights Agreement    53

Section 7.39

   Employee Relations    54

Section 7.40

   Disclosure    54

Section 7.41

   Patriot Act    54

Section 7.42

   Compliance with Statutes, etc    55

Section 7.43

   Material Contracts    55

Section 7.44

   FDA and Product-Related Matters    55

Section 7.45

   Absence of Securities-Related Litigation    56 ARTICLE 8 COVENANTS    56

Section 8.1

   Financial Covenants    56

Section 8.2

   Deliveries    56

 

ii



--------------------------------------------------------------------------------

Section 8.3

   Notices    57

Section 8.4

   Rank    60

Section 8.5

   Incurrence of Indebtedness    60

Section 8.6

   Existence of Liens    60

Section 8.7

   Restricted Payments    60

Section 8.8

   Mergers; Acquisitions; Asset Sales    61

Section 8.9

   No Further Negative Pledges    61

Section 8.10

   Affiliate Transactions    61

Section 8.11

   Insurance    61

Section 8.12

   Corporate Existence and Maintenance of Properties    63

Section 8.13

   Non-circumvention    63

Section 8.14

   Conduct of Business    63

Section 8.15

   U.S. Real Property Holding Corporation    63

Section 8.16

   Compliance with Laws    63

Section 8.17

   Form D and Blue Sky    64

Section 8.18

   Reporting Status    64

Section 8.19

   Listing    64

Section 8.20

   Additional Collateral    64

Section 8.21

   Audit Rights; Field Exams; Appraisals; Meetings    64

Section 8.22

   Pledge of Securities    65

Section 8.23

   Additional Issuances of Securities    65

Section 8.24

   Use of Proceeds    66

Section 8.25

   Fees    67

Section 8.26

   Disclosure of Transactions and Other Material Information    67

Section 8.27

   Modification of Organizational Documents and Certain Documents    68

Section 8.28

   Joinder    68

Section 8.29

   Investments    69

Section 8.30

   Authorization of Additional Shares of Common Stock    69

Section 8.31

   Reservation of Shares    71

Section 8.32

   Internal Accounting Controls    72

Section 8.33

   Regulation M    72

Section 8.34

   Corporate Governance Matters    73

Section 8.35

   Notice of Change of Control Transactions    76

Section 8.36

   Further Assurances    76

Section 8.37

   Hiring of Chief Executive Officer    76 ARTICLE 9 CROSS GUARANTY    77

Section 9.1

   Cross-Guaranty    77

Section 9.2

   Waivers by Borrowers    77

Section 9.3

   Benefit of Guaranty    77

Section 9.4

   Waiver of Subrogation, Etc    78

Section 9.5

   Election of Remedies    78

Section 9.6

   Limitation    78

Section 9.7

   Contribution with Respect to Guaranty Obligations    78

Section 9.8

   Liability Cumulative    79

Section 9.9

   Stay of Acceleration    79

 

iii



--------------------------------------------------------------------------------

Section 9.10

   Benefit to Borrowers    80 ARTICLE 10 RIGHTS UPON EVENT OF DEFAULT    80

Section 10.1

   Event of Default    80

Section 10.2

   Acceleration Right    83

Section 10.3

   Consultation Rights    84

Section 10.4

   Other Remedies    84 ARTICLE 11 TERMINATION    85

Section 11.1

   Failure to Close    85

Section 11.2

   Conversion/Redemption of Notes    85 ARTICLE 12 AGENCY PROVISIONS    85

Section 12.1

   Appointment    85

Section 12.2

   Delegation of Duties    85

Section 12.3

   Exculpatory Provisions    86

Section 12.4

   Reliance by Agent    86

Section 12.5

   Notices of Default    86

Section 12.6

   Non-Reliance on the Agent and Other Holders    87

Section 12.7

   Indemnification    87

Section 12.8

   The Agent in Its Individual Capacity    87

Section 12.9

   Resignation of the Agent; Successor Agent    88

Section 12.10

   Reimbursement by Holders    88 ARTICLE 13 MISCELLANEOUS    88

Section 13.1

   Payment of Expenses    88

Section 13.2

   Governing Law; Jurisdiction; Jury Trial    89

Section 13.3

   Counterparts    90

Section 13.4

   Headings    90

Section 13.5

   Severability    90

Section 13.6

   Entire Agreement; Amendments    90

Section 13.7

   Notices    91

Section 13.8

   Successors and Assigns    92

Section 13.9

   No Third Party Beneficiaries    92

Section 13.10

   Survival    92

Section 13.11

   Further Assurances    92

Section 13.12

   Indemnification    93

Section 13.13

   No Strict Construction    93

Section 13.14

   Waiver    93

Section 13.15

   Payment Set Aside    94

Section 13.16

   Independent Nature of Lenders’ Obligations and Rights    94

Section 13.17

   Reaffirmation    94

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Note Exhibit B    Registration Rights Agreement Exhibit C   
Security Agreement Exhibit D    Fee Letter Exhibit E    Funds Flow Letter
Exhibit F    Outside Counsel Opinion Exhibit G    Irrevocable Transfer Agent
Instructions Exhibit H    Secretary’s Certificate Exhibit I    Officer’s
Certificate Exhibit J    Post-Closing Obligations Letter Exhibit K    Compliance
Certificate Exhibit L    Notice of Purchase and Sale Exhibit M    Affiliate
Subordination Agreement Exhibit N    Intellectual Property Security Agreements
Exhibit O    Confidentiality Agreement SCHEDULES Schedule 7.1    Subsidiaries
Schedule 7.5    Consents Schedule 7.6    Subsidiary Rights Schedule 7.7   
Equity Capitalization Schedule 7.8    Indebtedness and Other Contracts
Schedule 7.11    Title Schedule 7.12    Intellectual Property Rights Schedule
7.14    Absence of Certain Changes Schedule 7.15    Absence of Litigation
Schedule 7.18    No General Solicitation; Placement Agent’s Fees Schedule 7.22
   Conduct of Business; Regulatory Permits Schedule 7.25    Environmental Laws
Schedule 7.27    ERISA Schedule 7.31    SEC Documents; Financial Statements
Schedule 7.33    Transactions with Affiliates Schedule 7.35    Acknowledgement
Regarding Lender’s Trading Activity Schedule 7.43    Material Contracts Schedule
7.44    FDA and Product-Related Matters Schedule 8.6    Existing Liens Schedule
8.7    Restricted Payments Schedule 8.23    Additional Issuances of Securities
Schedule 8.24    Use of Proceeds Schedule 8.29    Existing Investments Schedule
8.31    Reservation of Shares Schedule 8.34    Powers and Authority of Chairman
of the Board

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED FINANCING AGREEMENT

This AMENDED AND RESTATED FINANCING AGREEMENT (as same may be further amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of March 16, 2010, is being entered into by and among
UNIGENE LABORATORIES, INC. (“Principal Borrower”), the lenders listed on the
Schedule of Lenders attached hereto (each individually, a “Lender” and
collectively, the “Lenders”) and Victory Park Management, LLC, as administrative
agent and collateral agent (in such capacity, the “Agent”) for the Lenders and
the Holders (as defined herein).

WHEREAS, Principal Borrower, Agent and Lenders are parties to that certain
Financing Agreement dated as of September 30, 2008, as amended pursuant to that
certain Omnibus Amendment Agreement, dated as of October 19, 2009, by and among
the Principal Borrower, Agent and the Lenders (the “October 2009 Amendment”) (as
heretofore amended, restated, supplemented or otherwise modified from time to
time and in effect immediately prior to the effectiveness of this Agreement, the
“Original Financing Agreement”);

WHEREAS, the parties hereto desire to enter into this Agreement to, among other
things, amend and restate in its entirety the Original Financing Agreement,
without constituting a novation of the obligations, liabilities and indebtedness
of the Principal Borrower thereunder, on the terms and subject to the conditions
contained herein;

WHEREAS, in connection with the execution of this Agreement, each Lender wishes
to purchase (by way of surrender of existing Original Notes (as defined below)
and/or by way of cash payment, in each case as described herein), and the
Principal Borrower wishes to sell to the Lenders, upon the terms and conditions
stated in this Agreement, that principal amount of Notes (as defined below), at
the First Restated Closing (as defined below) as set forth opposite such
Lender’s name in column three (3) on the Schedule of Lenders attached hereto and
at the Subsequent Closing, if any, pursuant to the terms and conditions of
Section 3.2;

WHEREAS, in connection with the sale of the Original Notes at the First Closing
and the Second Closing, and as an inducement to the Lenders to purchase the
Original Notes, the Principal Borrower issued to the Lenders at the First
Closing and the Second Closing, upon the terms and conditions stated in the
Original Financing Agreement, shares of common stock, par value $0.01 per share,
of the Principal Borrower (or any capital stock issued in substitution or
exchange for, or otherwise in respect of, such common stock, the “Common
Stock”), as set forth opposite such Lender’s name in column four (4) on the
Schedule of Lenders attached hereto (the “Shares”);

WHEREAS, in connection with the execution and delivery of the October 2009
Amendment, upon the execution of the October 2009 Amendment, the Principal
Borrower issued to the Lender 300,000 shares of Common Stock (the “Exchange
Shares”) in exchange for the Lender’s surrender of a Warrant to purchase
1,000,000 shares of Common Stock pursuant to the terms of a Warrant Exchange
Agreement, dated as of October 19, 2009;



--------------------------------------------------------------------------------

WHEREAS, the Principal Borrower and each Lender executed and delivered the
Original Financing Agreement, and are executing and delivering this Agreement,
in reliance upon the exemption from securities registration with respect to the
Original Notes (as defined below), the Shares, the Exchange Shares, the Notes
(as defined below) and the Conversion Shares (as defined below) (collectively,
the “Securities”) afforded by the Securities Act of 1933, as amended (the “1933
Act”), and Regulation D (“Regulation D”) promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act;

WHEREAS, contemporaneously with the execution and delivery of the Original
Financing Agreement, the Principal Borrower and the Lenders executed and
delivered a Registration Rights Agreement (the “Original Registration Rights
Agreement”), pursuant to which the Principal Borrower agreed to provide certain
registration rights with respect to the Shares under the 1933 Act and the rules
and regulations promulgated thereunder, and applicable state securities laws,
which Original Registration Rights Agreement shall be amended and restated to be
in the form attached hereto as Exhibit B contemporaneously with the execution
and delivery of this Agreement to, among other things, cover the Conversion
Shares (as so amended and restated, and as may otherwise be amended, restated,
supplemented or modified from time to time, the “Registration Rights
Agreement”);

WHEREAS, contemporaneously with the execution and delivery of the Original
Financing Agreement, the Principal Borrower and the Agent on behalf of the
Holders and Lenders executed and delivered a Pledge and Security Agreement,
substantially in the form attached hereto as Exhibit C (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
pursuant to which all of the assets of the Principal Borrower and any New
Borrower that becomes a party hereto have and will be pledged as Collateral to
secure the Obligations (as defined herein);

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Principal Borrower and the Agent are executing and delivering a Fee Letter,
substantially in the form attached hereto as Exhibit D (as amended, restated,
supplemented or otherwise modified from time to time, the “Fee Letter”),
pursuant to which the Principal Borrower shall pay and reimburse the Agent for
itself and on behalf of the Holders and Lenders for fees and expenses incurred
in connection with the transactions contemplated hereunder; and

WHEREAS, contemporaneously with the execution and delivery of the Original
Financing Agreement, the Principal Borrower, the holders of the Affiliate Notes
(or their predecessors in interest, as applicable) and the Agent on behalf of
the Holders and Lenders executed and delivered an Affiliate Subordination
Agreement, substantially in the form attached hereto as Exhibit M (as amended,
restated, supplemented or otherwise modified from time to time, the “Affiliate
Subordination Agreement”), pursuant to which the holders of the Affiliate Notes
agreed that the payment of all Affiliate Indebtedness shall be subordinated and
junior in right of payment to the prior payment in full in cash of the
Obligations.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the Principal Borrower, any New Borrower that
becomes a party hereto, Agent and each Lender hereby agree as follows:

ARTICLE 1

DEFINITIONS; CERTAIN TERMS

Section 1.1 Definitions. As used in this Agreement, the following terms have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:

“8-K Filing” has the meaning set forth in Section 8.26.

“1933 Act” has the meaning set forth in the recitals.

“1934 Act” has the meaning set forth in Section 7.34.

“Accounts” has the meaning provided in the UCC.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business line, unit or division of a Person, (b) the acquisition of in
excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person.

“Agent” has the meaning set forth in the introductory paragraph hereto.

“Affiliate” means, with respect to a specified Person, another Person that
(i) is a director or officer of such specified Person, or (ii) directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.

“Affiliate Indebtedness” means Indebtedness under the Affiliate Notes.

“Affiliate Notes” means each of (i) the Second Amended and Restated Secured
Promissory Note dated as of March 17, 2010 issued by the Principal Borrower in
favor of Jaynjean Levy Family Limited Partnership in an aggregate principal
amount of $7,418,803 and (ii) the Second Amended and Restated Secured Promissory
Note dated as of March 17, 2010 issued by the Principal Borrower in favor of
Jean Levy in an aggregate principal amount of $8,318,714.

“Affiliate Subordination Agreement” has the meaning set forth in the recitals.

“Asset Sale” means (i) the sale, lease, license, conveyance or other disposition
of any assets or rights of any Borrower or any of the Borrowers’ Subsidiaries,
and (ii) the sale of Equity Interests in any of the Borrowers (other than the
Capital Stock of the Principal Borrower) or any of the Borrowers’ Subsidiaries.

“Bankruptcy Law” has the meaning set forth in Section 10.1(c).

 

3



--------------------------------------------------------------------------------

“Blocked Account” means each Controlled Account (as defined in the Security
Agreement) that is subject to the full dominion and control of the Agent.

“Blue Sky Legend” has the meaning set forth in Section 6.5.

“Board” means the board of directors of the Principal Borrower.

“Borrower” means the Principal Borrower and any New Borrower that becomes a
party hereto in accordance with Section 8.28.

“Business Day” means any day other than Saturday or Sunday or any day that banks
in Chicago, Illinois are required or permitted to close.

“Capital Stock” means (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into, or exchangeable for, Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.

“Cash Equivalent Investment” means, at any time, (a) any evidence of debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case rated at least A-l by Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc.,
(c) any certificate of deposit, time deposit or banker’s acceptance, maturing
not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000, (d) any repurchase agreement
entered into with any commercial banking institution of the nature referred to
in clause (c) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial banking
institution thereunder, (e) money market accounts or mutual funds which invest
exclusively in assets satisfying the foregoing requirements, and (f) other short
term liquid investments approved in writing by Agent.

“Cash Flow” means, with respect to any Person for any period, the sum of (i) the
total operating revenue of such Person for such period as set forth in such
Person’s statement of operations prepared in accordance with GAAP plus (ii) the
increase in deferred revenue of such Person during such period as set forth in
such Person’s statement of cash flows prepared in accordance with GAAP.

“cGMPs” means the regulatory requirements for current good manufacturing
practices promulgated by the FDA under the Food and Drug Act, including at 21
C.F.R. § 210 et seq. and under the Public Health Service Act, Biological
Products, 21 C.F.R. §§ 610-10, as the same may be amended from time to time.

 

4



--------------------------------------------------------------------------------

“Change of Control” means, with respect to any Borrower or Subsidiary, that
(A) such Borrower or Subsidiary shall, directly or indirectly, in one or more
related transactions, (i) consolidate or merge with or into (whether or not such
Borrower or Subsidiary is the surviving corporation) another Person, (ii) sell,
assign, transfer, lease, license, convey or otherwise dispose of all or
substantially all of the properties or assets of such Borrower or Subsidiary to
another Person, (iii) consummate a stock purchase agreement or other business
combination (including a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
fifty percent (50%) of the outstanding shares of Common Stock, (iv) reorganize,
recapitalize or reclassify the Common Stock, or (v) cause to occur a “change in
control” under any Affiliate Indebtedness, (B) any Person shall make a purchase,
tender or exchange offer that is accepted by the holders of more than fifty
percent (50%) of the outstanding shares of Common Stock or other voting
securities of such entity (not including any shares of Common Stock or other
voting securities of such entity held by the Person or Persons making or party
to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), (C) with respect to the Principal Borrower,
(i) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act), other than the Lenders, is or shall become
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the aggregate ordinary
voting power represented by issued and outstanding Common Stock or (ii) a
Unigene Change of Control (as defined in the Tarsa Stockholders’ Agreement)
shall occur or (D) during any consecutive two (2) year period, individuals who
at the beginning of such period constituted the board of directors (but not a
committee thereof), together with any new directors whose election to such board
of directors (but not a committee thereof), or whose nomination for election by
the stockholders of such entity, was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved cease for any reason to constitute a majority of the board of directors
(but not a committee thereof) then in office.

“China JV” means Unigene Biotechnology Co. Ltd., a corporation established under
the laws of the People’s Republic of China.

“Closing” means the First Closing, the Second Closing, the First Restated
Closing or the Subsequent Closing, as applicable.

“Closing Date” means the First Closing Date, the Second Closing Date, the First
Restated Closing Date or the Subsequent Closing Date, as applicable.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the “Collateral” as defined in the Security Agreement.

“Collateral Assignment” means the collateral assignment of the Tarsa License
Agreement entered into by the Principal Borrower and the Agent.

 

5



--------------------------------------------------------------------------------

“Common Stock” has the meaning set forth in the recitals.

“Compliance Certificate” means a certificate signed by a responsible officer of
the Principal Borrower, in substantially the form attached hereto as Exhibit K
and reasonably satisfactory to the Agent.

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of the First Restated Closing Date, to be entered into by and among the
Principal Borrower, each of the Lenders and the other parties thereto, in the
form attached hereto as Exhibit O.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Capital Stock having ordinary voting power for the election
of directors of a Person or (ii) to direct or cause the direction of management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto.

“Conversion Shares” means those shares of Common Stock or other securities into
which the outstanding principal amount of the Notes, and any accrued and unpaid
interest thereon, may be converted pursuant to the terms of the Notes.

“Current Interest Rate” means a rate per annum equal to the greater of (i) the
Prime Rate plus five percent (5.00%) (i.e., 500 basis points) and (ii) fifteen
percent (15.00%), as adjusted pursuant to the terms of Section 2.2 of this
Agreement.

“Custodian” has the meaning set forth in Section 10.1(d).

“Default Rate” means a rate per annum equal to the Current Interest Rate plus
three percent (3.00%) (i.e., 300 basis points).

“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Collateral (i) in excess of $500,000 in the
aggregate for any Fiscal Year or (ii) that results in a Material Adverse Effect.

“Diligence Date” has the meaning set forth in Section 7.14.

“DTC” has the meaning set forth in Section 6.5.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, any Borrower or any of their respective
Subsidiaries or ERISA Affiliates.

 

6



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata), including laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, the exposure of humans thereto, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all regulatory
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices of violation or similar notice letters, orders,
permits, plans or regulations issued, entered, promulgated or approved
thereunder.

“Equity Interests” means Capital Stock and all warrants, options and other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock, whether or not such debt
security includes the right of participation with Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means, as to any Borrower, any trade or business (whether or
not incorporated) that is a member of a group which includes such Borrower and
which is treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standards of
Sections 412 and 430 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by any of the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
any of the Borrowers, any of their Subsidiaries or any of their respective
Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of liability on any of the Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of any of the Borrowers, any of
their Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any of the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to

 

7



--------------------------------------------------------------------------------

terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the
occurrence of an act or omission which could give rise to the imposition on any
of the Borrowers, any of their Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Sections 4975 or
4971 of the Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (i) the assertion
of a material claim (other than routine claims for benefits) against any
Employee Benefit Plan other than a Multiemployer Plan or the assets thereof, or
against any of the Borrowers, any of their Subsidiaries or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan;
(j) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to qualify for exemption
from taxation under Section 501(a) of the Code; or (k) the imposition of a Lien
pursuant to Section 401(a)(29) or 430(k) of the Code or pursuant to ERISA with
respect to any Pension Plan.

“Event of Default” has the meaning set forth in Section 10.1.

“Event of Default Notice” has the meaning set forth in Section 10.2(a).

“Event of Default Redemption” has the meaning set forth in Section 10.2(a).

“Event of Default Redemption Notice” has the meaning set forth in
Section 10.2(a).

“Event of Loss” means any Destruction to, or any Taking of, any asset or
property of any of the Borrowers or any of their Subsidiaries.

“Exchange Shares” has the meaning set forth in the recitals.

“Extraordinary Receipts” means any cash received by the Borrowers or any of
their Subsidiaries outside the ordinary course of business (and not consisting
of (i) Milestone Payments, (ii) proceeds described in Sections 2.3(b)(i),
(b)(ii), (b)(iii), (b)(iv) or (b)(v) or (iii) reimbursements under Section 4.1
of the Tarsa License Agreement), including (a) foreign, United States, state or
local tax refunds, (b) pension plan reversions, (c) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action, and (d) any purchase price adjustment received in connection with any
Acquisition.

“FDA” means the U.S. Food and Drug Administration or any successor thereto.

“FDA Approvals” has the meaning set forth in Section 7.42.

“FDA Regulations” means any rule, regulation or administrative order promulgated
or issued by the FDA.

“Fee Letter” has the meaning set forth in the recitals.

“Filing” has the meaning set forth in Section 8.30(a).

 

8



--------------------------------------------------------------------------------

“First Closing” means the original Closing of the Original Financing Agreement
on the First Closing Date and the purchase of a portion of the Original Notes
and Shares by the Lenders in connection therewith.

“First Closing Date” means September 30, 2008.

“First Restated Closing” has the meaning set forth in Section 3.1.

“First Restated Closing Date” has the meaning set forth in Section 3.1.

“First Restated Closing Purchase Price” has the meaning set forth in
Section 3.1.

“First Stockholders Meeting” has the meaning set forth in Section 8.30(a).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year of the Borrowers.

“Fiscal Year” means a fiscal year of the Borrowers.

“Food and Drug Act” means the U.S. Food, Drug and Cosmetic Act, as amended, 21
U.S.C. § 301 et seq. and any successor thereto.

“Funds Flow Letter” has the meaning set forth in Section 4.1(b).

“Future Designee” has the meaning set forth in Section 8.34(b).

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.

“HHS Regulations” means any rule, regulation or administrative order promulgated
or issued by the U.S. Department of Health and Human Services or any successor
thereto.

“Holder” means a holder of a Note.

“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including “capital leases” in
accordance with GAAP) (other than

 

9



--------------------------------------------------------------------------------

trade payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, notes or similar instruments whether convertible or not, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all indebtedness referred to in
clauses (i) through (v) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, (vii) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (i) through (vi) above; (viii) banker’s
acceptances; (ix) the balance deferred and unpaid of the purchase price of any
property or services due more than three months after such property is acquired
or such services are completed; (x) Hedging Obligations; and (xi) obligations
under convertible securities. In addition, the term “Indebtedness” of Borrowers
or their Subsidiaries, as applicable, includes (a) all Indebtedness of others
secured by a Lien on any assets of any of the Borrowers or any of their
Subsidiaries (whether or not such Indebtedness is assumed by the Borrowers or
such Subsidiaries), and (b) to the extent not otherwise included, the guarantee
by any of the Borrowers or any of their Subsidiaries of any Indebtedness of any
other Person.

“Insolvent” means, with respect to each Borrower or Subsidiary, (i) the present
fair saleable value in a non-liquidation context of such Borrower’s or
Subsidiary’s assets is less than the amount required to pay such Borrower’s or
Subsidiary’s total Indebtedness as applicable, (ii) such Borrower or Subsidiary
is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Borrower or Subsidiary intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) such
Borrower or Subsidiary has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

“Intellectual Property Security Agreements” means each trademark security
agreement, patent security agreement and copyright security agreement, in the
forms of Exhibit N attached hereto, executed from time to time by and among the
Borrowers and the Agent, as any such agreement may be amended, supplemented or
otherwise modified from time to time.

“Interest Date” has the meaning provided in Section 2.2(a).

“Inventory” has the meaning provided in the UCC.

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt security or Equity Interest, by
making any loan or advance, by becoming contingently liable in respect of
obligations of such other Person or by making an Acquisition.

 

10



--------------------------------------------------------------------------------

“Investors” has the meaning provided in the Registration Rights Agreement.

“Irrevocable Transfer Agent Instructions” has the meaning provided in
Section 2.10.

“Jay Levy Resignation” has the meaning set forth in Section 5.1(hh).

“Late Charge” has the meaning provided in Section 2.4.

“Lender” and “Lenders” has the meaning set forth in the introductory paragraph
hereto.

“Lender Designee” has the meaning set forth in Section 8.34(b).

“Lender Rights Termination Date” has the meaning set forth in Section 8.34(c).

“Lender Shares” has the meaning provided in Section 2.10.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, security
interest, conditional sale or other title retention agreement, charge or other
security interest or encumbrance of any kind, whether or not filed, recorded or
otherwise perfected under applicable law, including any conditional sale or
other title retention agreement or any lease or license in the nature thereof,
or any option or other agreement to sell or give a security interest in such
asset.

“Master Reaffirmation Agreement” means that certain Master Reaffirmation and
Amendment to Transaction Documents dated as of the First Restated Closing Date
by and among Principal Borrower, Agent, Lenders and Holders.

“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, the Collateral, results of operations, condition
(financial or otherwise) or prospects of the Principal Borrower and its
Subsidiaries, taken as whole, or on the transactions contemplated hereby and by
the other Transaction Documents, or on the authority or ability of each of the
Borrowers and each of their Subsidiaries to fully and timely perform its
obligations under any Transaction Document.

“Material Contract” means (i) each of the Material License Agreements, (ii) each
of the Material Tarsa Agreements, (iii) each of the Affiliate Notes and (iv) any
other contract or other arrangement to which the Borrowers or any of their
Subsidiaries is a party (other than the Transaction Documents) for which breach,
nonperformance, cancellation, termination or failure to renew could reasonably
be expected to have a Material Adverse Effect.

“Material License Agreements” means, collectively, the Novartis License
Agreement, the USL License Agreement, the SmithKline License Agreement, the
Tarsa License Agreement and each other material agreement pursuant to which any
of the Borrowers or their Subsidiaries license intellectual property rights.

“Material Tarsa Agreements” means the Tarsa License Agreement, the Tarsa
Contribution Agreement, the Tarsa Stockholders’ Agreement, the Tarsa Investor
Rights Agreement, the Tarsa Charter and the Tarsa Bylaws.

 

11



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (a) March 17, 2013 and (b) such earlier
date as the unpaid principal balance of all outstanding Notes becomes due and
payable pursuant to the terms of this Agreement and the Notes.

“Maximum Permitted Redemption Amount” means, at any time, the lesser of
(i) $13,642,472.50 and (ii) the then outstanding principal amount of the Notes.

“Milestone Payments” means payments, net of any costs recovered, made to the
Borrowers or their Subsidiaries pursuant to the Material License Agreements that
are made upon the achievement of specified events or results and are outside the
ordinary course of business pursuant to the terms set forth in such Material
License Agreements.

“Mortgage” means a mortgage or deed or trust securing the Obligations, in form
and substance reasonably satisfactory to the Agent, as it may be amended,
supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“MVM Investors” means MVM Fund III Limited Partnership, MVM Fund III (No. 2)
Limited Partnership, Novo A/S, Quaker BioVentures II, L.P. and David Brand,
collectively.

“National Exchange” has the meaning set forth in Section 8.19.

“New Borrower” has the meaning set forth in Section 8.28.

“Notes” has the meaning set forth in Section 2.1.

“Novartis License Agreement” means the License Agreement dated as of April 7,
2004, between the Principal Borrower and Novartis Pharma AG, as amended,
modified or otherwise supplemented from time to time in accordance with
Section 8.27.

“Obligations” means any and all obligations, liabilities and indebtedness,
including principal, interest (including, but not limited to, interest
calculated at the Default Rate and post-petition interest in any proceeding
under any Bankruptcy Law), Late Charges and other fees, costs, expenses and
other charges and other obligations under the Transaction Documents, of the
Borrowers or any of their Subsidiaries to the Agent, the Holders and the Lenders
or to any parent, affiliate or subsidiary of such Holders of any and every kind
and nature, howsoever created, arising or evidenced and howsoever owned, held or
acquired, whether now or hereafter existing, whether now due or to become due,
whether primary, secondary, direct, indirect, absolute, contingent or otherwise
(including obligations of performance), whether several, joint or joint and
several, and whether arising or existing under written or oral agreement or by
operation of law.

“October 2009 Amendment” has the meaning set forth in the recitals.

“Original Financing Agreement” has the meaning set forth in the recitals.

 

12



--------------------------------------------------------------------------------

“Other Filings” has the meaning set forth in Section 8.30(d).

“Original Notes” means the “Notes” as defined in, and issued under, the Original
Financing Agreement.

“Original Registration Rights Agreement” has the meaning set forth in the
recitals.

“Other Taxes” has the meaning set forth in Section 2.6(b).

“Outside Legal Counsel” means Dechert LLP.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Code or Section 302 of ERISA.

“Permitted Acquisition” means any Acquisition permitted in the discretion of the
Agent, which permission shall not be unreasonably withheld, and for which an
appraisal and field examination satisfactory to the Agent shall have been
obtained if reasonably requested by the Agent.

“Permitted Dispositions” means (i) sales of Inventory in the ordinary course of
business, (ii) disposals of obsolete, worn out or surplus property in the
ordinary course of business, (iii) the granting of Permitted Liens, (iv) the
licensing of patents, trademarks, copyrights and other intellectual property
rights in the ordinary course of business consistent with past practice, and
(v) the disposition of assets and the licensing of intellectual property rights
pursuant to and in accordance with the terms of the Tarsa License Agreement.

“Permitted Indebtedness” means (i) Indebtedness outstanding as of the First
Restated Closing Date as set forth on Schedule 7.8, (ii) unsecured guaranties in
the ordinary course of business of the obligations of suppliers, customers and
licensees of the Borrowers or their Subsidiaries, (iii) Indebtedness which may
be deemed to exist pursuant to any unsecured guaranties with respect to surety
and appeal bonds, performance bonds, bid bonds and similar obligations incurred
in the ordinary course of business, (iv) Indebtedness in respect of netting
services, overdraft protections and otherwise in connection with deposit
accounts in the ordinary course of business, (v) Affiliate Indebtedness to the
extent subject to the terms and conditions of the Affiliate Subordination
Agreement, (vi) Indebtedness in an aggregate amount not to exceed $1,000,000
(less the aggregate amount of Indebtedness described in clauses (vii) and
(viii) hereof) incurred in connection with any capital lease transaction, so
long as (A) no default or Event of Default shall have occurred and be continuing
on the date of such incurrence or shall be caused thereby, (B) the terms and
conditions of such Indebtedness shall be reasonably satisfactory to the Agent,
and (C) such Indebtedness shall be secured solely with Liens permitted under
clause (xiv) of the definition of “Permitted Liens,” (vii) purchase money
Indebtedness in an aggregate amount not to exceed $1,000,000 (less the aggregate
amount of Indebtedness described in clauses (vi) and (viii) hereof), so long as
(A) no default or Event of Default shall have occurred and be continuing on the
date of such incurrence or shall be caused thereby, (B) the terms and conditions
of such Indebtedness shall be reasonably satisfactory to the Agent, and (C) such
Indebtedness shall be secured solely with Liens permitted under clause (xiv) of
the definition of “Permitted Liens,” and (viii) unsecured Indebtedness in an
aggregate amount not to exceed $1,000,000 (less the aggregate amount of
Indebtedness described in clauses (vi) and (vii) hereof).

 

13



--------------------------------------------------------------------------------

“Permitted Liens” means (i) Liens in favor of the Agent for the benefit of the
Lenders and Holders granted pursuant to any Security Document, (ii) Liens for
unpaid taxes, assessments, or other governmental charges or levies that either
(A) are not yet delinquent or (B) do not have priority over Agent’s Liens, so
long as in each case the underlying taxes, assessments, charges or levies are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, (iii) Liens securing judgments for the payment of money
not constituting an Event of Default, (iv) Liens outstanding as of the First
Restated Closing Date as set forth on Schedule 8.6, provided that any such Lien
only secures the Indebtedness that it secures on the First Restated Closing
Date, (v) the interests of lessors under operating leases and licensors under
license agreements in each case entered into in the ordinary course of business
of the Borrowers and their Subsidiaries, (vi) Liens arising by operation of law
in favor of warehousemen, landlords, carriers, mechanics, materialmen, laborers
or suppliers, in each case incurred in the ordinary course of business and not
in connection with the borrowing of money and either (A) for amounts that are
not yet delinquent or (B) for amounts that are no more than 30 days overdue that
are being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as such reserves or appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, (vii) Liens incurred in the ordinary course of business in connection
with workers’ compensation and other unemployment insurance, or to secure the
performance of tenders, surety and appeal bonds, bids, leases, government
contracts, trade contracts and other similar obligations (exclusive of
obligations for the payment of borrowed money), in each case so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof, (viii) rights of setoff or
bankers’ liens upon deposits of cash in favor of banks or other depository
institutions, solely to the extent incurred in connection with the maintenance
of such deposit accounts in the ordinary course of business, (ix) Liens to
secure Affiliate Indebtedness so long as such Liens (A) encumber only those
assets encumbered by such Indebtedness as of the First Restated Closing Date and
(B) are subordinated to the Liens securing the Obligations pursuant to the
Affiliate Subordination Agreement, (x) easements, reservations, rights of way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances affecting real property in a manner not materially or adversely
affecting the value or use of such property, (xi) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payments of customs
duties in connection with the importation of goods, (xii) Liens on insurance
proceeds in favor of insurance companies granted solely as security for financed
premiums, (xiii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default hereunder, provided that
enforcement of any such Liens is stayed and claims secured by such Liens are
being actively contested in good faith and by appropriate proceedings, and
(xiv) Liens to secure Indebtedness described in clauses (vi) and (vii) of the
definition of “Permitted Indebtedness,” so long as such Liens encumber only
those assets acquired with the proceeds of such Indebtedness.

“Permitted Redemption” means any redemption of Notes permitted pursuant to
Section 2.3(a).

 

14



--------------------------------------------------------------------------------

“Permitted Redemption Amount” has the meaning set forth in Section 2.3(a)(i).

“Permitted Redemption Conditions” has the meaning set forth in
Section 2.3(a)(iv).

“Permitted Redemption Date” means any date on which the Borrowers elect to
redeem a portion of the Notes in accordance with Section 2.3(a).

“Permitted Redemption Notice” has the meaning set forth in Section 2.3(a)(i).

“Permitted Redemption Notice Date” has the meaning set forth in
Section 2.3(a)(iii).

“Permitted Redemption Notice Period” has the meaning set forth in
Section 2.3(a)(iii).

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or any
other entity or government or any department or agency thereof.

“Plan” means any Multiemployer Plan or Pension Plan.

“Post-Closing Obligations Letter” means that certain letter agreement dated the
First Restated Closing Date, in the form of Exhibit J attached hereto, by and
among the Principal Borrower and the Agent.

“Prime Rate” means the rate of interest per annum announced from time to time by
Citibank, N.A. as its prime rate. The Prime Rate is a variable rate and each
change in the Prime Rate is effective from and including the date the change is
announced as being effective.

“Principal Borrower” has the meaning set forth in the introductory paragraph
hereto.

“Principal Market” means the OTC Bulletin Board, or if the Common Stock becomes
listed on a National Exchange, then from and after such date, such National
Exchange.

“Principal Stockholders” means Principal Borrower, David Brand and James
Gilligan, Ph.D, MSIB, collectively.

“Proceeding” has the meaning set forth in Section 7.15.

“Product” means a specific pharmaceutical product or pharmaceutical product
family or pharmaceutical formulation in the development phase, except that for
the purposes of Sections 7.42 and 7.44, Products means the products being
developed, marketed, sold and/or offered for sale in the Territory under the
following trademarks/tradenames: Fortical®, all other nasal spray and oral
salmon calcitonins, and all successor products thereto.

“Product Recall Notice” means any written notice from the FDA stating that any
product or product line of any Borrower or any of its Subsidiaries has been or
will be recalled.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

15



--------------------------------------------------------------------------------

“Proposal” has the meaning set forth in Section 8.30(a).

“Proxy Statement” has the meaning set forth in Section 8.30(b).

“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.

“Registration Rights Agreement” has the meaning set forth in the recitals.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Regulation D” has the meaning set forth in the recitals.

“Reporting Period” has the meaning set forth in Section 8.18.

“Required Holders” means at any time the Holders of Notes representing at least
seventy percent (70%) of the aggregate principal amount of the Notes then
outstanding.

“Related Fund” means, with respect to any Lender or Holder, any Person (other
than a natural Person) that is advised or managed by (i) such Lender or Holder,
(ii) any Affiliate of such Lender or Holder or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender or Holder.

“Related Parties” of any Person means such Person’s Affiliates or any of their
respective partners, directors, agents, employees and controlling persons.

“Remaining Permitted Redemption Amount” has the meaning set forth in
Section 2.3(a)(iii).

“Required Reserve Amount” has the meaning set forth in Section 8.31.

“Resignations” has the meaning set forth in Section 5.1(hh).

“Resigning Board Members” means Jay Levy and Ronald Levy.

“Ronald Levy Resignation” has the meaning set forth in Section 5.1(gg).

“Sarbanes-Oxley” has the meaning set forth in Section 7.24.

“Schedules” has the meaning set forth in ARTICLE 7.

“SEC” has the meaning set forth in the recitals.

“SEC Documents” has the meaning set forth in Section 7.31.

“Second Closing” means the Closing under the Original Financing Agreement on the
Second Closing Date and the purchase of a portion of the Original Notes and
Shares by the Lenders in connection therewith.

 

16



--------------------------------------------------------------------------------

“Second Closing Date” means May 22, 2009.

“Securities” has the meaning set forth in the recitals.

“Security Agreement” has the meaning set forth in the recitals.

“Security Documents” means the Security Agreement, the Collateral Assignment,
the Intellectual Property Security Agreements, the Mortgages, if any, the Master
Reaffirmation Agreement, any deposit account control agreements or securities
account control agreements and all other instruments, documents and agreements
delivered by any of the Borrowers or any of their Subsidiaries in order to grant
to Agent or any Holder a Lien (or to perfect any such Lien) on any real,
personal or mixed Property of the Borrowers or one of their Subsidiaries as
security for the Obligations.

“Shares” has the meaning set forth in the recitals.

“SmithKline License Agreement” means the License Agreement dated as of April 13,
2002, between the Principal Borrower and SmithKline Beecham Corporation, as
amended, modified or otherwise supplemented from time to time in accordance with
Section 8.27.

“Stockholder Approval” means the vote of the holders of a majority of the
outstanding shares of Common Stock, at a duly called and held meeting of the
Principal Borrower’s stockholders, in favor of the Proposal, such that the
Proposal is approved pursuant to the Principal Borrower’s certificate of
incorporation and applicable law.

“Stockholder Meeting” has the meaning set forth in Section 8.30(a).

“Subsequent Closing” has the meaning set forth in Section 3.2.

“Subsequent Closing Date” has the meaning set forth in Section 3.2.

“Subsequent Closing Purchase Price” has the meaning set forth in Section 3.2.

“Subsidiaries” has the meaning set forth in Section 7.1.

“Taking” means any taking of any property of any of the Borrowers or any of
their Subsidiaries or any portion thereof, in or by condemnation or other
eminent domain proceedings pursuant to any law, general or special, or by reason
of the temporary requisition of the use of such assets or any portion thereof,
by any Governmental Authority, civil or military (i) in excess of $500,000 in
the aggregate for any Fiscal Year or (ii) that results in a Material Adverse
Effect.

“Taxes” has the meaning set forth in Section 2.6(a).

“Tarsa” means Tarsa Therapeutics, Inc., a Delaware corporation.

“Tarsa Bylaws” means the Bylaws of Tarsa, as amended, restated, supplemented, or
otherwise modified in accordance with the terms hereof.

 

17



--------------------------------------------------------------------------------

“Tarsa Charter” means the Amended and Restated Certificate of Incorporation of
Tarsa, as amended, restated, supplemented, or otherwise modified in accordance
with the terms hereof.

“Tarsa Confidential Information” means Tarsa Confidential Information (as
defined in the Tarsa License Agreement).

“Tarsa Contribution Agreement” means that certain Contribution Agreement by and
between Principal Borrower and Tarsa, dated as of October 19, 2009, as amended,
restated, supplemented, or otherwise modified in accordance with the terms
hereof.

“Tarsa Investor Rights Agreement” means that certain Investor Rights Agreement,
by and among Tarsa, Principal Borrower and the MVM Investors, dated as of
October 19, 2009, as amended, restated, supplemented, or otherwise modified in
accordance with the terms hereof.

“Tarsa License Agreement” means that certain License Agreement by and between
Principal Borrower and Tarsa, dated as of October 19, 2009, as amended,
restated, supplemented, or otherwise modified in accordance with the terms
hereof.

“Tarsa Stockholders’ Agreement” means that certain Stockholders’ Agreement by
and among Tarsa, the MVM Investors and the Principal Stockholders, dated as of
October 19, 2009, as amended, restated, supplemented, or otherwise modified in
accordance with the terms hereof.

“Territory” means the United States (including its territories and possessions).

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market; provided that “Trading Day” shall not include any day on which the
Principal Market is open for trading for less than 4.5 hours.

“Transaction Documents” has the meaning set forth in Section 7.2.

“Triggering Event” has the meaning set forth in Section 10.1.

“Triggering Event Redemption Price” has the meaning set forth in
Section 10.2(a).

“UCC” has the meaning set forth in Section 7.13.

“Unigene UK” means Unigene U.K. Limited, a corporation organized under the laws
of England and Wales.

“USL License Agreement” means the License and Development Agreement dated as of
November 26, 2002, between the Principal Borrower and Upsher-Smith Laboratories,
Inc., as amended, modified or otherwise supplemented from time to time in
accordance with Section 8.27.

“Warrant Exchange Agreement” means that certain Warrant Exchange Agreement by
and between Principal Borrower and Victory Park Special Situations Master Fund,
Ltd., dated as of October 19, 2009, as amended, restated, supplemented, or
otherwise modified from time to time.

 

18



--------------------------------------------------------------------------------

“Yield Maintenance Premium” shall be equal to the greater of (i) one percent
(1%) of the unredeemed Notes immediately prior to the applicable redemption or
(ii) the excess, if any, of (A) the present value (“PV”) of all scheduled
interest (determined with reference to the interest rate then in effect) and all
scheduled redemptions in respect of the unredeemed Notes immediately prior to
the applicable redemption for the period from the date of such redemption to the
scheduled maturity date, including the amount of the Notes scheduled to be
redeemed on the scheduled maturity date, discounted at an interest rate per
annum equal to the Index (defined below), based on a 360-day year of twelve
30-day months, over (B) the amount of the Notes immediately before such
redemption (i.e., (PV of all future payments) - (principal balance at time of
redemption)). The foregoing amount shall be calculated by Agent and shall be
conclusive and binding on the Borrowers (absent manifest error).

For purposes hereof, “Index” means the average yield for “treasury constant
maturities” published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (“FRB Release”), for the second full week
preceding the date of acceleration of the Maturity Date for instruments having a
maturity coterminous with the remaining term of the Notes. If the FRB Release is
no longer published, Agent shall select a comparable publication to determine
the Index. If there is no Index for instruments having a maturity coterminous
with the remaining term of the Notes, then the weighted average yield to
maturity of the Indices with maturities next longer and shorter than such
remaining average life to maturity shall be used, calculated by averaging (and
rounding upward to the nearest whole multiple of 1/100 of 1% per annum, if the
average is not such a multiple) the yields of the relevant Indices (rounded, if
necessary, to the nearest 1/100 of 1% with any figure of 1/200 of 1% or above
rounded upward).

Section 1.2 Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to “determination” by the Agent include good faith
estimates by the Agent (in the case of quantitative determinations) and good
faith beliefs by the Agent (in the case of qualitative determinations).

Section 1.3 Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the financial
statements delivered to Agent pursuant to Section 8.2.

 

19



--------------------------------------------------------------------------------

ARTICLE 2

BORROWERS’ AUTHORIZATION OF ISSUE

Section 2.1 Senior Secured Convertible Notes. The Borrowers have authorized the
issuance to the Lenders of senior secured convertible notes in the aggregate
principal amount of $33,000,000, to be dated the date of issue thereof, to
mature March 17, 2013, to bear interest as provided in Section 2.2 below and to
be in the form of Exhibit A hereto (the “Notes”). The Borrowers shall repay the
outstanding principal balance of the Notes in full in cash on the Maturity Date,
unless accelerated in accordance with Section 10.2 or redeemed or prepaid in
accordance with Section 2.3 or otherwise in accordance with the terms and
provisions of the Notes. The term “Notes” as used herein shall include each such
senior secured convertible note delivered pursuant to any provision of this
Agreement and each such senior secured convertible note delivered in
substitution or exchange for, or otherwise in respect of, any other Note
pursuant to any such provision. A portion of the principal amount of the Notes
was previously advanced to the Principal Borrower by the Lenders under the
Original Financing Agreement and evidenced by the Original Notes. The Borrowers
acknowledge and agree that, as of the First Restated Closing Date, immediately
prior to giving effect to the transactions contemplated by this Agreement, the
outstanding principal balance of the Original Notes is $19,357,527.50. Subject
to the terms and conditions set forth in this Agreement, the entire outstanding
principal balance of the Original Notes shall be deemed to be part of the
outstanding principal balance of the Notes issued under this Agreement, without
constituting a novation, upon surrender of the Original Notes to the Principal
Borrower as partial consideration for the issuance of the Notes pursuant to this
Agreement, as further described in Section 3.1.

Section 2.2 Interest. The Borrowers shall pay interest on the unpaid principal
amount of the Notes at the rates, time and manner set forth below:

(a) Rate of Interest. Each Note shall bear interest on the unpaid principal
amount thereof from the date issued through the date such Note is paid in full
in cash (whether upon final maturity, by redemption, prepayment, acceleration or
otherwise) at the Current Interest Rate. Interest on each Note shall be computed
on the basis of a 360-day year and actual days elapsed and, subject to
Section 2.2(b), shall be payable in arrears on each March 17 of each calendar
year, commencing March 17, 2011, and on the Maturity Date (each, an “Interest
Date”).

(b) Interest Payments. Interest on each Note shall be payable on each Interest
Date or at any such other time the Notes become due and payable (whether by
acceleration, redemption or otherwise) to the record holder of such Note on the
applicable Interest Date, in cash; provided, however, that so long as no Event
of Default has occurred and is continuing, on each Interest Date other than the
Maturity Date, accrued and unpaid interest due and payable with respect to any
Note on such Interest Date shall, instead of being required to be paid in cash
on such Interest Date, be capitalized and added to the outstanding principal
balance of such Note on such Interest Date (which capitalized interest shall
then constitute outstanding

 

20



--------------------------------------------------------------------------------

principal in respect of such Note for all purposes of this Agreement and the
other Transaction Documents and interest shall accrue thereon at the rates
otherwise applicable with respect to such Note pursuant to the terms of this
Agreement and the other Transaction Documents). If an Event of Default shall
have occurred and be continuing on an applicable Interest Date, or if the
applicable Interest Date is the Maturity Date, then all accrued and unpaid
interest due and payable on such Interest Date shall be paid by Borrowers in
cash. Each Interest Date shall be considered the last day of an accrual period
for U.S. federal income tax purposes. Notwithstanding anything herein to the
contrary, any payment of accrued but unpaid interest due and owing on any Note
that is required to be paid in cash in accordance with the terms hereof or the
terms of such Note shall only be made by wire transfer of immediately available
funds.

(c) Default Rate. Upon the occurrence of any Event of Default, the Notes shall
bear interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on the unpaid principal amount thereof at the Default Rate from
the date of such Event of Default through and including the date such Event of
Default is cured. In the event that such Event of Default is subsequently cured,
the adjustment referred to in the preceding sentence shall cease to be effective
as of the date of such cure; provided that interest as calculated and unpaid at
the Default Rate during the continuance of such Event of Default shall continue
to be due to the extent relating to the days after the occurrence of such Event
of Default through and including the date of cure of such Event of Default.

(d) Savings Clause. In no contingency or event shall the interest rate charged
pursuant to the terms of this Agreement exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Holders have received interest hereunder in excess of the highest
applicable rate, the amount of such excess interest shall be applied against the
principal amount then outstanding under the Notes to the extent permitted by
applicable law, and any excess interest remaining after such application shall
be refunded promptly to the Borrowers.

Section 2.3 Redemptions and Payments.

(a) Permitted Redemption.

(i) At any time (but only one time) on or after the first anniversary of the
First Restated Closing Date, the Borrowers shall have the right, at their
option, to redeem the Maximum Permitted Redemption Amount (but not more or less
than the Maximum Permitted Redemption Amount) of the principal amount of the
Notes then outstanding (pro rata amongst the Holders based on the then
outstanding principal amount of their Notes) by electing to pay to the Holders
the applicable Permitted Redemption Amount (as defined below) on the Permitted
Redemption Date (a “Permitted Redemption”); provided that the Permitted
Redemption Conditions and the conditions set forth in Section 2.3(a)(i),
(ii) and (iii) are satisfied (or waived in writing by the Required Holders). The
Borrowers may exercise their right to effectuate a Permitted Redemption by
delivering to each of the Holders written notice (the “Permitted Redemption
Notice”), and making of contemporaneous public disclosure thereof, at least
sixty (60) days prior to the proposed Permitted Redemption Date. If the
Borrowers elect to exercise a Permitted Redemption pursuant to this
Section 2.3(a), then they must

 

21



--------------------------------------------------------------------------------

simultaneously take the same action with respect to all of the Notes. The
Permitted Redemption Notice shall state (1) the principal amount of the Notes
(in the aggregate and with respect to each Note) which the Borrowers elect to
redeem pursuant to the Permitted Redemption, (2) the applicable “Permitted
Redemption Amount” for such Permitted Redemption (in the aggregate and with
respect to each Note), which amount shall be equal to (A) one hundred ten
percent (110%) of the unpaid outstanding principal amount of the Notes being
redeemed in connection with such Permitted Redemption, plus (B) all accrued and
unpaid interest with respect to such principal amount, plus (C) accrued and
unpaid Late Charges with respect to such principal amount and such accrued and
unpaid interest, and (3) the proposed Permitted Redemption Date, and shall
certify that the Permitted Redemption Conditions are satisfied as of the
Permitted Redemption Notice Date (to the extent they can be satisfied thereon).
Other than pursuant to a Permitted Redemption, the Borrowers shall have no right
to voluntarily prepay, redeem or repurchase Notes.

(ii) A Permitted Redemption Notice delivered pursuant to this subsection shall
be irrevocable; provided that a Holder may elect, by written notice delivered to
Principal Borrower at any time prior to the applicable Permitted Redemption
Date, to convert all or any portion of the principal amount of its Note(s) (plus
accrued and unpaid interest thereon), which the Borrowers elect to redeem
pursuant to the Permitted Redemption into Conversion Shares in accordance with
the terms of such Note(s), in which event the principal amount of such Note(s)
so converted shall not be redeemed as part of the Permitted Redemption but such
principal amount will still be charged against the Maximum Permitted Redemption
Amount. For purposes of clarification, in the event that any Holder elects,
during the period commencing on the date of delivery to the Holders of the
Permitted Redemption Notice (the “Permitted Redemption Notice Date”) and ending
immediately prior to the Permitted Redemption Date (such period, the “Permitted
Redemption Notice Period”), to convert a principal amount of its Note(s) (plus
accrued and unpaid interest thereon) equal to or exceeding the principal amount
of its Note(s) which are the subject of the Permitted Redemption, then the
principal amount of its Note(s) which are the subject of such Permitted
Redemption shall not be redeemed.

(iii) If the Borrowers have exercised their right to effectuate a Permitted
Redemption in accordance with Section 2.3(a)(i) and the other conditions of this
Section 2.3(a) (including the Permitted Redemption Conditions) are satisfied (or
waived in writing by the Required Holders) on the Permitted Redemption Date
(and, for the avoidance of doubt, on each day during the Permitted Redemption
Notice Period), then such portion of the principal amount of each Note which is
the subject of such Permitted Redemption, if any, which has not been converted
by the Holder thereof pursuant to Section 2.3(a)(ii) (the “Remaining Permitted
Redemption Amount”) shall be redeemed on the Permitted Redemption Date by the
payment to such Holder on such Permitted Redemption Date, by wire transfer of
immediately available funds, of an amount equal to the Permitted Redemption
Amount in respect of each Note comprising such Remaining Permitted Redemption
Amount. In the event the Permitted Redemption Conditions are not satisfied (or
waived in writing by the Required Holders) on the Permitted Redemption Date
(and, for the avoidance of doubt, on each day during the Permitted Redemption
Period), then the Permitted Redemption shall be null and void with respect to
all of the Remaining Permitted Redemption Amount of each Note.

 

22



--------------------------------------------------------------------------------

(iv) For purposes of this Section 2.3(a), “Permitted Redemption Conditions”
means the following conditions: (A) during the period beginning on and including
the First Restated Closing Date and ending on and including the Permitted
Redemption Date, there shall not have occurred either (x) the public
announcement of a pending, proposed or intended Change of Control that has not
been abandoned, terminated or consummated and publicly disclosed as such at
least ten (10) Trading Days prior to the Permitted Redemption Notice Date or
(y) an Event of Default that has not been cured or waived prior to the date that
is ten (10) days prior to the date of delivery of the Permitted Redemption
Notice; (B) on each day during the period beginning ten (10) days prior to the
date of delivery of the Permitted Redemption Notice and ending on and including
the applicable Permitted Redemption Date, there shall not have existed an event
that with the passage of time or the giving of notice and without being cured
would constitute an Event of Default, and the Borrowers and their Subsidiaries
otherwise shall have been in compliance with in all material respects and shall
not have breached or been in breach in any material respect of any provision or
covenant of this Agreement or any of the other Transaction Documents; (C) on
each day during the period beginning on and including the date that is ten
(10) days prior to the Permitted Redemption Notice Date and ending on and
including the Permitted Redemption Date, a Registration Statement shall be
effective and available for the sale of not less one hundred fifty percent
(150%) of the Registrable Securities issuable upon conversion of the Permitted
Redemption Amount pursuant to the terms of the Note(s) in accordance with the
Registration Rights Agreement, and there shall not be any Grace Period (as
defined in the Registration Rights Agreement) applicable to such Registration
Statement(s); (D) the Stockholder Approval shall have been obtained; and
(E) there shall be reserved for issuance upon conversion of the Notes at least
an amount equal to the number of Conversion Shares into which the Permitted
Redemption Amount would be converted upon the Holders’ election to do so
pursuant to Section 2.3(a)(ii); and (F) on the Permitted Redemption Notice Date,
neither the Principal Borrower nor any officer, director or any Affiliate
thereof shall be in possession of any material non-public information with
respect to the Principal Borrower or any of its securities.

(b) Mandatory Prepayments.

(i) No later than the third Business Day following the date of receipt by the
Borrowers or any of their Subsidiaries of any net cash proceeds in excess of
$200,000 in the aggregate from any Asset Sales (other than any Permitted
Dispositions (except pursuant to clause (ii) of such definition)), the Borrowers
shall prepay the Notes as set forth in Section 2.3(d) in an aggregate amount
equal to 50% of such net cash proceeds.

(ii) No later than the third Business Day following the date of receipt by the
Borrowers or any of their Subsidiaries, or the Agent as loss payee, of any net
cash proceeds in excess of $200,000 in the aggregate from any Destruction or
Taking (without giving regard to clauses (i) or (ii) of each such definition),
the Borrowers shall prepay the

 

23



--------------------------------------------------------------------------------

Notes as set forth in Section 2.3(d) in an aggregate amount equal to 100% of
such net cash proceeds, provided, so long as no default or Event of Default
shall have occurred and be continuing on the date of receipt thereof or caused
thereby, Borrowers shall have the option to apply such net cash proceeds, prior
to the date that is 90 days following receipt thereof, for purposes of the
repair, restoration or replacement of the applicable assets thereof.

(iii) No later than the third Business Day following the date of receipt by the
Borrowers or any of their Subsidiaries of any net cash proceeds from a capital
contribution to, or the issuance of any Equity Interests of, the Borrowers or
any of their Subsidiaries (other than to operating companies in the
biotechnology or pharmaceutical industries in connection with strategic
alliances, pursuant to any employee stock or stock option compensation plan or
pursuant to this Agreement and the Notes), the Borrowers shall prepay the Notes
as set forth in Section 2.3(d) in an aggregate amount equal to 50% of such net
cash proceeds.

(iv) On the date of receipt by the Borrowers or any of their Subsidiaries of any
net cash proceeds from the incurrence of any Indebtedness of the Borrowers or
any of their Subsidiaries (other than with respect to Permitted Indebtedness and
Indebtedness under this Agreement and the Notes), the Borrowers shall prepay the
Notes as set forth in Section 2.3(d) in an aggregate amount equal to 100% of
such net cash proceeds.

(v) No later than the third Business Day following the date of receipt by the
Borrowers or any of their Subsidiaries of any Milestone Payments, the Borrowers
shall prepay the Notes as set forth in Section 2.3(d) with 10% of the proceeds
of such Milestone Payments.

(vi) No later than the third Business Day following the date of receipt by the
Borrowers or any of their Subsidiaries of any Extraordinary Receipts, the
Borrowers shall prepay the Notes as set forth in Section 2.3(d) in an aggregate
amount equal to 50% of such Extraordinary Receipts, provided that no payment
shall be required pursuant to this Section 2.3(b)(vi) unless the amount of
Extraordinary Receipts received on such date exceeds $100,000.

(vii) Concurrently with any prepayment of the Notes pursuant to this
Section 2.3(b), the Borrowers shall deliver to the Agent a certificate of an
authorized officer thereof demonstrating the calculation of the amount of the
applicable proceeds. In the event that the Borrowers shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate (including as a result of the conversion of non-cash proceeds into
cash), the Borrowers shall promptly make an additional prepayment of the Notes
in an amount equal to such excess, and the Borrowers shall concurrently
therewith deliver to the Agent a certificate of an authorized officer thereof
demonstrating the derivation of such excess.

 

24



--------------------------------------------------------------------------------

(c) Waiver of Mandatory Prepayments. Anything contained in Section 2.3(b) to the
contrary notwithstanding, in the event the Borrowers are required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Notes, not less
than five (5) Business Days prior to the date (the “Required Prepayment Date”)
on which the Borrowers are required to make such Waivable Mandatory Prepayment,
the Borrowers shall notify the Agent of the amount of such prepayment, and the
Agent shall promptly thereafter notify each Holder holding an outstanding Note
of the amount of such Holder’s pro rata share of such Waivable Mandatory
Prepayment and such Holder’s option to refuse such amount. Each such Holder may
exercise such option by giving written notice to the Borrowers and the Agent of
its election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Holder which does not notify the
Borrowers and the Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option). On the Required
Prepayment Date, the Borrowers shall pay to the Agent the amount of the Waivable
Mandatory Prepayment, which amount shall be applied in an amount equal to that
portion of the Waivable Mandatory Prepayment payable to those Holders that have
elected not to exercise such option, to prepay the Notes of such Holders.

(d) Application of Mandatory Prepayments. All mandatory prepayments made
pursuant to Section 2.3(b) and not waived pursuant to Section 2.3(c) shall be
made to the Holders on a pro rata basis with respect to the then-outstanding
principal under the Notes.

(e) Terms of the Notes. The mandatory prepayments required to be made pursuant
to Section 2.3(b) shall be in addition to any prepayment or redemption
obligations of the Borrowers set forth in the Notes, and nothing herein shall
limit the applicability of such prepayment or redemption obligations.

Section 2.4 Payments. Whenever any payment of cash is to be made by any of the
Borrowers to any Person pursuant to the Notes, such payment shall be made in
lawful money of the United States of America by a check drawn on the account or
accounts of the Borrowers and sent via overnight courier service to such Person
at such address as previously provided to the Borrowers in writing (which
address, in the case of each of the Lenders, shall initially be as set forth on
the Schedule of Lenders attached hereto); provided that (i) any Holder may elect
to receive a payment of cash via wire transfer of immediately available funds by
providing the Borrowers with prior written notice setting out such request and
such Holder’s wire transfer instructions and (ii) Borrowers may elect to make a
payment of cash via wire transfer of immediately available funds in accordance
with wire transfer instructions provided by each Holder upon request therefor.
Whenever any amount expressed to be due by the terms of any Note is due on any
day which is not a Business Day, the same shall instead be due on the next
succeeding day which is a Business Day and, in the case of any Interest Date
which is not the date on which this Note is paid in full in cash, the extension
of the due date thereof shall not be taken into account for purposes of
determining the amount of interest due on such date. Any amount due under the
Transaction Documents (other than principal and interest, if the same are
already accruing interest at the Default Rate), which is not paid when due shall
result in a late charge being incurred and payable by the Borrowers in an amount
equal to the Default Rate from the date such amount was due until the same is
paid in full in cash (“Late Charge”). Such Late Charge shall continue to accrue
post-petition in any proceeding under any Bankruptcy Law.

 

25



--------------------------------------------------------------------------------

Section 2.5 Dispute Resolution. Except as otherwise provided herein, in the case
of a dispute as to the determination of any amounts due and owing pursuant to a
redemption under Section 2.3 or otherwise or any other similar or related
amount, the Borrowers shall submit the disputed determinations or arithmetic
calculations via facsimile within three (3) Business Days of receipt, or deemed
receipt, of the applicable notice of dispute to the Agent. If the Agent and the
Holders and the Borrowers are unable to agree upon such determination or
calculation within three (3) Business Days of such disputed determination or
arithmetic calculation being submitted to the Agent, then the Borrowers shall,
within three (3) Business Days submit via facsimile the disputed determinations
or arithmetic calculations to an independent outside national registered public
accounting firm specified by Agent. The Borrowers, at the Borrowers’ expense,
shall cause the accounting firm to perform the determinations or calculations
and notify the Borrowers and the Agent of the results no later than five
(5) Business Days from the time it receives the disputed determinations or
calculations. Such accounting firm’s determination or calculation, as the case
may be, shall be binding upon all parties absent demonstrable error.

Section 2.6 Taxes.

(a) Any and all payments by or on behalf of the Borrowers hereunder and under
any Transaction Document shall be made, free and clear of and without deduction
for any and all current or future taxes, levies, imposts, deductions, charges or
withholdings that are or would be applicable to the Holders, and all liabilities
with respect thereto, excluding (x) income taxes imposed on the net income of a
Holder and (y) franchise taxes imposed on the net income of a Holder, in each
case by the jurisdiction under the laws of which such Holder is organized or
qualified to do business or a jurisdiction or any political subdivision thereof
in which a Holder engages in business activity other than activity arising
solely from the Holder having executed this Agreement and having enjoyed its
rights and performed its obligations under this Agreement or any Transaction
Document (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities, collectively or individually, being called
“Taxes”). If any Borrower must deduct any Taxes from or in respect of any sum
payable hereunder or under any other Transaction Document to a Holder, (x) the
sum payable shall be increased by the amount (an “additional amount”) necessary
so that, after making all required deductions (including deductions applicable
to additional sums payable under this Section 2.6), such Holder shall receive an
amount equal to the sum it would have received had no such deductions been made,
(y) such Borrower shall make such deductions and (z) such Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) The Borrowers will pay to the relevant Governmental Authority in accordance
with applicable law any current or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or under any Transaction Document, or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
Transaction Document that are or would be applicable to the Holders (“Other
Taxes”).

(c) The Borrowers jointly and severally agree to indemnify each Holder for the
full amount of Taxes and Other Taxes paid by such Holder and any liability
(including penalties, interest and expenses (including reasonable attorney’s
fees and expenses)) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or

 

26



--------------------------------------------------------------------------------

legally asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability prepared by such Holder absent manifest
error, shall be final conclusive and binding for all purposes. Such
indemnification shall be made within thirty (30) days after the date such Holder
makes written demand therefor. The Borrowers shall have the right to receive
that portion of any refund of any Taxes and Other Taxes received by a Holder for
which any Borrower has previously paid any additional amount or indemnified such
Holder and which leaves the Holder, after such Borrower’s receipt thereof, in no
better or worse financial position than if no such Taxes or Other Taxes had been
imposed or additional amounts or indemnification paid to the Holder.

Section 2.7 Reissuance.

(a) Transfer. If any Note is to be transferred, the Holder shall surrender such
Note to the Borrowers, whereupon the Borrowers will forthwith issue and deliver
upon the order of the Holder a new Note (in accordance with this Section 2.7),
registered as the Holder may request, representing the outstanding principal
being transferred by the Holder and, if less than the entire outstanding
principal is being transferred, a new Note (in accordance with this Section 2.7)
to the Holder representing the outstanding principal not being transferred.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Borrowers of evidence
reasonably satisfactory to the Borrowers of the loss, theft, destruction or
mutilation of any Note and (i) in the case of loss, theft or destruction, upon
delivery of an indemnity agreement reasonably satisfactory to the Borrowers
(provided, however, that if the Holder is an institutional investor, the
affidavit of an authorized partner, manager (or managing member) or officer of
such Holder setting forth the circumstances with respect to such loss, theft or
destruction shall be accepted as satisfactory evidence thereof and no indemnity
agreement or other security shall be required), and (ii) in the case of
mutilation, upon surrender and cancellation of the mutilated Note, the Borrowers
shall execute and deliver to the Holder a new Note (in accordance with this
Section 2.7) representing the outstanding principal.

(c) Note Exchangeable for Different Denominations. The Notes are exchangeable,
upon the surrender thereof by the Holder at the principal office of the
Borrowers, for a new Note or Notes (in accordance this Section 2.7) in principal
amounts of at least $250,000) representing in the aggregate the outstanding
principal of the surrendered Note, and each such new Note will represent such
portion of such outstanding principal as is designated by the Holder at the time
of such surrender.

(d) Issuance of New Notes. Whenever the Borrowers are required to issue a new
Note pursuant to the terms of this Agreement or the Notes, such new Note
(i) shall be of like tenor with the Note being replaced, (ii) shall represent,
as indicated on the face of such new Note, the principal remaining outstanding
(or, in the case of a new Note being issued pursuant to paragraph (a) or (b) of
this Section 2.7, the principal designated by the Holder which, when added to
the principal represented by the other new Notes issued in connection with such
issuance, does not exceed the principal remaining outstanding under the Note
being replaced immediately prior to such issuance of new Notes), (iii) shall
have an issuance date, as indicated on the face of such new Note, which is the
same as the issuance date of the Note being replaced, (iv) shall have the same
rights and conditions as the Note being replaced, and (v) shall represent
accrued interest on the principal and Late Charges of the Note being replaced,
from the issuance date of such Note.

 

27



--------------------------------------------------------------------------------

Section 2.8 Registers. The Principal Borrower shall maintain at its principal
executive office (or such other office or agency of the Principal Borrower as it
may designate by notice to each holder of Securities), a register for the Notes
in which the Principal Borrower shall record the name and address of the Person
in whose name the Notes have been issued (including the name and address of each
transferee) and the principal amount of Notes held by such Person. The Principal
Borrower shall keep the register open and available at all times during business
hours for inspection of any Holder or its legal representatives. The Principal
Borrower shall cause its transfer agent to maintain a register for the Lender
Shares which shall record the name and address of the Person in whose name the
Lender Shares have been issued (including the name and address of each
transferee) and the number of Lender Shares held by such Person. The Principal
Borrower shall cause the transfer agent to keep the register open and available
for inspection by any Lender or its legal representatives on the same terms that
it makes such information available to any other holder of shares of Common
Stock.

Section 2.9 Maintenance of Registers. Notwithstanding anything to the contrary
contained herein, the Notes are registered obligations and the right, title, and
interest of each Lender and its assignees in and to such Notes shall be
transferable only upon notation of such transfer in the register. The Notes
shall only evidence a Lender’s or its assignee’s right, title and interest in
and to the related Notes, and in no event is any such Note to be considered a
bearer instrument or obligation. This Section 2.9 shall be construed so that the
Notes are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations promulgated thereunder.

Section 2.10 Transfer Agent Instructions. The Principal Borrower shall issue
irrevocable instructions in the form attached hereto as Exhibit G (the
“Irrevocable Transfer Agent Instructions”) to its transfer agent and any
subsequent transfer agent, to issue certificates or credit shares to the
applicable balance accounts at DTC, registered in the name of each Lender or its
respective nominee(s), for the Conversion Shares in such amounts as specified
from time to time by each Lender to the Principal Borrower upon conversion of
any Note pursuant to the terms thereof. The Principal Borrower warrants that no
instruction other than the Irrevocable Transfer Agent Instructions and stop
transfer instructions to give effect to the provisions of Section 6.4 and
Section 6.5 hereof will be given by the Principal Borrower to its transfer agent
with respect to the Shares, the Exchange Shares and, to the extent issued, the
Conversion Shares (collectively, the “Lender Shares”), and that the Lender
Shares shall otherwise be freely transferable on the books and records of the
Principal Borrower, as applicable, to the extent provided in this Agreement and
the other Transaction Documents. If a Lender effects a sale, assignment or
transfer of Lender Shares in accordance with Section 6.4 and Section 6.5, the
Principal Borrower shall permit the transfer and shall promptly instruct its
transfer agent to issue one or more certificates or credit shares to the balance
account at DTC, as applicable, in such name and in such denominations as
specified by such Lender to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Lender Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144 under the 1933 Act, the transfer agent shall issue such
Lender Shares to such Lender, assignee or transferee, as the case may be,
without any restrictive legend. The Principal Borrower

 

28



--------------------------------------------------------------------------------

acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to a Lender. Accordingly, the Principal Borrower acknowledges
that the remedy at law for a breach of its obligations under this Section 2.10
will be inadequate and agrees, in the event of a breach or threatened breach by
the Principal Borrower of the provisions of this Section 2.10, that a Lender
shall be entitled, in addition to all other available remedies, to seek an order
and/or injunction restraining any breach and requiring immediate issuance and
transfer, without the necessity of showing economic loss and without any bond or
other security being required.

Section 2.11 Common Stock. Pursuant to the Original Financing Agreement, the
Principal Borrower authorized the issuance to the Lenders of (a) 1,125,000
Shares as of the First Closing Date, and (b) 375,000 Shares, in the aggregate,
as of the Second Closing Date, as further set forth on the Schedule of Lenders.

Section 2.12 Compensation for Increased Costs and Taxes. In the event that any
Holder shall reasonably determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
law, treaty or governmental rule, regulation or order, or any change therein or
in the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by such Holder with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) subjects such Holder (or its applicable
lending office) to any additional Taxes with respect to this Agreement or any of
the other Transaction Documents or any of its obligations hereunder or
thereunder or any payments to such Holder (or its applicable lending office) of
principal, interest, Late Charges, fees or any other amount payable hereunder;
(ii) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Holder; or (iii) imposes any other condition (other than with respect to a Tax
matter) on or affecting such Holder or its obligations hereunder; and the result
of any of the foregoing is to increase the cost to such Holder of holding Notes
hereunder or to reduce any amount received or receivable by such Holder with
respect thereto; then, in any such case, the Borrowers shall promptly pay to
such Holder, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Holder in its
reasonable discretion shall determine) as may be necessary to compensate such
Holder for any such increased cost or reduction in amounts received or
receivable hereunder. Such Holder shall deliver to the Borrowers (with a copy to
the Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Holder under this Section 2.12,
which statement shall be conclusive and binding upon all parties hereto absent
manifest error.

Section 2.13 Capital Adequacy Adjustment. In the event that any Holder shall
have determined that the adoption, effectiveness, phase-in or applicability
after the First Closing Date of any law, rule or regulation (or any provision
thereof) regarding capital adequacy, reserve requirements, or similar
requirements, or any change therein or in the interpretation or

 

29



--------------------------------------------------------------------------------

administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Holder with any guideline, request or directive regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Holder or any corporation
controlling such Holder as a consequence of, or with reference to, such Holder’s
Notes or other obligations hereunder with respect to the Notes to a level below
that which such Holder or such controlling corporation could have achieved but
for such adoption, effectiveness, phase-in, applicability, change or compliance
(taking into consideration the policies of such Holder or such controlling
corporation with regard to capital adequacy), then from time to time, within
five (5) Business Days after receipt by the Borrowers from such Holder of the
statement referred to in the next sentence, the Borrowers shall pay to such
Holder such additional amount or amounts as will compensate such Holder or such
controlling corporation on an after-tax basis for such reduction. Such Holder
shall deliver to the Borrowers (with a copy to the Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Holder under this Section 2.13, which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

ARTICLE 3

PURCHASE AND SALE OF NOTES AND SHARES

Section 3.1 First Restated Closing. In consideration for each Lender’s payment
of its pro rata share of the First Restated Closing Purchase Price, which is set
forth opposite such Lender’s name in column five (5) of the Schedule of Lenders
attached hereto (which payment shall be made by way of surrender of the existing
Original Notes issued to such Lender by Principal Borrower and/or by way of cash
payment, in each case as set forth on the Schedule of Lenders), the Principal
Borrower shall issue and sell to each Lender, and each Lender severally, but not
jointly, agrees to purchase from the Principal Borrower on the First Restated
Closing Date, a principal amount of Notes as is set forth opposite such Lender’s
name in column three (3) on the Schedule of Lenders attached hereto. The closing
(the “First Restated Closing”) of the purchase of such Securities by the Lenders
shall occur at the offices of Katten Muchin Rosenman LLP, 525 West Monroe
Street, Chicago, Illinois 60661. The date and time of the First Restated Closing
(the “First Restated Closing Date”) shall be 10:00 a.m., Chicago time, on
March 17, 2010, subject to notification of satisfaction (or waiver) of the
conditions to the First Restated Closing set forth in Section 4.1 and
Section 5.1 below (or such later date as is mutually agreed to by the Principal
Borrower and each Lender). The aggregate purchase price (the “First Restated
Closing Purchase Price”) of the Notes to be purchased by the Lenders at the
First Restated Closing shall be equal to $33,000,000. On the First Restated
Closing Date, (i) each Lender shall pay its pro rata share of the First Restated
Closing Purchase Price (less the amounts withheld by it pursuant to
Section 8.25) to the Principal Borrower for the Notes to be issued and sold to
such Lender at the First Restated Closing, by wire transfer of immediately
available funds in accordance with the Funds Flow Letter and/or surrender of its
existing Original Notes, as more fully set forth on the Schedule of Lenders, and
(ii) the Principal Borrower shall deliver to each Lender the Notes (in the
denominations as such Lender shall have requested prior to the First Restated
Closing) which such Lender is then purchasing, duly executed on behalf of the
Principal Borrower and registered in the name of such Lender or its designee.

 

30



--------------------------------------------------------------------------------

Section 3.2 Subsequent Closing. Subject to the satisfaction (or waiver) of the
conditions to the Subsequent Closing set forth in Sections 4.2 and 5.2 (or such
later date as is mutually agreed to by the Borrowers and each Lender), and
further subject to Section 10.2(a), in consideration for each Lender’s payment
of its pro rata share of the Subsequent Closing Purchase Price (based on the
amount, if any, each Lender has, in its sole and absolute discretion, agreed in
writing to pay in respect thereof), the Borrowers shall issue and sell to each
such Lender, and each such Lender severally, but not jointly, agrees to purchase
from the Borrowers on the Subsequent Closing Date, a principal amount of Notes
in the amount each Lender has agreed in writing to pay in respect thereof,
pursuant to a notice of purchase and sale (“Notice of Purchase and Sale”) in the
form attached hereto as Exhibit L delivered by the Borrowers to each such Lender
at least 30 days prior to the proposed Subsequent Closing Date (as defined
below). The closing (the “Subsequent Closing”) of the purchase of such Notes by
the Lenders shall occur at the offices of Katten Muchin Rosenman LLP, 525 West
Monroe Street, Chicago, Illinois 60661. The date and time of the Subsequent
Closing (the “Subsequent Closing Date”) shall be 10:00 a.m., Chicago time, on
the day that is three (3) Business Days following the date on which the
conditions set forth in Sections 4.2 and 5.2 shall be satisfied or waived in
accordance with this Agreement, provided that the Subsequent Closing Date may
occur no later than the two (2) year anniversary of the First Restated Closing
Date. The aggregate purchase price (the “Subsequent Closing Purchase Price”) of
the Notes to be purchased by the Lenders at the Subsequent Closing shall not
exceed $3,000,000 in the aggregate. On the Subsequent Closing Date, (i) each
Lender shall pay its pro rata share of the Subsequent Closing Purchase Price
(less the amounts withheld by it pursuant to Section 8.25) to the Borrowers for
the Notes to be issued and sold to such Lender at the Subsequent Closing, by
wire transfer of immediately available funds in accordance with the Borrowers’
written wire instructions, and (ii) the Borrowers shall deliver to each Lender
the Notes (in the denominations as such Lender shall have requested prior to the
Subsequent Closing) which such Lender is then purchasing, duly executed on
behalf of the Borrowers and registered in the name of such Lender or its
designee. Notwithstanding anything to the contrary contained herein, Borrowers
shall only be permitted to avail themselves of one Subsequent Closing and no
Lender or Holder shall be required to purchase Notes at such Subsequent Closing
unless such Lender or Holder has agreed in writing, in its sole and absolute
discretion, to so purchase Notes in response to a Notice of Purchase and Sale.

ARTICLE 4

CONDITIONS TO THE BORROWERS’ OBLIGATION TO SELL

Section 4.1 First Restated Closing. The obligations of the Principal Borrower
hereunder to issue and sell the Notes to each Lender at the First Restated
Closing are subject to the satisfaction, at or before the First Restated Closing
Date, of each of the following conditions:

(a) Such Lender shall have executed each of the Transaction Documents
contemplated to be entered into in connection with the First Restated Closing to
which it is a party and delivered the same to the Principal Borrower.

(b) Such Lender and each other Lender shall have delivered to the Principal
Borrower its pro rata portion of the First Restated Closing Purchase Price (less
the amounts withheld by it pursuant to Section 8.25) for the Notes being
purchased by such Lender at the

 

31



--------------------------------------------------------------------------------

First Restated Closing by surrender of its existing Original Notes and/or by
wire transfer of immediately available funds pursuant to the wire instructions
provided by the Principal Borrower in the funds flow letter (the “Funds Flow
Letter”) set forth on Exhibit E attached hereto, in each case as set forth on
the Schedule of Lenders.

(c) The representations and warranties of such Lender shall be true and correct
in all material respects as of the date when made and as of the First Restated
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such specific date).

Section 4.2 Subsequent Closing. The obligations of the Borrowers hereunder to
issue and sell the Notes to each Lender at the Subsequent Closing is subject to
the satisfaction, at or before the Subsequent Closing Date, of each of the
following conditions:

(a) Such Lender and each other Lender shall have delivered to the Borrowers its
pro rata portion of the Subsequent Closing Purchase Price (less the amounts
withheld by it pursuant to Section 8.25) for the Notes being purchased by such
Lender at the Subsequent Closing by wire transfer of immediately available funds
pursuant to the written wire instructions provided by the Borrowers.

(b) The representations and warranties of such Lender shall be true and correct
in all material respects as of the date when made and as of the Subsequent
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such specific date).

ARTICLE 5

CONDITIONS TO EACH LENDER’S OBLIGATION TO PURCHASE

Section 5.1 First Restated Closing. The obligation of each Lender hereunder to
purchase the Notes at the First Restated Closing is subject to the satisfaction,
at or before the First Restated Closing Date, of each of the following
conditions:

(a) The Principal Borrower shall have executed and delivered to each Lender
(i) the Notes (in such denominations as such Lender shall have requested prior
to the First Restated Closing) being purchased by such Lender at the First
Restated Closing pursuant to this Agreement, and (ii) each of the other
Transaction Documents contemplated to be entered into in connection with the
First Restated Closing to which it is a party (other than the Transaction
Documents contemplated to be executed and delivered to the Agent pursuant to the
other subsections of this Section 5.1).

(b) The Principal Borrower shall have delivered to such Lender a letter (or
other evidence acceptable to Agent) from the Principal Borrower’s transfer agent
certifying the number of shares of Common Stock outstanding as of a date within
five (5) days of the First Restated Closing Date.

 

32



--------------------------------------------------------------------------------

(c) The Principal Borrower shall have executed and delivered to the Lenders the
Registration Rights Agreement.

(d) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent the Fee Letter and evidence satisfactory to the Agent
that the Principal Borrower shall pay to the Agent on the First Restated Closing
Date (i) all fees and other amounts due and owing thereon under the Fee Letter,
this Agreement and the other Transaction Documents and (ii) for the benefit of
the Holders, all unpaid interest on account of the Original Notes accrued
through the day immediately preceding the First Restated Closing Date.

(e) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent deposit account control agreements and securities
account control agreements, in form and substance satisfactory to the Agent,
executed by the applicable banks, in each case as the Agent may request.

(f) [Reserved].

(g) The Agent shall have received the opinions of Outside Legal Counsel, dated
the First Restated Closing Date, in substantially the form of Exhibit F attached
hereto.

(h) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent the Funds Flow Letter.

(i) The Principal Borrower shall have delivered to the Agent a copy of the
Irrevocable Transfer Agent Instructions, which instructions shall have been
delivered to and acknowledged in writing by the Principal Borrower’s transfer
agent.

(j) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certificate evidencing its incorporation and good
standing in its jurisdiction of incorporation issued by the Secretary of State
of such jurisdiction, as of a date reasonably proximate to the First Restated
Closing Date.

(k) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certificate evidencing its qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Principal Borrower is qualified to
conduct business and failure to so qualify would cause a Material Adverse
Effect, as of a date reasonably proximate to the First Restated Closing Date.

(l) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certificate as to the fact that no action has been
taken with respect to any merger, consolidation, liquidation or dissolution of
the Principal Borrower, or with respect to the sale of substantially all of its
assets, nor is any such action pending or contemplated.

(m) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certified copy of the Principal Borrower’s certificate
or articles of incorporation, as certified by the Secretary of State of its
jurisdiction of incorporation, as of a date reasonably proximate to the First
Restated Closing Date.

 

33



--------------------------------------------------------------------------------

(n) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent a certificate, executed by the secretary of the
Principal Borrower and dated the First Restated Closing Date, as to (i) the
resolutions consistent with Section 7.2 as adopted by the Board in a form
reasonably acceptable to the Agent, (ii) the Principal Borrower’s articles or
certificate of incorporation, each as in effect at the First Restated Closing,
(iii) the Principal Borrower’s bylaws, each as in effect at the First Restated
Closing, and (iv) no action having been taken by the Principal Borrower or its
stockholders, directors or officers in contemplation of any amendments to items
(i), (ii), or (iii) listed in this Section 5.1(n), as certified in the form
attached hereto as Exhibit H.

(o) The Common Stock (i) shall be designated for quotation or listed on the
Principal Market and (ii) shall not have been suspended, as of the First
Restated Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened, as of the First Restated Closing Date, either (A) in writing by
the SEC or the Principal Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Market.

(p) The Principal Borrower shall have obtained all governmental, regulatory and
third party consents and approvals, if any, necessary for the sale of the Notes
at the First Restated Closing.

(q) The Principal Borrower shall have reserved all authorized, unissued and
unreserved shares of Common Stock solely for the purpose of effecting the
conversion of the Notes in accordance with Section 8.31.

(r) From the date hereof until the First Restated Closing Date, there shall not
have been any subdivision (by any stock split, stock dividend, recapitalization,
reclassification or other similar transaction) of the shares of Common Stock.

(s) The Principal Borrower shall have obtained and delivered to the Agent
searches of UCC filings in the jurisdictions of formation or incorporation of
the Principal Borrower, the jurisdiction of the chief executive offices of the
Principal Borrower and each jurisdiction where any Collateral is located or
where a filing would need to be made in order to perfect the Agent’s and
Holders’ security interest in the Collateral, copies of the financing statements
on file in such jurisdictions and evidence that no Liens exist other than
Permitted Liens.

(t) The employment agreements between Principal Borrower and each of Warren Levy
and Ronald Levy shall have been amended on terms acceptable to Agent.

(u) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent, with respect to the existing Mortgage covering the
Principal Borrower’s fee interest in real property located in Essex County, New
Jersey, the following:

(i) a fully executed and notarized First Amendment to Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing in form and
substance satisfactory to Agent;

 

34



--------------------------------------------------------------------------------

(ii) a fully executed and notarized First Amendment to Assignment of Rents and
Leases in form and substance satisfactory to Agent; and

(iii)(A) a bring-down endorsement to the title insurance policy previously
delivered to Agent in respect of such Mortgage, in form and substance
satisfactory to Agent and (B) evidence satisfactory to the Agent that the
Principal Borrower has paid to the title company all expenses and premiums of
the title company and all other sums required in connection with the issuance of
such bring-down endorsement and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the items described in the preceding clauses (i) and (ii) in the appropriate
real estate records.

(v) The Principal Borrower shall have delivered, or caused to be delivered, to
the Agent such information in form, scope and substance reasonably satisfactory
to the Agent, to the extent requested by Agent, regarding environmental matters
relating to all real property owned, leased, operated or used by the Principal
Borrower as of the First Restated Closing Date.

(w) [Reserved].

(x) If not previously delivered to Agent, the Principal Borrower shall have
delivered, or caused to be delivered, to the Agent certificates evidencing any
Pledged Equity (as defined in the Security Agreement) pledged to the Agent
pursuant to the Security Agreement, together with duly executed in blank,
undated stock or unit powers attached thereto.

(y) The Agent shall have received a certificate from the chief financial officer
of the Principal Borrower in form and substance satisfactory to the Agent,
supporting the conclusions that, after giving effect to the transactions
contemplated by the Transaction Documents, the Principal Borrower and each of
its Subsidiaries are not Insolvent.

(z) Since September 30, 2009, there shall have been no change which has had or
could reasonably be expected to have a Material Adverse Effect.

(aa) The Agent shall have received certificates from the Principal Borrower’s
insurance broker or other evidence satisfactory to it that all insurance
required to be maintained pursuant to this Agreement is in full force and
effect, together with endorsements naming the Agent, for the benefit of the
Holders, as additional insured and lender’s loss payee thereunder.

(bb) The Principal Borrower shall have executed and delivered, or caused to be
delivered, to the Agent the Post-Closing Obligations Letter.

(cc) The Principal Borrower shall have caused to be delivered to the Agent
evidence satisfactory to the Agent that the holders of the Affiliate Notes have
(i) amended the payment terms of the Affiliated Notes in a manner satisfactory
to Agent, (ii) reaffirmed the subordination of the Indebtedness evidenced by the
Affiliate Notes and Liens securing same to the Obligations and Liens securing
same pursuant to the terms of the Affiliate Subordination Agreement,
(iii) agreed to the amendment of the Affiliate Subordination Agreement in form
and substance satisfactory to Agent (and each Lender hereby authorizes Agent to
enter into the applicable agreements, documents and instruments evidencing or
consenting to the transactions

 

35



--------------------------------------------------------------------------------

described in the preceding clauses (i) through (iii)), and (iv) consented in all
respects to the execution, delivery and performance of this Agreement and the
other Transaction Documents, including the incurrence of Indebtedness and Liens
hereunder and thereunder.

(dd) The representations and warranties of the Principal Borrower shall be true
and correct as of the First Restated Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which shall be true and correct as of such specific date), and the Principal
Borrower shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Principal Borrower at or prior to
the First Restated Closing Date. The Agent shall have received certificates,
executed by the chief executive officer of the Principal Borrower, dated the
First Restated Closing Date, to the foregoing effect and as to such other
matters as may be reasonably requested by the Agent, in the form attached hereto
as Exhibit I.

(ee) The Principal Borrower shall have executed and/or delivered to the Agent
such other documents relating to the transactions contemplated by this Agreement
as the Agent or its counsel may reasonably request.

(ff) No Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) shall
have occurred and be continuing or would result from the issuance of the Notes
at the First Restated Closing.

(gg) Ronald Levy shall have delivered to the Principal Borrower his irrevocable
resignation as a member of the Board (and all committees thereof), subject to,
and effective immediately following, the First Restated Closing (the “Ronald
Levy Resignation”).

(hh) Jay Levy shall have delivered to the Principal Borrower and the Agent his
irrevocable resignation as a member of the Board (and all committees thereof)
and as Chairman of the Board, subject to, and effective immediately following,
the First Restated Closing (the “Jay Levy Resignation,” and together with the
Ronald Levy Resignation, the “Resignations”).

Section 5.2 Subsequent Closing. The obligation of any Lender to purchase the
Notes at the Subsequent Closing is subject to the satisfaction, at or before the
Subsequent Closing Date, of each of the following conditions:

(a) Each Borrower, as applicable, shall have executed and delivered to such
Lender (i) the Notes (in such denominations as such Lender shall have requested
prior to the Subsequent Closing) being purchased by such Lender at the
Subsequent Closing pursuant to this Agreement and (ii) each of the other
Transaction Documents to which it is a party (other than the Transaction
Documents contemplated to be executed and delivered to the Agent pursuant to the
other subsections of this Section 5.2).

(b) The Borrowers shall have delivered, or caused to be delivered, to the Agent
evidence satisfactory to the Agent that the Borrowers shall pay to the Agent on
the Subsequent Closing Date all fees and other amounts due and owing thereon
under the Fee Letter, this Agreement and the other Transaction Documents.

 

36



--------------------------------------------------------------------------------

(c) If the Subsequent Closing Date occurs more than six (6) months following the
First Restated Closing Date, the Agent shall have received the opinions of the
Borrowers’ Outside Legal Counsel, dated the Subsequent Closing Date, in form and
substance satisfactory to such Agent.

(d) If the Subsequent Closing Date occurs more than six (6) months following the
First Restated Closing Date, each Borrower shall have executed and delivered, or
caused to be delivered, to the Agent a certificate evidencing the formation or
incorporation and good standing of such Borrower in such entity’s jurisdiction
of formation or incorporation issued by the Secretary of State (or comparable
office) of such jurisdiction, as of a date reasonably proximate to the
Subsequent Closing Date.

(e) If the Subsequent Closing Date occurs more than six (6) months following the
First Restated Closing Date, each Borrower shall have executed and delivered, or
caused to be delivered, to the Agent a certificate evidencing such Borrower’s
qualification as a foreign corporation or other entity and good standing issued
by the Secretary of State (or comparable office) of each jurisdiction in which
such Borrower conducts business, as of a date reasonably proximate to the
Subsequent Closing Date.

(f) Each Borrower shall have executed and delivered, or caused to be delivered,
to the Agent a certificate as to the fact that no action has been taken with
respect to any merger, consolidation, liquidation or dissolution of such
Borrower, or with respect to the sale of substantially all of its assets, nor is
any such action pending or contemplated.

(g) If the Subsequent Closing Date occurs more than six (6) months following the
First Restated Closing Date, each Borrower shall have executed and delivered, or
caused to be delivered, to the Agent a certified copy of such Borrower’s
certificate or articles of incorporation (or other applicable governing
document), as certified by the Secretary of State (or comparable office) of such
entity’s jurisdiction of formation or incorporation, as of a date reasonably
proximate to the Subsequent Closing Date.

(h) Each Borrower shall have executed and delivered, or caused to be delivered,
to Agent a certificate, executed by the Secretary of such Borrower and dated the
Subsequent Closing Date, as to (i) the resolutions consistent with Section 7.2
as adopted by such Borrower’s board of directors (or other governing body) in a
form reasonably acceptable to the Agent, (ii) such Borrower’s articles or
certificate of incorporation (or other applicable governing document), each as
in effect at the Subsequent Closing, (iii) such Borrower’s bylaws (or other
applicable governing document), each as in effect at the Subsequent Closing, and
(iv) no action having been taken by such Borrower or its stockholders, directors
or officers in contemplation of any amendments to items (i), (ii), or
(iii) listed in this Section 5.2(h), as certified, in the form attached hereto
as Exhibit H.

(i) The Common Stock (i) shall be designated for quotation or listed on the
Principal Market and (ii) shall not have been suspended, as of the Subsequent
Closing Date, by the SEC or the Principal Market from trading on the Principal
Market nor shall suspension by the SEC or the Principal Market have been
threatened, as of the Subsequent Closing Date, either (A) in writing by the SEC
or the Principal Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Market.

 

37



--------------------------------------------------------------------------------

(j) The Principal Borrower shall have delivered to the Agent a copy of the
irrevocable transfer agent instructions in substantially the form of the
Irrevocable Transfer Agent Instructions (but with respect to the Notes to be
issued at the Subsequent Closing), which instructions shall have been delivered
to and acknowledged in writing by the Principal Borrower’s transfer agent.

(k) The Principal Borrower shall have reserved such number of authorized and
unissued Common Stock as required pursuant to Section 8.31 solely for the
purpose of effecting the conversion of the Notes.

(l) Each of the Borrowers shall have obtained all governmental, regulatory and
third party consents and approvals, if any, necessary for the sale of the Notes
at the Subsequent Closing.

(m) If the Subsequent Closing Date occurs more than six (6) months following the
First Restated Closing Date, each of the Borrowers shall have obtained and
delivered to the Agent searches of UCC filings in the jurisdictions of formation
or incorporation of each of the Borrowers, the jurisdiction of the chief
executive offices of each of the Borrowers and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Agent’s and Holders’ security interest in the Collateral, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens.

(n) Each of the Borrowers shall have authorized the filing of UCC financing
statements for each appropriate jurisdiction as is necessary, in the Agent’s
sole discretion, to perfect the Agent’s and Holders’ security interest in the
Collateral.

(o) The Agent shall have received a certificate from the chief financial officer
of the Principal Borrower in form and substance satisfactory to the Agent,
supporting the conclusions that, after giving effect to the transactions
contemplated by the Transaction Documents, the Borrowers and each of their
Subsidiaries are not Insolvent.

(p) The representations and warranties of each Borrower shall be true and
correct as of the date when made and as of the Subsequent Closing Date as though
made at that time (except for representations and warranties that speak as of a
specific date, which shall be true and correct as of such specific date), and
each Borrower shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by each Borrower at or prior to the
Subsequent Closing Date. The Agent shall have received certificates, executed by
the chief executive officer of each Borrower, dated the Subsequent Closing Date,
to the foregoing effect and as to such other matters as may be reasonably
requested by the Agent, in the form attached hereto as Exhibit I.

 

38



--------------------------------------------------------------------------------

(q) No Event of Default (or event or circumstance that, with the passage of
time, the giving of notice, or both, would become an Event of Default) shall
have occurred and be continuing or would result from the issuance of the Notes
at the Subsequent Closing; and there shall have been no event or occurrence or
series of events or occurrences that, individually or in the aggregate, has had
or could reasonably be expected to have a Material Adverse Effect. The Agent
shall have received certificates, executed by the chief executive officer of
each Borrower, dated the Subsequent Closing Date, to the foregoing effect.

(r) The Borrowers shall be in pro forma compliance with Section 8.1(a) and
Section 8.1(b), after giving effect to the issuance of the Notes. The Agent
shall have received a certificate, executed by the chief executive officer of
each Borrower, dated the Subsequent Closing Date, to the foregoing effect.

(s) Since the First Restated Closing, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect, as
determined in the Agent’s sole discretion, or any disruption or adverse change
in the financial, banking and/or capital markets that, in the sole judgment of
the Agent, could impair the syndication and/or the market value for the Notes.

(t) Each of the Borrowers shall have executed and/or delivered to the Agent such
other documents relating to the transactions contemplated by this Agreement as
the Agent or its counsel may reasonably request.

(u) The applicable Lenders so purchasing such Notes shall have agreed in
writing, in their sole and absolute discretion, to so purchase such Notes, it
being agreed to and understood that neither the Agent nor any Lender shall be
obligated to so purchase any additional Notes unless such Person has so agreed
in writing and that the provisions of Section 3.2 shall not be deemed a
commitment of the Agent or any Lender to lend funds to any of the Borrowers.

ARTICLE 6

LENDER’S REPRESENTATIONS AND WARRANTIES

Each Lender represents and warrants (severally and not jointly) with respect to
only itself that:

Section 6.1 No Public Sale or Distribution. Such Lender is acquiring the Notes
and any Conversion Shares for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof in a
manner that would violate the 1933 Act, except pursuant to sales registered or
exempted under the 1933 Act; provided, however, that by making the
representations herein, such Lender does not agree to hold any of the Securities
for any minimum or other specific term and reserves the right to dispose of any
of the Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the 1933 Act. Such Lender does not presently
have any agreement or understanding, directly or indirectly, with any Person to
distribute the Notes or any Conversion Shares.

Section 6.2 Investor Status. Such Lender is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

 

39



--------------------------------------------------------------------------------

Section 6.3 No Governmental Review. Such Lender understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

Section 6.4 Transfer or Resale. Such Lender understands that, except as provided
in the Registration Rights Agreement, the Notes and any Conversion Shares issued
pursuant thereto have not been and are not being registered under the 1933 Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred except pursuant to an effective registration statement or an
exemption from registration; provided, however, that the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities and such pledge of Securities shall not be
deemed by the Principal Borrower to be a transfer, sale or assignment of the
Securities hereunder, and no Lender effecting such a pledge of Securities shall
be required to provide the Borrowers with any notice thereof or otherwise make
any delivery to the Borrowers pursuant to this Agreement or any other
Transaction Document, including this Section 6.4.

Section 6.5 Legends. Such Lender understands that the certificates or other
instruments representing the Notes and the certificates representing Conversion
Shares, except as set forth below, shall bear any legend as required by the
“blue sky” laws of any state (each, a “Blue Sky Legend”) and a restrictive
legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT
TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES, SUBJECT TO COMPLIANCE
WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

The legend set forth above and every Blue Sky Legend shall be removed and the
Borrowers or the Principal Borrower, as applicable, shall issue a certificate
without such legend to the holder of the Securities upon which it is stamped,
and the Conversion Shares issued upon any conversion of any Note shall be issued
without any restrictive legend, if (i) such Securities are

 

40



--------------------------------------------------------------------------------

registered for resale under the 1933 Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Borrowers or the
Principal Borrower, as applicable, with an opinion of counsel, in a generally
acceptable form, to the Principal Borrower’s transfer agent, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act, (iii) the
Securities have been or are being sold, assigned or transferred pursuant to
Rule 144 under the 1933 Act, or such holder provides the Borrowers or the
Principal Borrower, as applicable, with reasonable assurance that the Securities
can be sold, assigned or transferred without restriction or condition pursuant
to Rule 144 under the 1933 Act; (iv) such holder certifies, on or after the date
that is one (1) year after the issuance date of the applicable Note, that such
holder is not an “affiliate” (as defined in Rule 144) of the Borrower or
Principal Borrower, as applicable. The Borrowers shall be responsible for the
fees of its transfer agent and all of The Depository Trust Company (“DTC”) fees
associated with the issuance of the Securities to the holders and any legend
removal in accordance herewith. At such time as a legend is no longer required
for certain Conversion Shares, the Borrower or Principal Borrower, as
applicable, will no later than three (3) Trading Days following the delivery by
a holder to the Borrower or Principal Borrower, as applicable, or its transfer
agent (with notice to the Borrower or Principal Borrower, as applicable) of a
legended certificate representing such Conversion Shares (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer), deliver or cause to be delivered to the
holder, a certificate representing such Conversion Shares that is free from all
restrictive and other legends. Certificates for Conversion Shares subject to
legend removal hereunder may be transmitted by the Borrower’s or Principal
Borrower’s, as applicable, transfer agent to the holder by crediting the account
of the holder’s prime broker with DTC. Each Borrower acknowledges that a
material breach by it of its obligations hereunder will cause irreparable harm
to the holders of the Securities. Accordingly, each Borrower acknowledges that
the remedy at law for such material breach of its obligations under this
Section 6.5 will be inadequate and agrees that, in the event of a breach or
threatened breach of this Section 6.5, such holder shall be entitled, in
addition to all other available remedies, to an injunctive order and/or
injunction restraining any such material breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

Section 6.6 Residency. Each Lender is a resident of that jurisdiction specified
below its address on the Schedule of Lenders attached hereto.

ARTICLE 7

BORROWERS’ REPRESENTATIONS AND WARRANTIES

As an inducement to the Agent and the Lenders to enter into this Agreement and
to consummate the transactions contemplated hereby, each of the Borrowers
jointly and severally represents and warrants to each of the Agent and the
Lenders that each and all of the following representations and warranties (as
supplemented by the disclosure schedules delivered to the Agent and the Lenders
contemporaneously with the execution and delivery of this Agreement (the
“Schedules”)) are true and correct as of the applicable Closing Date. The
Schedules shall be arranged by the Borrowers in paragraphs corresponding to the
sections and subsections contained in this ARTICLE 7.

 

41



--------------------------------------------------------------------------------

Section 7.1 Organization and Qualification. The Principal Borrower and its
subsidiaries (which, for purposes of this Agreement, means any entity in which
the Principal Borrower, directly or indirectly, owns at least 50% of the Capital
Stock or other Equity Interests) (“Subsidiaries”) are entities duly incorporated
or organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed or incorporated, and have the requisite
power and authorization to own their properties, carry on their business as now
being conducted, enter into the Transaction Documents to which they are party
and carry out the transactions contemplated thereby. Each of the Principal
Borrower and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. Except as set forth on
Schedule 7.1, (i) the Principal Borrower has no Subsidiaries and (ii) all
Capital Stock or other equity or similar interests of the Subsidiaries is
directly or indirectly owned by the Principal Borrower. Unigene UK conducts no
business, has no material assets and has no material liabilities.

Section 7.2 Authorization; Enforcement; Validity. Each of the Borrowers and each
of their Subsidiaries has (and had at the time of execution and delivery thereof
with respect to Transaction Documents executed and delivered prior to the First
Restated Closing Date) the requisite power and authority to enter into and
perform its obligations under this Agreement, the Notes, the Registration Rights
Agreement, the Security Agreement, the Collateral Assignment, the other Security
Documents, the Irrevocable Transfer Agent Instructions, the Fee Letter, the
Mortgages, the Intellectual Property Security Agreements, the Affiliate
Subordination Agreement, the Confidentiality Agreement and each of the other
agreements, documents and certificates entered into by the parties hereto in
connection with the transactions contemplated by this Agreement (collectively,
the “Transaction Documents”) and to issue the Securities in accordance with the
terms hereof and thereof. The execution and delivery of the Transaction
Documents by the Borrowers and each of their Subsidiaries party thereto have
been duly authorized by each such Person’s respective board of directors (or
other governing body) and the consummation by the Borrowers and each of their
Subsidiaries of the transactions contemplated hereby and thereby, including the
issuance of the Notes by the Borrowers, the issuance of the Conversion Shares by
the Principal Borrower upon conversion of the Notes (subject, solely for
purposes of the issuance of in excess of 35,268,905 Conversion Shares, to
obtaining the Stockholder Approval and making the Filing) and the election of
Richard Levy to the Board and his appointment as Chairman of the Board, have
been duly authorized by such Person’s board of directors (or other governing
body) and the Board, respectively, and (other than the filing with the SEC of a
Form D and one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement and other than filings with
“Blue Sky” authorities as required thereby) no further filing, consent, approval
or authorization is required by any Borrower or any Subsidiary of a Borrower,
its board of directors (or other governing body) or its stockholders (except,
solely for purposes of the issuance of in excess of 35,268,905 Conversion
Shares, for the obtaining of Stockholder Approval and the Filing). This
Agreement and the other Transaction Documents have been duly executed and
delivered by each of the Borrowers and each Subsidiary of a Borrower party
thereto, and constitute the legal, valid and binding obligations of each of the
Borrowers and each Subsidiary of a Borrower party thereto, enforceable against
each of such Borrowers and such Subsidiaries in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies.

 

42



--------------------------------------------------------------------------------

Section 7.3 Issuance of Securities. The Notes are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued and free
from all taxes, liens and charges with respect to the issue thereof. As of the
First Closing and the Second Closing, as applicable, the Shares were duly
authorized, validly issued, fully paid and non-assessable and free from all
preemptive or similar rights, taxes, liens and charges with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. Subject, in the case of the issuance of in excess of 35,268,905
Conversion Shares, to the Stockholder Approval and the Filing, upon the issuance
of the Conversion Shares pursuant to the terms of the Notes, the Conversion
Shares will be duly authorized, validly issued, fully paid and non-assessable
and free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Assuming the truth and accuracy of the
representations and warranties of each Lender set forth in ARTICLE 6 of this
Agreement, the issuance by the Principal Borrower to the Lenders of the Notes
is, and any issuance of the Conversion Shares upon conversion of the Notes will
be, exempt from registration under the 1933 Act.

Section 7.4 No Conflicts. Subject, in the case of the issuance of in excess of
35,268,905 Conversion Shares, to the Stockholder Approval and the Filing, the
execution, delivery and performance of the Transaction Documents by the
Borrowers and their Subsidiaries party thereto and the consummation by the
Borrowers and their Subsidiaries of the transactions contemplated hereby and
thereby (including the issuance of the Notes and the Lender Shares) will not
(i) result in a violation of any Borrower’s or Subsidiary’s certificate or
articles of incorporation or bylaws or other governing documents, or the terms
of any capital stock or other equity interests of the Principal Borrower or any
of its Subsidiaries; (ii) conflict with, or constitute a breach or default (or
an event which, with notice or lapse of time or both, would become a breach or
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Principal Borrower, any of the other Borrowers or any of their Subsidiaries
is a party; (iii) result in any “price reset” or other material change in or
other modification to the terms of any Indebtedness, Equity Interests or other
securities of the Principal Borrower or any of its Subsidiaries; or (iv) result
in a violation of any law, rule, regulation, order, judgment or decree
(including (A) any Environmental Laws, (B) federal and state securities laws or
(C) the rules and regulations of the Principal Market applicable to the
Principal Borrower or its Subsidiaries or by which any property or asset of the
Principal Borrower or its Subsidiaries is bound or affected).

Section 7.5 Consents. No Borrower and no Subsidiary of a Borrower is required to
obtain any consent, authorization, approval, order, license, franchise, permit,
certificate or accreditation of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or
authority or any other Person in order for it to execute, deliver or perform any
of its obligations under or contemplated by the Transaction Documents, in each
case in accordance with the terms hereof or thereof (other than (v) with respect
to the issuance of in excess of 35,268,905 Conversion Shares, the Stockholder
Approval and the Filing, (w) the filing with the SEC of (i) a Form D and one or
more Registration Statements in accordance with the requirements of the
Registration Rights Agreement and (ii) any filings on

 

43



--------------------------------------------------------------------------------

Form 8-K required pursuant to the 1934 Act, (x) filings with “Blue Sky”
authorities as required thereby, (y) filings required by the Security Documents
and (z) as set forth on Schedule 7.5). All consents, authorizations, approvals,
orders, licenses, franchises, permits, certificates or accreditations of,
filings and registrations which the Borrowers and their Subsidiaries are
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the First Restated Closing Date, and each Borrower is
unaware of any facts or circumstances which might prevent any of the Borrowers
or their Subsidiaries from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. Except as set forth
in Schedule 7.5, the Principal Borrower is not in violation of any requirements
for trading on the Principal Market and has no knowledge of the occurrence of
any facts which would reasonably lead to the suspension of the Common Stock by
the Principal Market in the foreseeable future.

Section 7.6 Subsidiary Rights. Except as set forth on Schedule 7.6, each
Borrower has the unrestricted right to vote, and (subject to limitations imposed
by applicable law) to receive dividends and distributions on, all capital and
other equity securities of its Subsidiaries as owned by the Principal Borrower
or such Subsidiary.

Section 7.7 Equity Capitalization. As of the First Restated Closing Date, the
authorized capital stock of the Principal Borrower consists of 135,000,000
shares of Common Stock, of which, as of the First Restated Closing Date,
92,141,951 shares (including the Shares and the Exchange Shares) are issued and
outstanding. All of such outstanding shares of Capital Stock or other Equity
Interests of the Principal Borrower and its Subsidiaries have been duly
authorized, validly issued and are fully paid and nonassessable. Except as set
forth on Schedule 7.7: (i) none of any Borrower’s or Subsidiary’s Capital Stock
or other Equity Interest in such Borrower or Subsidiary is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by such Borrower or Subsidiary; (ii) other than the Notes, there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any Capital Stock or other
Equity Interest in any of the Borrowers or any of their Subsidiaries, or
contracts, commitments, understandings or arrangements by which any of the
Borrowers or any of their Subsidiaries is or may become bound to issue
additional Capital Stock or other Equity Interest in such Borrower or Subsidiary
or options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any Capital Stock or other Equity Interest in
any of the Borrowers or any of their Subsidiaries; (iii) other than the Notes,
there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
of any of the Borrowers or any of their Subsidiaries or by which any of the
Borrowers or any of their Subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with any of the Borrowers or any of
their Subsidiaries, other than financing statements perfecting Liens granted
under the Security Documents in favor of Agent for the benefit of itself and the
Holders and Lenders; (v) there are no agreements or arrangements under which any
of the Borrowers or any of their Subsidiaries is obligated to register the sale
of any of its securities under the 1933 Act (except the Registration Rights
Agreement); (vi) other than the Notes, there are no outstanding securities or
instruments of any of the Borrowers or any of their Subsidiaries which contain
any redemption or similar provisions, and there are no contracts, commitments,
understandings or

 

44



--------------------------------------------------------------------------------

arrangements by which any of the Borrowers or any of their Subsidiaries is or
may become bound to redeem a security of any of the Borrowers or any of their
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) none of the Borrowers or any of their Subsidiaries has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) none of the Borrowers or any of their
Subsidiaries has any liabilities or obligations required to be disclosed in the
SEC Documents but not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Borrowers’ and their Subsidiaries’
respective businesses. Prior to the applicable Closing, the Borrowers have
provided to the Lenders true, correct and complete copies of (i) each Borrower’s
and Subsidiary’s certificate or articles of incorporation (or other applicable
governing document), as amended and as in effect on the applicable Closing Date,
and (ii) each Borrower’s and Subsidiary’s bylaws, as amended and as in effect on
the applicable Closing Date (or other applicable governing document). Schedule
7.7 identifies all outstanding securities (other than the Notes) convertible
into, or exercisable or exchangeable for, shares of Capital Stock or other
Equity Interests in any of the Borrowers or any of their Subsidiaries and the
material rights of the holders thereof in respect thereto.

Section 7.8 Indebtedness and Other Contracts. Except as disclosed on Schedule
7.8, neither the Principal Borrower nor any of its Subsidiaries (i) has any
outstanding Indebtedness other than under this Agreement and the Notes, (ii) is
a party to any contract, agreement or instrument, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument could reasonably be expected to result in a Material Adverse Effect,
or (iii) is in violation of any term of or in default under any contract,
agreement or instrument relating to any Indebtedness or any contract, agreement
or instrument entered into in connection therewith that could reasonably be
expected to result in a Material Adverse Effect.

Section 7.9 Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between any of the Borrowers or any of their
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Principal Borrower in its 1934 Act filings and
is not so disclosed or that otherwise would be reasonably likely to have a
Material Adverse Effect.

Section 7.10 Ranking of Notes. No Indebtedness of any of the Borrowers or any of
their Subsidiaries will rank senior to or pari passu with the Notes in right of
payment or collectability, whether with respect to payment of redemptions,
interest, damages or upon liquidation or dissolution or otherwise (other than
Permitted Indebtedness that is not Affiliate Indebtedness, which Permitted
Indebtedness may be pari passu with the Notes in right of payment).

Section 7.11 Title. Except as described on Schedule 7.11, each of the Borrowers
and Subsidiaries has (i) good and marketable title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in Intellectual Property Rights), and
(iv) good and marketable title to (in the case of all other personal property)
all of its real property and other properties and assets owned by it which are
material to the business of such Borrower or Subsidiary, in each case free and
clear of all liens, encumbrances and defects, other than Permitted Liens. Any
real property and facilities held under lease by any of the Borrowers or any of
their Subsidiaries are held by it under valid, subsisting and enforceable
leases.

 

45



--------------------------------------------------------------------------------

Section 7.12 Intellectual Property Rights. Each of the Borrowers and
Subsidiaries owns or possesses adequate and valid rights to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) that are necessary to conduct its respective
businesses as now conducted, and such Intellectual Property Rights are free and
clear of all liens, encumbrances and defects other than Permitted Liens. No
Borrower’s or Subsidiary’s Intellectual Property Rights have expired or
terminated, or are expected to expire or terminate within five (5) years from
the First Restated Closing Date. Except as described on Schedule 7.12, (i) none
of the Borrowers or any of their Subsidiaries has any knowledge of any
infringement, misappropriation, dilution or other violation by any of the
Borrowers or any of their Subsidiaries of Intellectual Property Rights of other
Persons; (ii) none of the Borrowers or any of their Subsidiaries has any
knowledge of any infringement, misappropriation, dilution or other violation by
any other Persons of the Intellectual Property Rights of the Borrowers or any of
their Subsidiaries; (iii) there is no claim, action or proceeding pending or, to
the knowledge of each of the Borrowers, threatened in writing, against any of
the Borrowers or any of their Subsidiaries regarding its Intellectual Property
Rights or the Intellectual Property Rights of other Persons; and (iv) none of
the Borrowers or the Subsidiaries is aware of any facts or circumstances which
might give rise to any of the foregoing infringements or claims, actions or
proceedings. Each of the Borrowers and the Subsidiaries has taken and is taking
commercially reasonable security measures, consistent with industry standards,
to maintain and protect the secrecy, confidentiality and value of its
Intellectual Property Rights.

Section 7.13 Creation, Perfection, and Priority of Liens. The Security Documents
are effective to create in favor of the Agent, for the benefit of the Holders
and Lenders, a legal, valid, binding, and (upon the filing of the appropriate
UCC financing statements and the recording of the Mortgages) enforceable
perfected first priority security interest and Lien in the Collateral described
therein as security for the obligations under the Notes to the extent that a
legal, valid, binding, and enforceable security interest and Lien in such
Collateral may be created under applicable law including the uniform commercial
code as in effect in any applicable jurisdiction (“UCC”) and any other
applicable governmental agencies.

Section 7.14 Absence of Certain Changes. Except as disclosed in Schedule 7.14,
since September 30, 2009 (the “Diligence Date”), there has been no material
adverse change in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Principal
Borrower or any of its Subsidiaries. Except as disclosed in Schedule 7.14, since
the Diligence Date, the Principal Borrower and each of its Subsidiaries has not
(i) declared or paid any dividends, (ii) sold any assets (other than the sale of
Inventory in the ordinary course of business) or (iii) had capital expenditures,
individually or in the aggregate, in excess of $500,000. None of the Borrowers
or any of their Subsidiaries has taken any steps to seek protection pursuant to
any bankruptcy law nor do the Borrowers or any of their Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. None of the Borrowers or any of their
Subsidiaries intends to incur debts

 

46



--------------------------------------------------------------------------------

beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). None of
the Borrowers or any of their Subsidiaries has any knowledge of any facts or
circumstances which leads it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within three (3) years from the First Restated Closing Date. No Borrower or
Subsidiary is, as of the applicable Closing Date, and after giving effect to the
transactions contemplated hereby to occur at the applicable Closing, will be
Insolvent.

Section 7.15 Absence of Litigation. Except as set forth in Schedule 7.15, there
is no action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency (including the SEC, self-regulatory organization
or other governmental body) (in each case, a “Proceeding”) pending or, to the
knowledge of any Borrower, threatened in writing against or affecting any
Borrower, the Common Stock or any of the Principal Borrower’s Subsidiaries or
any of Principal Borrower’s or its Subsidiaries’ officers or directors which
(i) could reasonably be expected to result in a Material Adverse Effect, (ii) if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect, or (iii) questions the validity of this Agreement or any of the
other Transaction Documents or any of the transactions contemplated hereby or
thereby or any action taken or to be taken pursuant hereto or thereto.

Section 7.16 No Undisclosed Events, Liabilities, Developments or Circumstances.
Except for the transactions contemplated by the Transaction Documents, no event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur or may occur with respect to any of the Borrowers or any
of their Subsidiaries or their respective business, properties, prospects,
operations or financial condition, that would be required to be disclosed by the
Principal Borrower under applicable securities laws on a registration statement
on Form S-1 filed with the SEC relating to an issuance and sale by the Principal
Borrower of its Common Stock and which has not been publicly announced.

Section 7.17 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by any
of the Borrowers or any of their Subsidiaries to arise, between any of the
Borrowers or any of their Subsidiaries and the accountants and lawyers formerly
or presently employed by the Borrowers and their Subsidiaries which could affect
the ability of the Borrowers to perform any of their obligations under any of
the Transaction Documents.

Section 7.18 No General Solicitation; Placement Agent’s Fees. None of the
Borrowers, nor any of their Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Lender Shares. The Principal Borrower shall be responsible for the payment of
any placement agent’s fees, financial advisory fees, or brokers’ commissions
(other than for Persons engaged by the Lenders or their investment advisors)
relating to or arising out of the transactions contemplated hereby. The
Principal Borrower shall pay, and hold each Lender harmless against, any
liability, loss or expense (including attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim. Except as described on
Schedule 7.18, no Borrower has engaged any placement agent or other agent in
connection with the sale of the Lender Shares.

 

47



--------------------------------------------------------------------------------

Section 7.19 No Integrated Offering. None of the Borrowers, any of their
Affiliates, or any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act. None of the Borrowers, their Affiliates or any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of the Securities
under the 1933 Act (except as set forth in the Registration Rights Agreement) or
cause the offering of the Securities to be integrated with other offerings. None
of the Borrowers has a registration statement pending before the SEC or
currently under the SEC’s review.

Section 7.20 Tax Status. Each of the Borrowers and its Subsidiaries (i) has made
or filed all foreign, federal and state income and all other material tax
returns, reports and declarations required by any jurisdiction to which it is
subject, except prior to the First Closing Date where any failure to do so did
not result in any material penalties to the Borrowers or its Subsidiaries,
(ii) has paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, and (iii) has set aside on its books adequate
reserves in accordance with GAAP for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be delinquent by the
taxing authority of any jurisdiction (other than those being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
and subject to adequate reserves taken by the Borrowers and their Subsidiaries
as shall be required in conformity with GAAP), and the officers of each of the
Borrowers and its Subsidiaries know of no basis for any such claim.

Section 7.21 Transfer Taxes. On each applicable Closing Date, all stock transfer
or other taxes (other than income or similar taxes) which are required to be
paid in connection with the sale and transfer of the Securities to be sold to
each Lender hereunder will be, or will have been, fully paid or provided for by
the Borrowers, and all laws imposing such taxes will be or will have been
complied with.

Section 7.22 Conduct of Business; Regulatory Permits. None of the Borrowers or
any of their Subsidiaries is in violation of any term of or in default under its
certificate or articles of incorporation or bylaws or other governing documents.
None of the Borrowers or any of their Subsidiaries is in violation of any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to such Borrowers or Subsidiaries. Without limiting the generality of
the foregoing, except as set forth on Schedule 7.22, the Principal Borrower is
not in material violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of the occurrence of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. Except as set
forth on Schedule 7.22, during the one (1) year period prior to the First
Restated Closing Date, (i) the Common Stock has been designated for quotation or
listed on the Principal Market, (ii) trading in the Common Stock has not been
suspended by the SEC or the Principal Market and (iii) the Principal Borrower
has received no communication, written or oral, from the SEC or the Principal
Market regarding the suspension or delisting of the Common Stock from the
Principal Market. Except as set forth on Schedule 7.22, each of the Borrowers
and their Subsidiaries possesses all material consents, authorizations,
approvals, orders, licenses,

 

48



--------------------------------------------------------------------------------

franchises, permits, certificates, accreditations and permits issued by the FDA
and all other appropriate regulatory authorities necessary to conduct their
respective businesses, and none of the Borrowers or any of their Subsidiaries
has received any notice of proceedings relating to the revocation or
modification of any such consents, authorizations, approvals, orders, licenses,
franchises, permits, certificates, accreditations or permits.

Section 7.23 Foreign Corrupt Practices. None of the Borrowers or any of their
Subsidiaries, nor any director, officer, agent, employee or other Person acting
on behalf of any of the Borrowers or any of their Subsidiaries has, in the
course of its actions for, or on behalf of, any of the Borrowers or any of their
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

Section 7.24 Sarbanes-Oxley Act. The Principal Borrower is in compliance with
any and all applicable requirements of the Sarbanes-Oxley Act of 2002, as
amended (“Sarbanes-Oxley”), that are applicable to the Principal Borrower as of
the date hereof and as of the applicable Closing Date, and any and all
applicable rules and regulations promulgated by the SEC thereunder that are
applicable to the Principal Borrower as of the date hereof and as of the
applicable Closing Date, except where the failure to be in compliance would not
have a Material Adverse Effect. Since December 31, 2006, no attorney
representing the Principal Borrower, whether or not employed by the Principal
Borrower, has reported evidence of a material violation of securities laws,
breach of fiduciary duty or similar violation by the Principal Borrower or any
of the Borrowers or any of their respective officers, directors, employees or
agents to their respective boards of directors or any committee thereof pursuant
to Section 307 of Sarbanes-Oxley.

Section 7.25 Environmental Laws. Except as set forth on Schedule 7.25, each of
the Borrowers and its Subsidiaries (a) (i) is in compliance with any and all
Environmental Laws, (ii) has received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its respective
businesses, (iii) is in compliance with all terms and conditions of any such
permit, license or approval, and (iv) has no outstanding Liability under any
Environmental Laws and is not aware of any facts that could reasonably result in
Liability under any Environmental Laws, in each of the foregoing clauses of this
clause (a), except to the extent a Material Adverse Effect could not reasonably
be expected to occur, and (b) has provided Agent and Lenders with copies of all
environmental reports, assessments and other documents in any way related to any
actual or potential Liability under any Environmental Laws.

Section 7.26 Margin Stock. No Borrower nor any of its respective Subsidiaries is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds from the
issuance of any Note will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, or for any purpose that violates, or is inconsistent with, the provisions
of Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

49



--------------------------------------------------------------------------------

Section 7.27 ERISA. Except as set forth on Schedule 7.27, none of the Borrowers
nor any ERISA Affiliate (a) maintains or has maintained any Pension Plan,
(b) contributes or has contributed to any Multiemployer Plan or (c) provides or
has provided post-retirement medical or insurance benefits with respect to
employees or former employees (other than benefits required under Section 601 of
ERISA, Section 4980B of the Code or applicable state law). Except as set forth
on Schedule 7.27, none of the Borrowers nor any ERISA Affiliate has received any
notice or has any knowledge to the effect that it is not in full compliance with
any of the requirements of ERISA, the Code or applicable state law with respect
to any Employee Benefit Plan. No ERISA Event exists. Each Employee Benefit Plan
which is intended to qualify under the Code has received a favorable
determination letter (or opinion letter in the case of a prototype Employee
Benefit Plan) to the effect that such Employee Benefit Plan is so qualified and
to Borrowers’ knowledge, there exists no reasonable basis for the revocation of
such determination or opinion letter. None of the Borrowers nor any ERISA
Affiliate has (i) any unpaid minimum required contributions under any Plan,
whether or not waived, (ii) any liability under Section 4201 or 4243 of ERISA
for any withdrawal, or partial withdrawal, from any Multiemployer Plan, (iii) a
Pension Plan that is “at risk” within the meaning of Section 430 of the Code,
(iv) received notice from any Multiemployer Plan that it is either in endangered
or critical status within the meaning of Section 432 of the Code or (v) any
liability or knowledge of any facts or circumstances which could result in any
liability to the PBGC, the Internal Revenue Service, the Department of Labor or
any participant in connection with any Employee Benefit Plan (other than routine
claims for benefits under the Employee Benefit Plan).

Section 7.28 Investment Company. None of the Borrowers or any of their
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

Section 7.29 U.S. Real Property Holding Corporation. None of the Borrowers or
any of their Subsidiaries is, nor has it ever been, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, as amended, and the
Borrowers will so certify upon the request of any Lender.

Section 7.30 Internal Accounting and Disclosure Controls. The Principal Borrower
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Principal Borrower maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the 1934 Act) that are effective
in ensuring that information required to be disclosed by the Principal Borrower
in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in

 

50



--------------------------------------------------------------------------------

the rules and forms of the SEC, including controls and procedures designed to
ensure that information required to be disclosed by the Principal Borrower in
the reports that it files or submits under the 1934 Act is accumulated and
communicated to the Principal Borrower’s management, including its principal
executive officer or officers and its principal financial officer or officers,
as appropriate, to allow timely decisions regarding required disclosure. During
the twelve months prior to the First Restated Closing Date, none of the
Borrowers or any of their Subsidiaries has received any notice or correspondence
from any accountant relating to any potential material weakness in any part of
the system of internal accounting controls of any of the Borrowers or any of
their Subsidiaries. The Borrowers and their Subsidiaries maintain internal
control over financial reporting (as such term is defined in Rule 13a-15 under
the 1934 Act), and such internal control is effective, does not have any
material weaknesses and does not have any significant deficiencies that are
reasonably likely to adversely affect the Principal Borrower’s ability to
accurately and completely record, process, summarize and report financial
information. Since December 31, 2006, no Borrower, any Subsidiary thereof nor
any of their respective directors or officers has received or otherwise had or
obtained knowledge of any complaint, allegation, assertion or claim, whether
written or oral, regarding the accounting or auditing practices, procedures,
methodologies or methods of any Borrower or any Subsidiary thereof or its
internal accounting controls, including any complaint, allegation, assertion or
claim that any Borrower or any Subsidiary thereof has engaged in any improper
accounting or auditing practices.

Section 7.31 SEC Documents; Financial Statements. The Principal Borrower’s
Common Stock is registered under Section 12(g) of the 1934 Act. Except for the
10-Q report in respect of the Fiscal Quarter ended June 30, 2005, the Principal
Borrower has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the applicable
Closing Date and all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). As of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Except as described on Schedule 7.31, as
of their respective dates, the financial statements of the Principal Borrower
included in the SEC Documents complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
GAAP, consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Principal Borrower as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments). Since the filing of each of the SEC Documents, no event has
occurred that would require an amendment or supplement to any such SEC Document
and as to which such an amendment or supplement has not been filed and made
publicly available on the SEC’s EDGAR system no less

 

51



--------------------------------------------------------------------------------

than five Business Days prior to the date this representation is made. The
Principal Borrower has not received any written comments from the SEC staff that
have not been resolved to the satisfaction of the SEC staff. Except as required
pursuant to Section 8.26, the Principal Borrower is not required to file any
agreement, note, lease, mortgage, deed or other instrument entered into prior to
the date this representation is made and in effect on the date this
representation is made and to which any Borrower is a party or by which the
Principal Borrower is bound that has not been previously filed as an exhibit
(including by way of incorporation by reference) to its reports filed or made
with the SEC under the 1934 Act. There is no material transaction, arrangement
or other relationship between the Principal Borrower and an unconsolidated or
other off-balance-sheet entity that is required to be disclosed by the Principal
Borrower in its reports pursuant to the 1934 Act that has not been so disclosed
in the SEC Documents at least five Business Days prior to the date of this
Agreement. Since December 31, 2006, there have been no internal or SEC inquiries
or investigations (formal or informal) regarding accounting or revenue
recognition discussed with, reviewed by or initiated at the direction of any
executive officer of the Principal Borrower or the Board or any committee
thereof.

Section 7.32 Manipulation of Price; Securities.

(a) Neither any of the Borrowers or any of their Subsidiaries, nor any officer,
director or Affiliate of any of the Borrowers or any of their Subsidiaries, and
to each such Person’s knowledge, no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Principal
Borrower or any other Borrower or Subsidiary to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities (except for customary
placement fees payable in connection with this transaction), or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Principal Borrower or such Borrower or Subsidiary
(except for customary placement fees payable in connection with this
transaction).

(b) Since the Diligence Date, neither any officer, director or Affiliate of any
of the Borrowers or any of their Subsidiaries, nor any Affiliate of any of the
foregoing, or anyone acting on their behalf has sold, bid, purchased or traded
in the Common Stock of the Principal Borrower.

Section 7.33 Transactions With Affiliates. Except (i) as set forth on Schedule
7.33 and (ii) for transactions that have been entered into on terms no less
favorable to the Borrowers and their Subsidiaries than those that might be
obtained at the time from a Person who is not an officer, director or employee,
none of the officers, directors or employees of any of the Borrowers or any of
their Subsidiaries is presently a party to any transaction with any of the
Borrowers or any of their Subsidiaries (other than for ordinary course services
as employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of the
Borrowers, any corporation, partnership, trust or other entity in which any such
officer, director, or employee has a substantial interest or is an officer,
director, trustee or partner.

 

52



--------------------------------------------------------------------------------

Section 7.34 Acknowledgment Regarding Lender’s Purchase of Securities. Each of
the Borrowers acknowledges and agrees that each Lender is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that no Lender is, to
the knowledge of the Borrowers, a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)). Each of the Borrowers
further acknowledges that no Lender is acting as a financial advisor or
fiduciary of any Borrower or any Subsidiary (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Lender or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Lender’s purchase
of the Securities. Each of the Borrowers further represents to each Lender that
each Borrower’s decisions to enter into the Transaction Documents to which it is
a party have been based solely on the independent evaluation by such Borrowers
and their respective representatives.

Section 7.35 Acknowledgment Regarding Lender’s Trading Activity. Except as
described on Schedule 7.35 or in the Registration Rights Agreement, it is
understood and acknowledged by the Principal Borrower that none of the Lenders
has been asked by the Principal Borrower to agree, nor has any Lender agreed, to
desist from purchasing or selling, long and/or short, securities of the
Principal Borrower, or “derivative” securities based on securities issued by the
Principal Borrower or to hold the Lender Shares for any specified term. The
Principal Borrower acknowledges that such aforementioned activities do not
constitute a breach of any of the Transaction Documents.

Section 7.36 Registration Statement. To the knowledge of the Borrowers, no facts
or circumstances exist that would inhibit or delay the preparation and filing of
the Registration Statement with respect to the Registrable Securities (including
the Shares, the Exchange Shares and the Conversion Shares) in accordance with
the Registration Rights Agreement.

Section 7.37 Insurance. Each of the Borrowers and Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Borrowers and Subsidiaries are engaged. None of the Borrowers or any of their
Subsidiaries has been refused any insurance coverage sought or applied for and
none of the Borrowers or any of their Subsidiaries believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not have a Material Adverse Effect.

Section 7.38 Application of Takeover Protections; Rights Agreement. Each of the
Borrowers and its respective board of directors (or other governing body) has
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under each
Borrower’s certificate or articles of incorporation (or other governing
documents) or the laws of the jurisdiction of its incorporation or formation
which is or could become applicable to any Lender as a result of the
transactions contemplated by this Agreement, including each Borrower’s issuance
of the Notes, the Principal Borrower’s issuance of the Conversion Shares and any
Lender’s ownership of the Securities. The Principal Borrower

 

53



--------------------------------------------------------------------------------

has not adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Principal Borrower, except for the Principal Borrower’s rights agreement,
dated as of December 20, 2002, with Registrar and Transfer Company.

Section 7.39 Employee Relations. None of the Borrowers or any of their
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union in such person’s capacity as a union member or to perform
union labor work. Each of the Borrowers believes that its relations with its
employees are good. As of the First Restated Closing Date, no executive officer
of any of the Borrowers or any of their Subsidiaries has notified such Borrower
or Subsidiary that such officer intends to leave such Borrower or Subsidiary or
otherwise terminate such officer’s employment with such Borrower or Subsidiary.
As of the First Restated Closing Date, no executive officer of any of the
Borrowers or any of their Subsidiaries, to the knowledge of the Borrowers, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant. Each of the Borrowers and Subsidiaries is in compliance with all
federal, state, local and foreign laws and regulations respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

Section 7.40 Disclosure. Notwithstanding any other provision of this Agreement,
all disclosure provided to the Lenders regarding each of the Borrowers and their
Subsidiaries, its business and properties, and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
each Borrower shall be information available to the public, is true and correct
in all material respects and does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, taken as a whole and in the light of the circumstances
under which they were made, not materially misleading. Each press release issued
by the Principal Borrower during the twelve (12) months preceding each Closing
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading. During the twelve (12) months immediately
preceding each Closing, no event or circumstance has occurred or information
exists with respect to the Borrowers or any of their Subsidiaries or any of
their business, properties, prospects, operations or condition (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Principal Borrower but which has not been so
publicly announced or disclosed.

Section 7.41 Patriot Act. To the extent applicable, each of the Borrowers and
their Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

 

54



--------------------------------------------------------------------------------

Section 7.42 Compliance with Statutes, etc. Each of the Borrowers and their
Subsidiaries is in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
the FDA and all other Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with (i) all
FDA approvals necessary for manufacturing or marketing the Products (“FDA
Approvals”), (ii) all FDA Regulations and HHS Regulations, and (iii) all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws).

Section 7.43 Material Contracts. Schedule 7.43 contains a true, correct and
complete list of all the Material Contracts of the Borrowers and their
Subsidiaries, and all such Material Contracts are in full force and effect and
no defaults currently exist thereunder.

Section 7.44 FDA and Product-Related Matters.

(a) The FDA has not commenced or threatened in writing to commence any action to
withdraw its approval of any Product or commenced or threatened in writing to
commence any action to withdraw its approval of any facility of the Borrowers or
their Subsidiaries.

(b) The human clinical trials conducted by or on behalf of the Borrowers or
their Subsidiaries, or in which the Borrowers or their Subsidiaries have
participated, or the results thereof, were and, if still pending, are being
conducted in accordance with applicable regulatory requirements. To the
Borrowers’ knowledge, no other studies or tests have results that discredit the
results of such human clinical trials. Neither any Borrower nor any of their
respective Subsidiaries have received any notice or correspondence from the FDA
or any other Governmental Authority requiring the termination or suspension of
any human clinical trials conducted by, or on behalf of, the Borrowers or their
Subsidiaries or in which the Borrowers or their Subsidiaries have participated,
or any modification of any clinical trials conducted by, or on behalf of, the
Borrowers or their Subsidiaries or in which the Borrowers or their Subsidiaries
have participated.

(c) To the Borrowers’ knowledge, there exist no pending abbreviated new drug
applications or other applications filed by third parties with respect to any of
the Products for which there is no generic equivalent product on the market,
whereby any such third party could reasonably be expected to obtain approval to
make, have made, use, sell, offer for sale, import, distribute, commercialize or
otherwise dispose of any of the Products in the Territory on or prior to the
First Restated Closing Date.

(d) To the Borrowers’ knowledge, all inventory of any Product in possession or
control of the Borrowers or any of their Subsidiaries (i) is not adulterated or
misbranded (within the meaning of the Food and Drug Act or the rules and
regulations of the FDA promulgated thereunder); and (ii) is manufactured,
labeled and packaged in accordance with cGMPs and with all other applicable
laws. The Borrowers have taken reasonable precautions to ensure that all
inventory of any Product in possession or control of the Borrowers or any of
their Subsidiaries (A) is not adulterated or misbranded (within the meaning of
the Food and Drug Act or the rules and regulations of the FDA promulgated
thereunder) and (B) is manufactured, labeled and packaged in accordance with
cGMPs and with all other applicable laws.

 

55



--------------------------------------------------------------------------------

(e) A complete and correct list of all FDA Approvals and all patents and patent
applications owned or licensed by the Borrowers or any of their Subsidiaries
that cover the manufacture, marketing, use, sale, offer for sale, importation,
distribution, commercialization and other disposition of the Products anywhere
in the Territory is described in Schedule 7.44.

Section 7.45 Absence of Securities-Related Litigation. To the knowledge of the
Principal Borrower, no director or officer of the Principal Borrower or any of
the other Borrowers has been involved in securities-related litigation since
January 1, 2004.

ARTICLE 8

COVENANTS

Section 8.1 Financial Covenants. So long as the aggregate principal amount of
all Obligations then outstanding is no less than $5,000,000, the Borrowers
shall, and shall cause their Subsidiaries to, comply with the following
financial covenants:

(a) Cash Balance. Commencing with the month ending March 31, 2010, the Borrowers
shall at all times maintain cash in their Blocked Accounts in an aggregate
amount not less than $2,500,000.

(b) Cash Flow. Commencing with the Fiscal Quarter ending March 31, 2010, the
Borrowers shall not permit Cash Flow of the Principal Borrower and its
Subsidiaries on a consolidated basis (i) for any Fiscal Quarter ending on the
last day of such Fiscal Quarter to be less than $2,000,000 or (ii) for any
period consisting of three consecutive Fiscal Quarters ending on the last day of
such Fiscal Quarters to be less than $7,000,000 in the aggregate.

Section 8.2 Deliveries. The Borrower agrees to deliver the following to the
Agent and each Holder:

(a) Monthly Financial Statements. At any time following the occurrence of an
Event of Default, as soon as available upon the request of the Agent, and in any
event within ten (10) days after the end of each month (including December), the
consolidated balance sheets of the Borrowers and their Subsidiaries as at the
end of such month and the related consolidated statements of operations,
stockholders’ equity and cash flows of the Borrowers and their Subsidiaries for
such month and for the period from the beginning of the then current Fiscal Year
to the end of such month, all in reasonable detail, and certified by the chief
financial officer of the Principal Borrower;

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter (including the
fourth Fiscal Quarter), the consolidated balance sheets of the Borrowers and
their Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of operations, stockholders’ equity and cash flows of
the Borrowers and their Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, all in

 

56



--------------------------------------------------------------------------------

reasonable detail, and certified by the chief financial officer of the Principal
Borrower (it being understood and agreed that delivery of the Principal
Borrower’s Form 10-Q for such Fiscal Quarter as filed with the SEC, if certified
as required above, shall satisfy such requirements);

(c) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, the consolidated balance
sheets of the Borrowers and their Subsidiaries as at the end of such Fiscal Year
and the related consolidated statements of operations, stockholders’ equity and
cash flows of the Borrowers and their Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail and certified by the chief financial
officer of the Principal Borrower (it being understood and agreed that delivery
of the Principal Borrower’s Form 10-K for such Fiscal Year as filed with the
SEC, if certified as required above, shall satisfy such requirements);

(d) Compliance Certificate. The Principal Borrower shall send to the Agent and
each Holder on the dates that the financial statements under clause (b) above
are delivered, a duly completed Compliance Certificate, with appropriate
insertions, dated the date of the applicable quarterly financial statements, and
signed on behalf of the Principal Borrower by the chief financial officer of the
Principal Borrower, containing a computation of each of the restrictions set
forth in Section 8.1 hereof and to the effect that such officer has not become
aware of any Event of Default or default that has occurred and is continuing or,
if there is any such Event of Default or default, describing it and the steps,
if any, being taken to cure it.

(e) Quarterly Compliance Checklist. The Principal Borrower shall send to the
Agent and each Holder on the dates that the financial statements under clause
(b) above are delivered, a duly completed compliance checklist, in form and
substance satisfactory to the Agent, dated the date of the applicable quarterly
financial statements, and signed on behalf of the Principal Borrower by the
chief financial officer of the Principal Borrower, indicating whether or not the
Borrowers are in compliance with each covenant set forth in ARTICLE 8 of the
Agreement and whether each representation and warranty contained in ARTICLE 7 of
the Agreement is true and correct as though made on such date (except for
representations and warranties that speak as of a specific date).

Section 8.3 Notices. The Borrowers agree to deliver the following to the Agent
and each Holder:

(a) Collateral Information. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 8.2, a certificate of one of its duly authorized officers (i) either
confirming that there has been no change in the information set forth in the
perfection certificate executed and delivered to the Agent on the First Restated
Closing Date since such date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes, and
(ii) certifying that all UCC financing statements (including fixtures filings,
as applicable) and other appropriate filings, recordings and registrations have
been filed of record in each governmental, municipal and other appropriate
office in each jurisdiction identified pursuant to clause (i) above (or in such
certificate) to the extent necessary to effect, protect and perfect the security
interests under the Security Documents for a period of not less than 18 months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);

 

57



--------------------------------------------------------------------------------

(b) Auditor Reports. Promptly upon receipt thereof, copies of any reports
submitted by the Principal Borrower’s independent public accountants in
connection with each annual, interim or special audit or review of any type of
the financial statements or internal control systems of the Principal Borrower
or any of its Subsidiaries made by such accountants, including any comment
letters submitted by such accountants to management of the Principal Borrower or
any Subsidiary in connection with their services;

(c) Notice of Default. Promptly upon any officer of any Borrower obtaining
knowledge (i) of any condition or event that constitutes a default or an Event
of Default or that notice has been given to any Borrower with respect thereto;
(ii) that any Person has given any notice to any Borrower or taken any other
action with respect to any event or condition set forth in ARTICLE 10; or
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of its chief executive officer or chief financial officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, default, event or condition, and the action(s) the Borrowers
have taken, are taking and propose to take with respect thereto;

(d) Notice of Litigation. Promptly upon any officer of any Borrower obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any adverse
Proceeding not previously disclosed in writing by the Borrower to the Agent and
the Holders, or (ii) any material development in any adverse Proceeding that, in
the case of either clause (i) or (ii) if adversely determined, could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
the Borrowers to enable the Agent and the Holders and their counsel to evaluate
such matters;

(e) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
the action(s) the applicable Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by such Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (2) all notices
received by the Principal Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event; and (3) copies of such other documents or governmental reports or
filings relating to any Employee Benefit Plan as any Holder shall reasonably
request;

(f) Insurance Report. As soon as practicable following receipt thereof and in
any event by the last day of each Fiscal Year, a report by the Principal
Borrower’s insurance broker(s) in form and substance satisfactory to the Agent
outlining all material insurance coverage maintained as of the date of such
report by the Borrowers and their Subsidiaries and all material insurance
coverage planned to be maintained by the Borrowers and their Subsidiaries in the
immediately succeeding Fiscal Year;

 

58



--------------------------------------------------------------------------------

(g) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any facility or property used by the Borrowers and
their Subsidiaries or which relate to any environmental liabilities of any
Borrower or its Subsidiaries which, in any such case, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

(h) Corporate Information. Thirty (30) days’ prior written notice of any change
(i) in any Borrower’s or Subsidiary’s corporate name, (ii) in any Borrower’s or
Subsidiary’s identity or corporate structure, (iii) in any Borrower’s or
Subsidiary’s jurisdiction of organization, or (iv) in any Borrower’s or
Subsidiary’s Federal Taxpayer Identification Number or state organizational
identification number. The Borrowers agree not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Security Agreement and
other Transaction Documents;

(i) Tax Returns. Within ten (10) days following request by the Agent or any
Holder, copies of each federal income tax return filed by or on behalf of any
Borrower and requested by such Holder;

(j) Event of Loss. Promptly (and in any event within three (3) Business Days)
notice of (i) any claim with respect to any liability against any of the
Borrowers or any of their Subsidiaries that (A) is in excess of $500,000 and
(B) could reasonably be expected to result in a Material Adverse Effect or
(ii) any event which, with or without the passage of time, could reasonably be
expected to constitute an Event of Loss;

(k) FDA Notices. Promptly (and in any event within three (3) Business Days)
after any Borrower has knowledge of any violation, claim, complaint or charge,
or receipt of any violation, claim, complaint or charge, of or under the Food
and Drug Act or any applicable statutes, rules, regulations, guidelines,
policies, orders or directives administered or issued by the FDA, including
receipt by any Borrower or any of its Subsidiaries of any Product Recall Notice,
other FDA notice or amendment to such a previous Product Recall Notice or FDA
notice that is required to be disclosed under this Section 8.3(k), that is
material to the interests of Agent, the Lenders or the Holders, a statement of
an authorized officer of the Borrowers setting forth the material details of
such occurrence and the actions, if any, which the Borrowers propose to take
with respect thereto and, in the case of a written document evidencing such
event, together with a true, correct and complete copy of such Product Recall
Notice, FDA Notice or amendment or other notice, as the case may be (other than
to the extent that provision of such documents or information to the Agent and
the Holders would invalidate any privileged status granted by such Governmental
Authority with respect to such documents or information, in which case, the
Borrowers shall furnish a summary of the documents or information so provided
that does not invalidate such privilege); and

 

59



--------------------------------------------------------------------------------

(l) Other Information. Promptly upon their becoming available, deliver copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by the Principal Borrower to its security holders acting in
such capacity or by any of its Subsidiaries to its security holders other than
the Principal Borrower or another Subsidiary, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by the
Principal Borrower or any of its Subsidiaries with any securities exchange or
with the SEC or any governmental or private regulatory authority, (iii) all
press releases and other statements made available generally by the Principal
Borrower or any of its Subsidiaries to the public concerning material
developments in the business of the Principal Borrower or any of its
Subsidiaries, (iv) each demand, notice or other communication of a material
nature (except those received in the ordinary course of business) delivered to
or sent by it in any way relating to any Material Tarsa Agreement, and otherwise
keep Agent informed of all material circumstances known to it bearing upon any
of the Borrowers’ or the Agent’s rights under any Material Tarsa Agreement, and
(v) such other information and data with respect to the Principal Borrower or
any of its Subsidiaries as from time to time may be reasonably requested by any
Holder.

Section 8.4 Rank. All Indebtedness due under the Notes shall be senior in right
of payment, whether with respect to payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise, to all other current and future
Indebtedness of the Borrower (other than Permitted Indebtedness that is not
Affiliate Indebtedness, which Permitted Indebtedness may be pari passu with the
Notes in right of payment).

Section 8.5 Incurrence of Indebtedness. So long as the Notes are outstanding, no
Borrower shall, and no Borrower shall permit any of its Subsidiaries to,
directly or indirectly, create, incur or guarantee, assume, or suffer to exist
any Indebtedness or engage in any sale and leaseback, synthetic lease or similar
transaction, other than (i) the Obligations and (ii) Permitted Indebtedness.

Section 8.6 Existence of Liens. So long as any Notes are outstanding, no
Borrower shall, and no Borrower shall permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any Liens, other than Permitted
Liens.

Section 8.7 Restricted Payments. Except as set forth on Schedule 8.7, no
Borrower shall, and no Borrower shall permit any of its Subsidiaries to,
directly or indirectly,

(a) declare or pay any dividend or make any other payment or distribution on
account of any Borrower’s Equity Interests (including any payment in connection
with any merger or consolidation involving any Borrower) or to the direct or
indirect holders of any Borrower’s Equity Interests in their capacity as such;

(b) purchase, redeem or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving any Borrower) any Equity
Interests of any Borrower or any Subsidiary or any direct or indirect parent of
any Borrower or any Subsidiary, other than (i) repurchases of Equity Interests
by Principal Borrower pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements or similar arrangements in an aggregate
amount not to exceed $100,000 each Fiscal Year or (ii) any Permitted Redemptions
pursuant to the terms of this Agreement and the Notes;

 

60



--------------------------------------------------------------------------------

(c) make any payment (including by setoff) on or with respect to, accelerate the
maturity of, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of any Borrower or any Subsidiary (or set aside or escrow
any funds for any such purpose), except for (i) payments of principal, interest
and other amounts under (A) the Notes and (B) Permitted Indebtedness (other than
Affiliate Indebtedness), and (ii) so long as no Senior Default (as defined in
the Affiliate Subordination Agreement) shall have occurred and be continuing or
shall be caused thereby and Borrowers are not Insolvent at the time such payment
is made or would be rendered Insolvent after giving effect to such payment, at
any time on and after May 10, 2010, Permitted Subordinated Debt Payments (as
defined in the Affiliate Subordination Agreement);

(d) incur any costs or payments outside of the ordinary course of business that
(i) individually exceeds $25,000, or (ii) exceeds in the aggregate $100,000 per
year; provided that this subsection does not prohibit the use of proceeds as
permitted by Section 8.24.

Section 8.8 Mergers; Acquisitions; Asset Sales. No Borrower shall, and no
Borrower shall permit any of its Subsidiaries to, directly or indirectly, (a) be
a party to any merger or consolidation, or Acquisition, other than Permitted
Acquisitions, or (b) consummate any Asset Sale other than Permitted
Dispositions.

Section 8.9 No Further Negative Pledges. The Borrowers agree not to enter into,
assume or become subject to, and no Borrower shall permit any of its
Subsidiaries to enter into, assume or become subject to, any agreement
prohibiting or otherwise restricting the existence of any Lien upon any of their
properties or assets in favor of the Holders of Notes (directly or through
Agent) as set forth under the Transaction Documents, whether now owned or
hereafter acquired, or requiring the grant of any security for any obligation if
such property or asset is given as security under the Transaction Documents,
except in connection with any Permitted Liens or any document or instrument
governing any Permitted Liens, provided that any such restriction contained
therein relates only to the property or asset subject to such Permitted Liens
(or proceeds thereof).

Section 8.10 Affiliate Transactions. No Borrower shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, enter into or permit to exist
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of any Borrower or
Subsidiary, unless such transaction is on terms that are no less favorable to
such Borrower or Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not an Affiliate.

Section 8.11 Insurance.

(a) The Borrowers shall, and shall cause their Subsidiaries to, keep the
Collateral properly housed and insured against loss or damage by fire, theft,
explosion, sprinklers, collision (in the case of motor vehicles) and such other
risks as are customarily insured against by Persons engaged in businesses
similar to that of the Borrowers and their Subsidiaries, with such companies, in
such amounts, with such deductibles and under policies in such form as shall be
reasonably satisfactory to the Agent. Certificates of insurance or, if requested
by the Agent, original (or certified) copies of such policies of insurance have
been or

 

61



--------------------------------------------------------------------------------

shall be, no later than the First Restated Closing Date, delivered to the Agent,
and shall contain an endorsement, in form and substance reasonably acceptable to
Agent, showing loss under such insurance policies payable to the Agent, for the
benefit of the Holders. Such endorsement, or an independent instrument furnished
to the Agent, shall provide that the insurance company shall give the Agent at
least thirty (30) days’ written notice before any such policy of insurance is
altered or canceled and that no act, whether willful or negligent, or default of
any Borrower or any other Person shall affect the right of the Agent to recover
under such policy of insurance in case of loss or damage. In addition, each
Borrower shall cause to be executed and delivered to the Agent no later than the
First Restated Closing Date an assignment of proceeds of its business
interruption insurance policies. Each Borrower hereby directs all insurers under
all policies of insurance to pay all proceeds payable thereunder directly to the
Agent. Each Borrower irrevocably makes, constitutes and appoints the Agent (and
all officers, employees or agents designated by the Agent) as each Borrower’s
true and lawful attorney (and agent-in-fact) for the purpose of making, settling
and adjusting claims under such policies of insurance, endorsing the name of
such Borrower on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and making all determinations and
decisions with respect to such policies of insurance, provided however, that if
no Event of Default shall have occurred and be continuing, such Borrower may
make, settle and adjust claims involving less than $250,000 in the aggregate
without the Agent’s consent.

(b) The Borrowers shall, and shall cause their Subsidiaries to, maintain, at
their expense, such public liability and third-party property damage insurance
as is customary for Persons engaged in businesses similar to that of the
Borrowers and their Subsidiaries with such companies and in such amounts with
such deductibles and under policies in such form as shall be reasonably
satisfactory to the Agent and certificates of insurance or, if requested by the
Agent, original (or certified) copies of such policies have been or shall be, no
later than the First Restated Closing Date, delivered to the Agent; each such
policy shall contain an endorsement showing the Agent as additional insured
thereunder and providing that the insurance company shall give the Agent at
least thirty (30) days’ written notice before any such policy shall be altered
or canceled.

(c) If any Borrower or Subsidiary of a Borrower at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required above
or to pay any premium relating thereto, then the Agent, without waiving or
releasing any obligation or default by the Borrowers hereunder, may (but shall
be under no obligation to) obtain and maintain such policies of insurance and
pay such premiums and take such other actions with respect thereto as the Agent
reasonably deems advisable. Such insurance, if obtained by the Agent, may, but
need not, protect each Borrower’s and Subsidiary’s interests or pay any claim
made by or against any Borrower or any Subsidiary with respect to the
Collateral. Such insurance may be more expensive than the cost of insurance the
Borrowers may be able to obtain on their own and may be cancelled only upon the
Borrowers providing evidence that they have obtained the insurance as required
above. All sums disbursed by the Agent in connection with any such actions,
including court costs, expenses, other charges relating thereto and reasonable
attorneys’ fees, shall constitute part of the obligations due and owing
hereunder, shall be payable on demand by the Borrowers to the Agent and, until
paid, shall bear interest at the highest rate applicable to Notes hereunder.

 

62



--------------------------------------------------------------------------------

Section 8.12 Corporate Existence and Maintenance of Properties. Each Borrower
shall, and shall cause each of its Subsidiaries to, maintain and preserve
(a) its existence and good standing in the jurisdiction of its organization and
(b) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary (other than
such jurisdictions in which the failure to be so qualified or in good standing
could not reasonably be expected to have a Material Adverse Effect). Each
Borrower will, and will cause each of its Subsidiaries to, maintain or cause to
be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all material properties used or useful in the business of the
Principal Borrower and its Subsidiaries and from time to time will make or cause
to be made all appropriate repairs, renewals and replacements thereof. The
Borrowers and their Subsidiaries shall use commercially reasonable efforts to
ensure that all inventory of any Product in possession or control of the
Borrowers or any of their Subsidiaries (i) is not adulterated or misbranded
(within the meaning of the Food and Drug Act or the rules and regulations of the
FDA promulgated thereunder) and (B) is manufactured, labeled and packaged in
accordance with cGMPs and with all other applicable laws. The Principal Borrower
shall not permit Unigene UK to conduct any business, own any assets (other than
such assets owned as of the First Restated Closing Date) or incur any
liabilities (other than such liabilities existing as of the First Restated
Closing Date).

Section 8.13 Non-circumvention. Each Borrower hereby covenants and agrees that
no Borrower or any of its Subsidiaries will, by amendment of its articles or
certificate of incorporation, bylaws, or other governing documents, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Agreement or the other Transaction Documents, and will at all times in
good faith carry out all of the provisions of this Agreement and the other
Transaction Documents and take all action as may be required to protect the
rights of the Holders of the Notes.

Section 8.14 Conduct of Business. The Borrowers shall not, and shall not permit
their Subsidiaries to, conduct their businesses in violation of any law,
ordinance or regulation of any governmental entity, except where such violations
would not result, either individually or in the aggregate, in a Material Adverse
Effect. The Borrowers and their Subsidiaries shall not engage in any line of
business other than the businesses engaged in on the First Restated Closing Date
and businesses incidental thereto.

Section 8.15 U.S. Real Property Holding Corporation. None of the Borrowers shall
become a U.S. real property holding corporation or permit or cause its shares to
be U.S. real property interests, within the meaning of Section 897 of the Code.

Section 8.16 Compliance with Laws. The Borrowers shall, and shall cause their
Subsidiaries to, (i) comply in all material respects with federal, state and
other applicable securities laws, and (ii) comply in all material respects with
the requirements of all other applicable laws, rules, regulations and orders of
any Governmental Authority (including all Environmental Laws, FDA Regulations
and HHS Regulations).

 

63



--------------------------------------------------------------------------------

Section 8.17 Form D and Blue Sky. The Borrowers agree to file a Form D with
respect to the Notes as required under Regulation D and to provide a copy
thereof to each Lender promptly after such filing. Each of the Borrowers shall,
on or before the applicable Closing Date, take such action as is necessary in
order to obtain an exemption for or to qualify the Notes for sale to the Lenders
at the applicable Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Lenders on or prior to the applicable Closing Date. Each of the Borrowers
shall make all filings and reports relating to the offer and sale of the Notes
required under applicable securities or “Blue Sky” laws of the states of the
United States following the First Restated Closing Date.

Section 8.18 Reporting Status. Until the date on which the Investors shall have
sold all the Lender Shares and none of the Notes are outstanding (the “Reporting
Period”), the Principal Borrower shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Principal Borrower shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.

Section 8.19 Listing. The Principal Borrower shall take all actions necessary to
remain eligible for quotation of its securities of the OTC Bulletin Board and to
cause all of the Registrable Securities covered by a Registration Statement to
be quoted thereon, unless listed on The New York Stock Exchange, the NASDAQ
Global Market, the NASDAQ Global Select Market or the NASDAQ Capital Market
(each, a “National Exchange”). The Principal Borrower shall use its commercially
reasonable efforts to (a) secure the listing of all of the Registrable
Securities on a National Exchange as promptly as practicable following such time
as the Principal Borrower meets all of the financial and other quantitative
listing requirements for a National Exchange, and (b) following such listing,
maintain such listing of all Registrable Securities from time to time issuable
under the terms of the Transaction Documents. Following such listing, neither
the Principal Borrower nor any other Borrower shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock from the National Exchange. The Principal Borrower shall pay all fees and
expenses in connection with satisfying its obligations under this Section 8.19.

Section 8.20 Additional Collateral. With respect to any Property acquired after
the First Closing Date by any Borrower as to which the Agent, for the benefit of
the Holders, does not have a perfected Lien, such Borrower shall promptly
(i) execute and deliver to the Agent, for the benefit of the Holders, or its
agent such amendments to the Security Documents or such other documents as the
Agent, for the benefit of the Holders, deems necessary or advisable to grant to
the Agent, for the benefit of the Holders, a security interest in such Property
and (ii) take all other actions necessary or advisable to grant to the Agent,
for the benefit of the Holders, a perfected first priority security interest in
such Property, including the filing of Mortgages and UCC financing statements in
such jurisdictions as may be required by the Security Documents or by law or as
may be requested by the Agent.

Section 8.21 Audit Rights; Field Exams; Appraisals; Meetings.

(a) The Borrowers shall, upon reasonable notice, subject to reasonable safety
and security procedures, and at the Borrowers’ sole cost and expense, permit the
Agent and each Holder (or any of their respective designated representatives) to
visit and inspect any of the

 

64



--------------------------------------------------------------------------------

properties of the Borrowers and their Subsidiaries, to examine the books of
account of the Borrowers and their Subsidiaries (and to make copies thereof and
extracts therefrom), and to discuss the affairs, finances and accounts of the
Borrowers and their Subsidiaries, and to be advised as to the same by their
respective officers, and to conduct examinations and verifications (whether by
internal commercial finance examiners or independent auditors), all at such
reasonable times and intervals as the Agent and the Holders may reasonably
request; provided that such audit rights shall not be exercised more than two
(2) times in any calendar year, unless an Event of Default shall have occurred
and be continuing, in which case there shall be no such limit on audit rights.

(b) The Borrowers shall, upon reasonable notice, subject to reasonable safety
and security procedures, and at the Borrowers’ sole cost and expense, permit the
Agent and each Holder (or any of their respective designated representatives) to
conduct field exams of the Collateral, all at such reasonable times and
intervals as the Agent and the Holders may reasonably request; provided that
such field examination rights shall not be exercised more than four (4) times in
any calendar year, unless an Event of Default shall have occurred and be
continuing, in which case there shall be no such limit on the ability to conduct
field exams.

(c) The Borrowers shall, upon reasonable notice, and at the Borrowers’ sole cost
and expense, obtain an appraisal of the Collateral from an independent appraisal
firm satisfactory to Agent; provided that in the absence of an Event of Default
the Borrowers shall not be required to obtain more than one (1) appraisal per
year.

(d) The Borrowers will, upon the request of the Agent or Required Holders,
participate in a meeting of the Agent and the Holders twice during each Fiscal
Year to be held at the Principal Borrower’s corporate offices (or at such other
location as may be agreed to by the Borrowers and the Agent) at such time as may
be agreed to by the Borrowers and the Agent.

Section 8.22 Pledge of Securities. Each of the Borrowers acknowledges and agrees
that the Securities may be pledged by an Investor in connection with a bona fide
margin account or other loan or financing arrangement that is secured by the
Securities; provided such pledge is made in compliance with applicable federal
and state securities laws. Such pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Investor
effecting such pledge of Securities shall be required to provide any Borrower
with any notice thereof or otherwise make any delivery to any Borrower pursuant
to this Agreement or any other Transaction Document, including Section 6.4
hereof, unless required in connection with the registration of the Securities or
by applicable law. Each of the Borrowers hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

Section 8.23 Additional Issuances of Securities. Except as set forth on Schedule
8.23, so long as any Notes are outstanding, none of the Borrowers or any other
Subsidiary shall, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its debt securities or Equity
Interests, including any debt, preferred stock or other instrument or security
that may be, at any time during its life, and under any circumstance,
convertible into or exchangeable or exercisable for shares of Common Stock,
options, convertible securities or debt

 

65



--------------------------------------------------------------------------------

securities (any such offer, sale, grant, disposition or announcement being
referred to as a “Subsequent Placement”) without the prior written consent of
the Agent and the Required Holders; provided, that notwithstanding the
foregoing, the Borrowers may (i) issue Common Stock and non-redeemable
securities linked to Common Stock, in each case so long as the proceeds thereof
will be applied in accordance with Section 2.3, (ii) issue Common Stock or
warrants therefor to operating companies in the biotechnology or pharmaceutical
industries in connection with strategic alliances and pursuant to employee stock
or stock option compensation plans and (iii) issue Conversion Shares pursuant to
the terms of this Agreement and the Notes; provided, that in no event shall the
Principal Borrower (a) issue any shares of Common Stock, Options or Convertible
Securities (each as defined in the Notes) prior to the Filing (other than
pursuant to an Approved Stock Plan (as defined in the Notes), pursuant to an
equity award of up to 1,000,000 shares of Common Stock (subject to proportionate
adjustments for stock splits, stock dividends, stock combinations and similar
events after the First Restated Closing Date) issued to the first new Chief
Executive Officer of the Principal Borrower hired after the date hereof
(provided that such equity award is approved by the Board), upon conversion of
the Notes, or upon conversion, exchange or exercise of any Option or Convertible
Security outstanding prior to the date hereof and set forth on Schedule 7.7,
provided that the terms of such Option or Convertible Security are not amended
or otherwise modified on or after the date of the Financing Agreement, and
provided that the conversion price, exchange price, exercise price or other
purchase price is not reduced, adjusted or otherwise modified and the number of
Shares issued or issuable is not increased (whether by operation of, or in
accordance with, the relevant governing documents or otherwise) on or after the
date of the Financing Agreement) or (b) issue any shares of Common Stock,
Options or Convertible Securities such that such issuance would result in any
violation of any other provision of this Financing Agreement (including
Section 8.31) or any other Transaction Document. Notwithstanding the foregoing
or anything else to the contrary contained herein or any other Transaction
Document, from the date of this Agreement until the first date following the
First Restated Closing Date on which no original Lender or any Affiliate or
Related Fund of an original Lender holds any Notes or Lender Shares, the
Principal Borrower shall not in any manner issue or sell any Options or
Convertible Securities that are convertible into or exchangeable or exercisable
for shares of Common Stock at a price that varies or may vary with the market
price of the Common Stock, including by way of one or more resets to a fixed
price or increases in the number of shares of Common Stock issued or issuable,
or at a price that upon the passage of time or the occurrence of certain events
automatically is reduced or is adjusted or at the option of any Person may be
reduced or adjusted, whether or not based on a formulation of the then-current
market price of the Common Stock.

Section 8.24 Use of Proceeds. The Borrowers will use the cash proceeds from the
sale of the Notes on the First Restated Closing Date as set forth on Schedule
8.24 (which shall include the payment of fees and expenses pursuant to the Fee
Letter and the payment of all accrued and unpaid interest under the Original
Notes through the day immediately preceding the First Restated Closing Date);
provided that, except as set forth on Schedule 8.24, no proceeds from the sale
of the Notes shall be used to pay or repay any Indebtedness, any accrued and
unpaid executive officer salary and/or bonus, or any accrued and unpaid
placement agent’s fees, financial advisory fees or broker’s commissions.

 

66



--------------------------------------------------------------------------------

Section 8.25 Fees. The Principal Borrower, on behalf of itself and the other
Borrowers, shall pay the Lenders the fees and expenses set forth in the Fee
Letter, and shall reimburse the Lenders or their designee(s) for reasonable and
documented costs and expenses incurred in connection with the transactions
contemplated by the Transaction Documents (including reasonable legal fees and
disbursements in connection therewith, documentation and implementation of the
transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amounts, less any amounts paid in advance by any
Borrower, shall be withheld by each Lender from the purchase price paid by such
Lender on the First Restated Closing Date and the Subsequent Closing Date, in
accordance with the Fee Letter. In addition, the Principal Borrower shall,
within five (5) Business Days of receiving a request from any Lender or the
Agent therefor, reimburse such Lender or Agent for any additional reasonable
legal fees incurred post-closing in connection with perfecting the Agent’s
and/or Lenders’ security interests and any additional filing or recording fees
in connection therewith. The Principal Borrower shall be responsible for the
payment of, and shall pay, any placement agent’s fees, financial advisory fees,
or broker’s commissions relating to or arising out of the transactions
contemplated hereby, and shall hold each Lender harmless against, any liability,
loss or expense (including reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.

Section 8.26 Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on the fourth Business Day following each
Closing Date, the Principal Borrower shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching this Agreement, the
form of Note and the Registration Rights Agreement (including all attachments,
the “8-K Filing”). The Principal Borrower shall provide the Agent, the Lenders
and the Holders a reasonable opportunity to review each 8-K Filing prior to the
filing thereof. Notwithstanding anything to the contrary contained in this
Agreement or the other Transaction Documents, each of the Borrowers shall not,
and shall cause each of their respective officers, directors, employees and
agents not to, provide any Lender with any Tarsa Confidential Information from
and after the time the 8-K Filing is made with the SEC unless prior to delivery
thereof, (A) the Borrowers shall have disclosed to the Lenders (x) that they are
required to deliver information that is Tarsa Confidential Information, (y) a
general description of the nature of such information and a redacted version of
any document otherwise required to be delivered that contains such information
and (z) the provision of this Agreement or the other Transaction Documents that
otherwise requires disclosure of such information, (B) the Lenders shall have
specifically requested delivery of such information after being informed that
such information is Tarsa Confidential Information, and (C) the Lenders and the
Borrowers shall have negotiated in good faith to enter into, and shall have
entered into, a confidentiality arrangement applicable to such information on
terms substantially the same as those set forth in Section 5.1 of the Tarsa
License Agreement, as in effect on October 19, 2009, with Tarsa as a third party
beneficiary of such confidentiality arrangement; provided that if the Borrowers
do not deliver such information because either the Lenders decline to receive
such information hereunder or the Lenders and Borrowers do not or are unable to
enter into such a confidentiality arrangement after such good faith
negotiations, then the Borrowers shall not be in breach of either this covenant
or the provision of this Agreement or the other Transaction Documents that
otherwise requires disclosure of such information. Subject to the foregoing
provisions of this Section 8.26, neither any of the Borrowers nor any Lender
shall issue any press releases or any other public statements with respect to
the transactions contemplated hereby; provided, however, that the Principal
Borrower shall be entitled, without the prior approval of any Lender, to make
any press release

 

67



--------------------------------------------------------------------------------

or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided, that in the case of
clause (i) each Lender shall be consulted by the Principal Borrower in
connection with any such press release or other public disclosure prior to its
release). Without the prior written consent of any applicable Lender, none of
the Borrowers shall disclose the name of any Lender or its affiliates in any
filing, announcement, release or otherwise unless required by law.
Notwithstanding anything to the contrary contained herein, the Principal
Borrower acknowledges and agrees that the Lenders and/or their Affiliates may
file a Schedule 13D relating to transactions contemplated hereby and any
amendments thereto, and include in such Schedule 13D (and amendments thereto)
such information regarding the transactions contemplated hereby and other
matters relating to the Principal Borrower as the Lenders determine after
consultation with their legal counsel should be included therein, and agrees
that no such filing (nor the inclusion of any such information therein) will
constitute a violation of the provisions of this Agreement or any Transaction
Document; provided, however, that the Lenders shall use their reasonable efforts
to limit any such disclosure to the requirements of the Schedule 13D as
determined by the Lenders in consultation with their legal counsel.

Section 8.27 Modification of Organizational Documents and Certain Documents. The
Borrowers shall not, without the prior written consent of the Agent or the
Required Holders, (i) except as required in connection with the Stockholder
Approval and the Filing, permit the charter, by-laws or other organizational
documents of any Borrower, or any Material Contract (other than any Material
License Agreement or any Material Tarsa Agreement) to be amended or modified,
(ii) consent to an amendment, supplement or other modification of any Material
Tarsa Agreement (other than the Tarsa License Agreement) or (iii) amend,
supplement or otherwise modify, or waive any rights under, the Affiliate
Subordination Agreement, in each case in any manner adverse to the interests of
the Holders or the Lenders.

Section 8.28 Joinder. The Borrowers shall notify the Holders prior to the
formation or acquisition of any Subsidiaries. For any Subsidiaries of the
Borrowers formed or acquired after the First Restated Closing Date, the
Borrowers shall at their own expense, upon formation or acquisition of such
Subsidiary, cause each such Subsidiary to execute an instrument of joinder (a
“Joinder Agreement”) in form and substance reasonably satisfactory to the Agent
obligating such Subsidiary to any or all of the Transaction Documents deemed
necessary or appropriate by the Holders and cause the applicable Borrower that
owns the Equity Interests of such Subsidiary to pledge to the Holders 100% (or
66% in the case of a Controlled Foreign Corporation (as defined in the Security
Agreement)) of the Equity Interests owned by it of each such Subsidiary formed
or acquired after the First Restated Closing Date and execute and deliver all
documents or instruments required thereunder or appropriate to perfect the
security interest created thereby. In the event a party becomes a Borrower (the
“New Borrower”) pursuant to the Joinder Agreement, upon such execution the New
Borrower shall be bound by all the terms and conditions hereof and the other
Transaction Documents to the same extent as though such New Borrower had
originally executed the Notes and the other Transaction Documents. The addition
of the New Borrower shall not in any manner affect the obligations of the other
Borrowers hereunder or thereunder. Each Borrower and Lender and the Agent hereto
acknowledges that the schedules and exhibits hereto or thereto may be amended or
modified in connection with the addition of any New Borrower to reflect
information relating to such New Borrower. Compliance with this Section 8.28
shall not excuse any violation of Section 8.8.

 

68



--------------------------------------------------------------------------------

Section 8.29 Investments. No Borrower shall, and no Borrower shall permit any
Subsidiary to, make or permit to exist any Investment in any other Person,
except the following:

(a) Cash Equivalent Investments;

(b) bank deposits in the ordinary course of business;

(c) Investments in securities of account debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

(d) advances made in connection with purchases of goods or services in the
ordinary course of business;

(e) Investments owned by the Principal Borrower on the First Restated Closing
Date as set forth on Schedule 8.29;

(f) deposits of cash in the ordinary course of business to secure performance of
operating leases;

(g) guaranties that constitute Permitted Indebtedness;

(h) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, at any time following September 1, 2010, Investments in
the China JV in an aggregate amount not to exceed $2,200,000;

(i) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, Investments in an aggregate amount not to exceed
$2,000,000 in operating companies in the biotechnology or pharmaceutical
industries in connection with strategic alliances or joint ventures (including
licensing arrangements and technology transfers);

(j) Permitted Acquisitions; and

(k) Investments in Tarsa pursuant to and in accordance with the terms of the
Material Tarsa Agreements.

Section 8.30 Authorization of Additional Shares of Common Stock.

(a) The Principal Borrower will use its commercially reasonable efforts, in
accordance with the General Corporation Law of the State of Delaware and its
Certificate of Incorporation and Bylaws, to increase the number of authorized
shares of Common Stock to at least 224,231,095 shares (subject to adjustment
upon any subdivision (by any stock split, stock dividend, recapitalization,
reclassification or other similar transaction) or combination (by any reverse
stock split or otherwise)) as soon as practicable after the First Restated
Closing, including: (i) duly calling, giving notice of, convening and holding a
meeting of the stockholders of the Principal Borrower (the “First Stockholders
Meeting”) to be held as promptly as practicable, and in any event by June 15,
2010, for the purpose of approving an increase in the number of authorized
shares of Common Stock to a total of at least 224,231,095 shares (subject to

 

69



--------------------------------------------------------------------------------

adjustment upon any subdivision (by any stock split, stock dividend,
recapitalization, reclassification or other similar transaction) or combination
(by any reverse stock split or otherwise)) (the “Proposal”); (ii) using its
commercially reasonable efforts to solicit from its stockholders proxies in
favor of the approval of the Proposal and taking all other action reasonably
necessary or advisable to secure the Stockholder Approval or otherwise required
by the rules of the SEC or under applicable laws to obtain the Stockholder
Approval; (iii) if the Principal Borrower does not obtain the Stockholder
Approval at the First Stockholders Meeting, calling a stockholders meeting every
four (4) months thereafter to seek the Stockholder Approval until the date on
which the Stockholder Approval is obtained (each, including the First
Stockholders Meeting, a “Stockholders Meeting”); and (iv) promptly (and in any
event within one (1) Business Day after the Stockholder Approval is obtained,
filing an amendment to the Principal Borrower’s Certificate of Incorporation to
effect such increase in the number of authorized shares of Common Stock (the
“Filing”). If at any time thereafter while any of the Notes remain outstanding
the Principal Borrower does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (as defined below), then the
Principal Borrower shall immediately take all action necessary to increase the
Principal Borrower’s authorized shares of Common Stock (including such actions
described in subsections (a), (b), (c) and (d) hereof) to an amount sufficient
to allow the Principal Borrower to reserve the Required Reserve Amount for the
Notes then outstanding.

(b) In connection with each Stockholders Meeting, the Principal Borrower will
(i) as promptly as reasonably practicable before the date of such Stockholders
Meeting (and in the case of the First Stockholders Meeting, as promptly as
reasonably practicable after the date hereof), prepare and file with the SEC a
proxy statement (as it may be amended or supplemented from time to time, a
“Proxy Statement”) related to the consideration of the Proposal at the
Stockholders Meeting, (ii) respond as promptly as reasonably practicable to any
comments received from the SEC with respect to such filings and provide copies
of such comments to the Agent promptly upon receipt and provide copies of
proposed responses to the Agent a reasonable time prior to filing to allow the
Agent the opportunity to provide meaningful comment, (iii) as promptly as
reasonably practicable, prepare and file any amendments or supplements necessary
to be filed in response to any SEC comments or as otherwise required by
applicable laws, (iv) as promptly as reasonably practicable, distribute or
otherwise make available to its stockholders, in accordance with applicable law
and the rules of the SEC, the Proxy Statement and all other customary proxy or
other materials for meetings such as the Stockholders Meeting, (v) to the extent
required by applicable laws, as promptly as reasonably practicable prepare, file
and distribute (or otherwise make available) to its stockholders, in accordance
with applicable law and the rules of the SEC, any supplement or amendment to the
Proxy Statement if any event shall occur which requires such action at any time
prior to the Stockholders Meeting, and (vi) otherwise comply with all
requirements of law and rules of the SEC applicable to any Stockholders Meeting.
The Lenders shall cooperate with the Principal Borrower in connection with the
preparation of the Proxy Statement and any amendments or supplements thereto,
including promptly furnishing the Principal Borrower, upon request, with any and
all information as may be required to be set forth in the Proxy Statement under
applicable laws. The Principal Borrower will provide the Agent a reasonable
opportunity to review and comment upon the Proxy Statement, or any amendments or
supplements thereto, and shall give reasonable

 

70



--------------------------------------------------------------------------------

consideration to any such comments proposed, prior to distributing (or otherwise
making available) the Proxy Statement to its stockholders. The Proxy Statement
shall include the recommendation of the Principal Borrower’s Board to approve
the Proposal.

(c) If, at any time prior to a Stockholders Meeting, any information relating to
the Principal Borrower or any of the Lenders or any of their respective
Affiliates should be discovered by the Principal Borrower or any of the Lenders
which should be set forth in an amendment or supplement to a Proxy Statement so
that the Proxy Statement shall not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading, the party that discovers such
information shall promptly notify the other parties and, to the extent required
by applicable law, the Principal Borrower shall disseminate in an appropriate
manner in accordance with applicable law and the rules of the SEC an appropriate
amendment thereof or supplement thereto describing such information to its
stockholders.

(d) The Principal Borrower represents, warrants, covenants and agrees that
(i) none of the information included or incorporated by reference in a Proxy
Statement or any other document filed with the SEC in connection with the
transactions contemplated hereby (all such other documents, the “Other Filings”)
shall, in the case of a Proxy Statement, at the date it is first distributed or
otherwise made available to stockholders or at the time of the applicable
Stockholders Meeting or at the time of any amendment or supplement thereof, or,
in the case of any Other Filing, at the date it is first distributed or
otherwise made available to stockholders or at the date it is first filed with
the SEC, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading, except that no such representation, warranty or covenant is made by
the Principal Borrower with respect to statements made or incorporated by
reference therein in reliance on, and in conformity with, information supplied
in writing by or on behalf of the Lenders in connection with the preparation of
the Proxy Statement or the Other Filings expressly for inclusion therein, and
(ii) the Proxy Statement and the Other Filings that are filed by the Principal
Borrower shall comply as to form in all material respects with the requirements
of the 1934 Act.

(e) Each of the Lenders severally and not jointly, represents, warrants,
covenants and agrees that none of the information supplied in writing by or on
behalf of such Lender expressly for inclusion in a Proxy Statement or the Other
Filings will, in the case of the Proxy Statement, at the date it is first
distributed or otherwise made available to stockholders or at the time of the
applicable Stockholders Meeting or at the time of any amendment or supplement
thereof, or, in the case of any Other Filing, at the date it is first
distributed or otherwise made available to stockholders or at the date it is
first filed with the SEC, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading.

Section 8.31 Reservation of Shares. The Principal Borrower shall take all action
necessary to reserve and keep available for conversions under the Notes (a) as
of and at all times after the First Restated Closing Date but prior to the
Filing, all shares of Common Stock

 

71



--------------------------------------------------------------------------------

authorized, unissued and unreserved as of the date hereof (as set forth on
Schedule 8.31) (provided, that the Principal Borrower may issue, or reserve for
issuance, up to 1,000,000 of such shares (subject to proportionate adjustment
for stock splits, stock dividends and stock combinations after the date hereof)
pursuant to an equity award to the first new Chief Executive Officer of the
Principal Borrower hired after the First Restated Closing Date, provided that
such equity award is approved by the Board), and (b) as of and at all times
after the Filing, a number of authorized and unissued shares of Common Stock
equal to at least one hundred fifty percent (150%) of the number of Conversion
Shares issuable upon the conversion of all of the principal amount then
outstanding under the Notes (together with accrued and unpaid interest thereon)
(such aggregate amount, the “Required Reserve Amount”). The initial number of
shares of Common Stock reserved for conversions of the Notes and any increase in
the number of shares of Common Stock so reserved shall be deemed to be allocated
pro rata among the holders of the Notes based on the principal amount of the
Notes held by each holder at the time of issuance of the Notes or increase in
the number of reserved shares, as the case may be. In the event any holder of
Notes shall sell or otherwise transfer any portion of its Notes, each transferee
shall be allocated a pro rata portion of the number of shares of Common Stock
reserved for such transferor. Any shares of Common Stock reserved and deemed to
be allocated to any Person that ceases to hold any Notes shall be allocated to
the remaining holders of the Notes, pro rata based on the principal amount of
the Notes then held by such holders.

Section 8.32 Internal Accounting Controls. During the Reporting Period, the
Principal Borrower shall, and shall cause each of the Borrowers to:

(a) at all times keep books, records and accounts with respect to all of such
Person’s business activities, in accordance with sound accounting practices and
GAAP;

(b) maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liability is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences; and

(c) timely file and make publicly available on the SEC’s EDGAR system, all
certifications and statements required by (A) Rule 13a-14 or Rule 15d-14 under
the 1934 Act and (B) Section 906 of Sarbanes Oxley with respect to any periodic
reports filed pursuant to the 1934 Act.

Section 8.33 Regulation M. Neither the Principal Borrower nor any of the
Borrowers or any of their respective Affiliates will take any action prohibited
by Regulation M under the 1934 Act in connection with the offer, sale and
delivery of the Notes and Conversion Shares contemplated hereby.

 

72



--------------------------------------------------------------------------------

Section 8.34 Corporate Governance Matters.

(a) Acceptance of Resignations. The Principal Borrower shall accept, effective
immediately following the First Restated Closing and without the necessity of
any further action by the Principal Borrower or either of Ronald Levy or Jay
Levy, as applicable, each of the Resignations. Neither the Principal Borrower
nor the Board shall take any action, or permit any action to be taken, to
rescind or release any of the Resignations, or otherwise release, or permit or
consent to the release of, any Resigning Board Member from such Resigning Board
Member’s irrevocable obligation under his respective Resignation.

(b) Appointments.

(i) Prior to the First Restated Closing, the Principal Borrower, the Nominating
and Corporate Governance Committee of the Board and the Board shall take all
actions (including making any necessary amendments to the bylaws of the
Principal Borrower, making any filings and disclosures and taking any other
actions necessary to comply with applicable laws) so that, immediately following
the First Restated Closing, without any further action by the Principal Borrower
or the Board (or any committee thereof), (A) Richard Levy shall become a member
of the Board, filling the vacancy created by the Jay Levy Resignation,
(B) Richard Levy shall be appointed as Chairman of the Board, (C) Richard Levy
shall become a member of the Nominating and Corporate Governance Committee of
the Board and (D) the powers and authorities of the Chairman of the Board shall
include those powers and authorities set forth on Schedule 8.34.

(ii) At any time after the First Restated Closing, upon the Agent’s request to
the Principal Borrower therefor, the Principal Borrower, the Nominating and
Corporate Governance Committee of the Board and the Board shall take all actions
(including making any filings and disclosures, and taking any other actions
necessary, to comply with applicable laws), so that as promptly as practicable
thereafter (but in any event within two (2) Business Days after delivery of such
Agent’s request), without any further action by the Principal Borrower or the
Board (or any committee thereof), (A) an individual designated by the Agent in
its sole discretion (the “Future Designee”) shall become a member of the Board,
filling the vacancy created by the Ronald Levy Resignation; provided, however,
that in the event that the Board determines in good faith, after consultation
with outside legal counsel, that its appointment of a particular Future Designee
would constitute a breach of its fiduciary duties to the Principal Borrower’s
stockholders, then the Principal Borrower shall appoint another individual
designated for election to the Board by the Agent (subject in each case to this
proviso); and (B) such Future Designee shall become a member of the Compensation
Committee of the Board and the Audit Committee of the Board.

For purposes of this Agreement, each of Richard Levy and the Future Designee,
and any successor thereto, substitute therefor or replacement thereof designated
by the Agent shall be referred to herein as a “Lender Designee,” and
collectively as the “Lender Designees.”

 

73



--------------------------------------------------------------------------------

(c) Nominations.

(i) In connection with any annual meeting of the stockholders of the Principal
Borrower or any special meeting of the stockholders of the Principal Borrower at
which directors are to be elected following the First Restated Closing, until
such time as both (A) the aggregate principal amount outstanding under the Notes
is less than $5,000,000 and (B) the Lenders and/or their Affiliates and/or
Related Funds beneficially own (within the meaning of Rule 13d-3 under the 1934
Act) less than twenty percent (20%) of the issued and outstanding shares of
Common Stock of the Principal Borrower (such date, the “Lender Rights
Termination Date”), the Nominating and Corporate Governance Committee of the
Board shall recommend the nomination of, and the Board shall nominate for
reelection (or election), recommend that the Principal Borrower’s stockholders
vote in favor of election to the Board of, and solicit proxies in favor of the
election of, and the Principal Borrower and the Board shall otherwise take all
actions as are reasonably necessary or desirable to elect, those Lender
Designees whose terms of office expire at such stockholder meeting (or, in the
discretion of the Agent, such replacements thereof or successors thereto
designated by the Agent) to the Board; provided, however, that with respect to
any such meeting of the stockholders of the Principal Borrower after the First
Stockholders Meeting, in the event that the Board determines in good faith,
after consultation with outside legal counsel, that its nomination of a
particular Lender Designee would constitute a breach of its fiduciary duties to
the Principal Borrower’s stockholders, then the Principal Borrower shall
nominate another individual designated for election to the Board by the Agent
(subject in each case to this proviso) and the Board and the Principal Borrower
shall take all of the actions required by this Section 8.34(c) with respect to
the election at such stockholder meeting of such substitute Lender Designee; and
provided, further, that the Board shall only be obligated pursuant to this
Section 8.34(c) to nominate for election at such stockholder meeting (and take
the other required actions with respect to) two (2) Lender Designees.

(ii) The Principal Borrower, the Nominating and Corporate Governance Committee
of the Board and the Board shall take all actions (including making any filings
and disclosures, and taking any other actions necessary, to comply with
applicable laws), so that, upon the Principal Borrower’s hiring and appointment
of a new Chief Executive Officer of the Principal Borrower as successor to
Warren Levy, such new Chief Executive Officer shall become a member of the Board
(or, if such hiring and appointment occurs prior to the date of the First
Stockholders Meeting, no later than such date). The Board shall not nominate for
reelection (or election) at the First Stockholders Meeting at least one of the
individuals serving as a member of the Board as of the date hereof or any other
replacement therefor (other than the new Chief Executive Officer). As a result
of the foregoing, immediately following the date of the First Stockholders
Meeting, either (A) the new Chief Executive Officer of the Principal Borrower
shall be a member of the Board or (B) there shall be a vacancy on the Board to
be filled by the new Chief Executive Officer upon his hiring and appointment.

(iii) The provisions of this Section 8.34(c) are in addition to, and shall not
limit, any rights that any of the Lenders or any of their respective Affiliates
or Related Funds may have as a record holder or beneficial owner of shares of
Common Stock as a matter of applicable law with respect to the election of
directors or otherwise.

 

74



--------------------------------------------------------------------------------

(d) Vacancies and Number of Directors. In the event that, at any time prior to
the Lender Rights Termination Date, there is a vacancy on the Board resulting
from retirement, resignation or other termination of service for any reason of a
Lender Designee, the Principal Borrower shall promptly fill such vacancy (for
the remainder of the then current term) with an individual designated by the
Agent; provided, however, that, in the event that the Board determines in good
faith, after consultation with outside legal counsel, that its appointment of a
particular Lender Designee to fill such vacancy would constitute a breach of its
fiduciary duties to the Principal Borrower’s stockholders, then the Principal
Borrower shall fill such vacancy with another individual designated by the Agent
(subject again in each case to this proviso). Prior to the Lender Rights
Termination Date, the Principal Borrower and the Board shall not, without the
prior written consent of the Agent, take any action to increase the number of
members on the Board to be more than nine (9).

(e) Chairman of the Board. Prior to the first (1st) anniversary of the First
Restated Closing Date, the Board shall not remove or replace Richard Levy as
Chairman of the Board; provided, however, that, in the event that the Board
determines in good faith, after consultation with outside legal counsel, that
its failure to remove or replace Richard Levy as Chairman of the Board would
constitute a breach of its fiduciary duties to the Principal Borrower’s
stockholders, then the Principal Borrower may remove Richard Levy solely in his
capacity as Chairman of the Board (but, for the avoidance of doubt, the
Principal Borrower may not remove Richard Levy in his capacity as a member of
the Board) and replace him with another Lender Designee selected by the Agent
(subject again in each case to this proviso). In the event that, at any time
prior to the first (1st) anniversary of the First Restated Closing Date, Richard
Levy resigns, retires or otherwise terminates his service as Chairman of the
Board, the Principal Borrower shall promptly appoint as Chairman of the Board a
Lender Designee selected by the Agent; provided, however, that, in the event
that the Board determines in good faith, after consultation with outside legal
counsel, that its appointment of a particular Lender Designee as Chairman of the
Board would constitute a breach of its fiduciary duties to the Principal
Borrower’s stockholders, then the Principal Borrower shall appoint as Chairman
of the Board another Lender Designee selected by the Agent (subject again in
each case to this proviso). For so long as Richard Levy or another Lender
Designee serves as Chairman of the Board, the Principal Borrower and the Board
shall not take any action to rescind the Board’s delegation to the Chairman of
the Board of any of the powers and authorities set forth on Schedule 8.34.

(f) Committees. The Board shall take such actions so that, at all times prior to
the Lender Rights Termination Date, there shall be (A) at least one (1) Lender
Designee on each of the Nominating and Corporate Governance Committee of the
Board, the Compensation Committee of the Board and each other standing committee
of the Board (other than the Audit Committee), as selected by the Agent,
provided that there need not be any Lender Designee on the Compensation
Committee of the Board prior to the date that the Future Designee becomes a
member of the Board, unless the Agent otherwise so requests, and (B) after the
Future Designee has become a member of the Board, so long as the Common Stock is
not listed on a National Exchange and after any such listing, if permitted by
the rules of the applicable National Exchange, at least one (1) Lender Designee
on the Audit Committee of the Board; provided, however, that there shall not be
a violation of this Section 8.34(f) if, as a result of the termination

 

75



--------------------------------------------------------------------------------

of service of a Lender Designee, the number of Lender Designees on a committee
of the Board is less than one (1), so long as the Board takes action to cause
the number of Lender Designees on such committee to be at least such minimum
number as promptly as reasonable practicable after such termination (or, in the
event that no Lender Designee serving on the Board is then eligible to serve on
such committee pursuant to applicable law, SEC rules or regulations or the rules
of the Principal Market, as soon as an eligible Lender Designee is appointed or
elected to the Board).

(g) Rights of Lender Designees. Each Lender Designee shall be entitled to the
same compensation, the same indemnification and the same director and officer
insurance in connection with such Lender Designee’s role as a director as all
other members of the Board, and each Lender Designee shall be entitled to
reimbursement for documented, reasonable out-of-pocket expenses incurred in
attending meetings of the Board and any committees thereof, to the same extent
as all other members of the Board. The Principal Borrower agrees that any such
indemnification arrangements described in the foregoing sentence will be the
primary source of indemnification and advancement of expenses in connection with
the matters covered thereby and payment thereon will be made before, offset and
reduce any other insurance, indemnity or expense advancement to which a Lender
Designee may be entitled or which is actually paid in connection with such
matters, including as a member, manager, partner or employee of the Agent, a
Lender or any Affiliates or Related Funds of the foregoing. Without limiting the
foregoing, the Principal Borrower shall maintain, at its own expense, directors
and officers liability insurance in at least an amount equal to $12,500,000 on
behalf of and covering all members of the Board (including the Lender Designees)
against expenses, liabilities or losses asserted against or incurred by any such
individual in such capacity or arising out of such individual’s status as a
member of the Board, subject to customary exclusions.

Section 8.35 Notice of Change of Control Transactions. The Principal Borrower
shall give written notice to the Lenders at least twenty (20) Business Days
prior to the date on which any Change of Control will take place, provided that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Lenders.

Section 8.36 Further Assurances. At any time or from time to time upon the
request of the Agent, each Borrower will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Agent may reasonably request in order to effect fully the purposes of the
Transaction Documents. In furtherance and not in limitation of the foregoing,
each Borrower shall take such actions as the Agent may reasonably request from
time to time to ensure that the Obligations are secured by substantially all of
the assets of the Borrowers and their Subsidiaries.

Section 8.37 Hiring of Chief Executive Officer. The Principal Borrower, the
Board and all applicable committees thereof shall use their reasonable best
efforts to identify, interview and negotiate with candidates for Chief Executive
Officer of the Principal Borrower and, subject to the Board’s approval, hire and
appoint a new Chief Executive Officer as successor to Warren Levy as soon as
reasonably practicable.

 

76



--------------------------------------------------------------------------------

ARTICLE 9

CROSS GUARANTY

Section 9.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Holders and their respective successors and assigns the full
and prompt payment (whether at stated maturity, by acceleration or otherwise)
and performance of, all obligations owed or hereafter owing to the Holders by
each other Borrower. Each Borrower agrees that its guaranty obligation hereunder
is a continuing guaranty of payment and performance and not of collection, that
its obligations under this ARTICLE 9 shall not be discharged until payment and
performance, in full, of the obligations under the Transaction Documents has
occurred and all commitments (if any) to lend hereunder have been terminated,
and that its obligations under this ARTICLE 9 shall be absolute and
unconditional, irrespective of, and unaffected by:

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Transaction Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;

(b) the absence of any action to enforce this Agreement (including this ARTICLE
9) or any other Transaction Document or the waiver or consent by the Holders
with respect to any of the provisions thereof;

(c) the Insolvency of any Borrower or Subsidiary; or

(d) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the obligations guaranteed hereunder.

Section 9.2 Waivers by Borrowers. Each Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel the Holders to marshal assets or to proceed
in respect of the obligations guaranteed hereunder against any other Borrower or
Subsidiary, any other party or against any security for the payment and
performance of the obligations under the Transaction Documents before proceeding
against, or as a condition to proceeding against, such Borrower. It is agreed
among each Borrower that the foregoing waivers are of the essence of the
transaction contemplated by this Agreement and the other Transaction Documents
and that, but for the provisions of this ARTICLE 9 and such waivers, the Holders
would decline to enter into this Agreement.

Section 9.3 Benefit of Guaranty. Each Borrower agrees that the provisions of
this ARTICLE 9 are for the benefit of the Holders and their respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Borrower and the Holders, the obligations of
such other Borrower under the Transaction Documents.

 

77



--------------------------------------------------------------------------------

Section 9.4 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Transaction Document, and except as set forth
in Section 9.7, each Borrower hereby expressly and irrevocably waives any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Borrower acknowledges and
agrees that this waiver is intended to benefit the Holders and shall not limit
or otherwise affect such Borrower’s liability hereunder or the enforceability of
this ARTICLE 9, and that the Holders and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 9.4.

Section 9.5 Election of Remedies. If the Holders may, under applicable law,
proceed to realize their benefits under any of the Transaction Documents, the
Agent or any of the Holders may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this ARTICLE 9. If, in the exercise of any of its rights and
remedies, any of the Holders shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by such
Holders and waives any claim based upon such action, even if such action by such
Holders shall result in a full or partial loss of any rights of subrogation that
each Borrower might otherwise have had but for such action by such Holders. Any
election of remedies that results in the denial or impairment of the right of
the Holders to seek a deficiency judgment against any Borrower shall not impair
any other Borrower’s obligation to pay the full amount of the obligations under
the Transaction Documents.

Section 9.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this ARTICLE 9 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under the Transaction Documents) shall be limited to an amount not to exceed as
of any date of determination the greater of:

(a) the net amount of all amounts advanced to any other Borrower under this
Agreement or otherwise transferred to, or for the benefit of, such Borrower
(including any interest and fees and other charges); and

(b) the amount that could be claimed by the Holders from such Borrower under
this ARTICLE 9 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 9.7.

Section 9.7 Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Borrower shall make a payment under this ARTICLE 9 of
all or any of the obligations under the Transaction Documents (other than
financial accommodations made to that Borrower for which it is primarily liable)
(a “Guarantor Payment”) that, taking into account all other Guarantor Payments
then previously or

 

78



--------------------------------------------------------------------------------

concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate obligations
under the Transaction Documents satisfied by such Guarantor Payment in the same
proportion that such Borrower’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Borrowers as determined immediately prior to
the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the obligations under the Transaction Documents and termination
of the Transaction Documents (including all commitments (if any) to lend
hereunder), such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this ARTICLE 9 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 9.7 is intended only to define the relative rights of Borrowers
and nothing set forth in this Section 9.7 is intended to or shall impair the
obligations of Borrowers, jointly and severally, to pay any amounts as and when
the same shall become due and payable in accordance with the terms of this
Agreement, including Section 9.1. Nothing contained in this Section 9.7 shall
limit the liability of any Borrower to pay the financial accommodations made
directly or indirectly to that Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

(e) The rights of the indemnifying Borrowers against other Borrowers under this
Section 9.7 shall be exercisable upon the full and indefeasible payment of the
obligations under the Transaction Documents and the termination of the
Transaction Documents.

Section 9.8 Liability Cumulative. The liability of Borrowers under this ARTICLE
9 is in addition to and shall be cumulative with all liabilities of each
Borrower to the Holders under this Agreement and the other Transaction Documents
to which such Borrower is a party or in respect of any obligations under the
Transaction Documents or obligation of the other Borrower, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

Section 9.9 Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Borrowers under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Borrowers, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Borrowers hereunder
forthwith on demand by the Required Holders.

 

79



--------------------------------------------------------------------------------

Section 9.10 Benefit to Borrowers. All of the Borrowers and their Subsidiaries
are engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of each such Person has a direct impact on
the success of each other Person. Each Borrower and each Subsidiary will derive
substantial direct and indirect benefit from the purchase and sale of the Notes
hereunder.

ARTICLE 10

RIGHTS UPON EVENT OF DEFAULT

Section 10.1 Event of Default. Each of the following events shall constitute an
“Event of Default”:

(a) any Borrower’s failure to pay to the Agent and/or Holders and/or Lenders any
amount of principal, interest (including interest calculated at the Default
Rate), Late Charges, redemptions or other amounts when and as due under this
Agreement and the Notes (including any Borrower’s failure to pay any redemption
payments or amounts hereunder or under the Notes) or any other Transaction
Document, or any other agreement, document, certificate or other instrument
delivered in connection with the transactions contemplated hereby and thereby;

(b) any default occurs and is continuing under, or any redemption of or
acceleration prior to maturity of, any Indebtedness of the Borrowers or any of
their Subsidiaries in excess of $500,000; provided, that, in the event that any
such default or acceleration of indebtedness is cured or rescinded by the
holders thereof prior to acceleration of the Notes, no Event of Default shall
exist as a result of such cured default or rescinded acceleration;

(c)(i) any of the Borrowers or any of their Subsidiaries, pursuant to or within
the meaning of Title 11, U.S. Code, or any similar federal, foreign or state law
for the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, or to the conversion of an involuntary case to a voluntary
case, (C) consents to the appointment of or taking of possession by a receiver,
trustee, assignee, liquidator or similar official (a “Custodian”) for all or a
substantial part of its property, (D) makes a general assignment for the benefit
of its creditors, or (E) admits in writing that it is Insolvent or is otherwise
generally unable to pay its debts as they become due; or (ii) the board of
directors (or similar governing body) of any of the Borrowers or any of their
Subsidiaries (or any committee thereof) adopts any resolution or otherwise
authorizes any action to approve any of the actions referred to in this
Section 10.1(c) or Section 10.1(d);

(d) a court of competent jurisdiction (i) enters an order or decree under any
Bankruptcy Law, which order or decree (A) (1) is not stayed or (2) is not
rescinded, vacated, overturned, or otherwise withdrawn within thirty (30) days
after the entry thereof, and (B) is for relief against any of the Borrowers or
any of their Subsidiaries in an involuntary case, (ii) appoints a Custodian over
all or a substantial part of the property of any of the Borrowers or any of
their Subsidiaries and such appointment continues for thirty (30) days,
(iii) orders the liquidation of any of the Borrowers or any of their
Subsidiaries, or (iv) issues a warrant of attachment, execution or similar
process against any substantial part of the property of any of the Borrowers or
any of their Subsidiaries;

 

80



--------------------------------------------------------------------------------

(e) a final judgment or judgments for the payment of money in excess of $500,000
or that otherwise could reasonably be expected to have a Material Adverse Effect
are rendered against any of the Borrowers or any of their Subsidiaries and which
judgments are not, within fifteen (15) days after the entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within fifteen
(15) days after the expiration of such stay, unless (in the case of a monetary
judgment) such judgment is covered by third-party insurance, so long as the
applicable Borrower or Subsidiary provides the Holders a written statement from
such insurer (which written statement shall be reasonably satisfactory to the
Agent and the Required Holders) to the effect that such judgment is covered by
insurance and such Borrower or Subsidiary will receive the proceeds of such
insurance within fifteen (15) days following the issuance of such judgment;

(f) any of the Borrowers breaches any covenant, or other term or condition of
any Transaction Document or any other agreement with the Agent or any Holder,
except (i) in the case of a breach of a covenant or other term or condition of
any Transaction Document (other than Sections 8.1, 8.4 through 8.10, 8.13, 8.23,
8.27, 8.28 and 8.29 of this Agreement) which is curable, only if such breach
continues for a period of five (5) Business Days, and (ii) a breach addressed by
the other provisions of this Section 10.1;

(g) a Change of Control occurs;

(h) any representation or warranty made by any Borrower herein or any other
Transaction Document is breached or is false or misleading, each in any material
respect;

(i) any default or “Event of Default” or similarly defined term occurs and is
continuing with respect to any of the other Transaction Documents;

(j) the repudiation by any of the Borrowers of any of its obligations under any
Security Document, or any Security Document or any term thereof shall cease to
be, or is asserted by any Borrower not to be, a legal, valid and binding
obligation of any Borrower enforceable in accordance with its terms;

(k) any Lien against the Collateral intended to be created by any Security
Document shall at any time be invalidated, subordinated or otherwise cease to be
in full force and effect, for whatever reason, or any security interest
purported to be created by any Security Document shall cease to be, or shall be
asserted by any Borrower not to be, a valid, first priority perfected Lien (to
the extent that any Transaction Document obligates the parties to provide such a
perfected first priority Lien, and except to the extent Permitted Liens are
permitted by the terms of the Transaction Documents to have priority) in the
Collateral (except as expressly otherwise provided under and in accordance with
the terms of such Transaction Document);

(l) any material provision of any Transaction Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Borrower, or a proceeding shall be commenced
by any Borrower, or by any Governmental Authority having jurisdiction over such
Borrower, seeking to establish the invalidity or unenforceability thereof, or
any Borrower shall deny that it has any liability or obligation purported to be
created under any Transaction Document;

 

81



--------------------------------------------------------------------------------

(m) the failure of the Principal Borrower’s Common Stock to be quoted or listed
on the Principal Market;

(n) the material breach by any of the Borrowers or any of their Subsidiaries of
an agreement or agreements (in each case, other than a Transaction Document) to
which it is a party that involves the payment to or by such Borrower or
Subsidiary, individually or in the aggregate, of more than $500,000 (whether by
set-off or otherwise) in any six (6) month period;

(o) the occurrence of any event which could reasonably be expected to have a
Material Adverse Effect;

(p) any Borrower or Subsidiary liquidates, dissolves, terminates or suspends its
business operations or otherwise fails to operate its business in the ordinary
course;

(q) [Reserved];

(r) (i) any material decline or depreciation in the value or market price of the
Collateral (whether actual or reasonably anticipated), which causes the
Collateral, in the sole opinion of Agent acting in good faith, to become
unsatisfactory as to value or character, or which causes the Agent to reasonably
believe that the Obligations are inadequately secured and that the likelihood
for repayment of the Obligations is or will soon be impaired, time being of the
essence, or (ii) any other event or circumstance which causes the Agent to
reasonably believe that the Obligations are inadequately secured and that the
likelihood for repayment of the Obligations is or will soon be impaired, time
being of the essence;

(s)(i) there occurs one or more ERISA Events which individually or in the
aggregate result(s) in or could reasonably be expected to result in liability of
the Borrowers or any of their Subsidiaries in excess of $500,000 during the term
hereof; or (ii) there exists any fact or circumstance that could reasonably be
expected to result in the imposition of a Lien pursuant to Section 430(k) of the
Code or ERISA or a violation of Section 436 of the Code;

(t) any default or event of default (monetary or otherwise) shall occur with
respect to any Material Contract;

(u) the failure of any Registration Statement (as defined in the Registration
Rights Agreement) required to be filed pursuant to the Registration Rights
Agreement to be declared effective by the SEC on or prior to the date that is
sixty (60) days after the applicable Effectiveness Deadline (as defined in the
Registration Rights Agreement);

(v) while a Registration Statement filed pursuant to the Registration Rights
Agreement is required to be maintained effective pursuant to the terms of the
Registration Rights Agreement, the effectiveness of such Registration Statement
lapses for any reason (including the issuance of a stop order) or is unavailable
to the Holder for sale of Registrable Securities in accordance with the terms of
the Registration Rights Agreement, and such lapse or unavailability continues
for a period of ten (10) consecutive Trading Days or for more than an aggregate
of twenty-five (25) Trading Days in any 365-day period (other than days during
an Allowable Grace Period (as defined in the Registration Rights Agreement));

 

82



--------------------------------------------------------------------------------

(w) the Principal Borrower or its transfer agent provides notice to any holder
of the Notes, including by way of public announcement, at any time of its
intention not to comply with a Conversion Notice (as defined in the Notes)
delivered in accordance with the terms of the respective Note (excluding,
however, a notice that relates solely to a bona fide dispute that is subject to
and being resolved pursuant to, and in compliance with the time periods and
other provisions of, the dispute resolution provisions of the Notes); or

(x) a Conversion Failure (as defined in the Notes), whether or not as a result
of a failure to obtain the Stockholder Approval in accordance with Section 8.30;

(y) the shares of Common Stock cease to be registered under Section 12 of the
1934 Act; or

(z) the Principal Borrower fails to timely make any filing with the SEC required
under the 1934 Act or any rules or regulations promulgated thereunder (other
than a Current Report on Form 8-K that is required solely pursuant to Item 1.01,
1.02, 2.03, 2.04, 2.05, 2.06, 4.02(a) or 5.02(e) of Form 8-K), provided that any
filing made within the time period permitted by Rule 12b-25 under the 1934 Act
and pursuant to a timely filed Form 12b-25 shall, for purposes of this clause
(z), be deemed to be timely filed.

For purposes of this Agreement, “Triggering Event” shall mean the occurrence of
any event set forth in subsections (m), (u), (v), (w), (x), (y) or (z) above on
or after the Conversion Commencement Date (as defined in the Notes).

Section 10.2 Acceleration Right.

(a) Promptly after the occurrence of an Event of Default, the Borrowers shall
deliver written notice thereof via email, facsimile and overnight courier (an
“Event of Default Notice”) to the Agent and the Holders. At any time after the
earlier of the Agent’s and the Holders’ receipt of an Event of Default Notice
and the Agent and the Holders becoming aware of an Event of Default which has
not been cured or waived, the Required Holders may require the Borrowers to
redeem all or any portion of the Notes (an “Event of Default Redemption”) by
delivering written notice thereof (the “Event of Default Redemption Notice”) to
the Borrowers, which Event of Default Redemption Notice shall indicate the
portion of the Notes that the Required Holders are requiring the Borrowers to
redeem; provided, that upon the occurrence of any Event of Default described in
Section 10.1(c) or Section 10.1(d), the Notes, in whole, shall automatically,
and without any action on behalf of the Agent or any Holder, be redeemed by the
Borrowers. All Notes subject to redemption by the Borrowers pursuant to this
Section 10.2 shall be redeemed by the Borrowers at a price equal to the
outstanding principal amount of the Notes, plus the Yield Maintenance Premium,
plus accrued and unpaid interest and accrued and unpaid Late Charges (the “Event
of Default Redemption Price”); provided, however, if the applicable Event of
Default is a Triggering Event, the price for redemption of the Notes shall be
equal to the greater of (i) an amount equal to the sum of one hundred fifteen
percent (115%) of the outstanding principal amount of the Notes, plus accrued
and unpaid interest, plus accrued and

 

83



--------------------------------------------------------------------------------

unpaid Late Charges and (ii) an amount equal to the product of (A) the number of
Conversion Shares into which the principal amount and all accrued and unpaid
interest outstanding under the Notes may, without giving effect to any
limitations set forth in Section 4 of the Notes, be converted as of the date of
the Triggering Event pursuant to the terms of the Notes, multiplied by (B) the
Weighted Average Price (as defined in the Notes) for one (1) share of Common
Stock as of the date of the Triggering Event (the “Triggering Event Redemption
Price”). Upon the delivery of an Event of Default Redemption Notice and upon the
occurrence of any Event of Default described in Section 10.1(c) or
Section 10.1(d), any agreement of the Lenders or Holders, as applicable, to
purchase additional Notes under this Agreement shall irrevocably terminate.

(b) In the case of an Event of Default Redemption, the Borrowers shall deliver
the Event of Default Redemption Price or Triggering Event Redemption Price, as
applicable, to the Agent within three (3) Business Days after the Borrowers’
receipt of the Event of Default Redemption Notice. In the case of an Event of
Default Redemption of less than all of the principal of the Notes, the Borrowers
shall promptly cause to be issued and delivered to the Holders new Notes (in
accordance with Section 2.7) representing the outstanding principal which has
not been redeemed.

Section 10.3 Consultation Rights. Without in any way limiting any remedy that
the Holders may have, at law or in equity, under any Transaction Document
(including under the foregoing provisions of this ARTICLE 10) or otherwise, upon
the occurrence and during the continuance of any Event of Default, upon the
request of the Agent or the Required Holders, the Borrowers shall hire or
otherwise retain a consultant, advisor or similar Person acceptable to the Agent
to advise the Borrowers with respect to their business and operations.

Section 10.4 Other Remedies. The remedies provided herein and in the Notes shall
be cumulative and in addition to all other remedies available under any of the
other Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Agent’s or any Holder’s right to pursue actual and consequential damages for any
failure by the Borrowers to comply with the terms of this Agreement, the Notes
and the other Transaction Documents. Amounts set forth or provided for herein
and in the Notes with respect to payments and the like (and the computation
thereof) shall be the amounts to be received by the Holders and shall not,
except as expressly provided herein, be subject to any other obligation of the
Borrowers (or the performance thereof). Each of the Borrowers acknowledges that
a breach by it of its obligations hereunder and under the Notes and the other
Transaction Documents will cause irreparable harm to the Holders and that the
remedy at law for any such breach may be inadequate. The Borrowers therefore
agree that, in the event of any such breach or threatened breach, the Holders
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

84



--------------------------------------------------------------------------------

ARTICLE 11

TERMINATION

Section 11.1 Failure to Close. In the event that the First Restated Closing
shall not have occurred with respect to a Lender on March 17, 2010 (or such
later date as is agreed to by such Lender) due to the Principal Borrower’s or
such Lender’s failure to satisfy the conditions set forth in Sections 4.1 and
5.1 (and the non-breaching party’s failure to waive such unsatisfied
condition(s)), the non-breaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party; provided, however, if
this Agreement is terminated pursuant to this Section 11.1, the Borrowers shall
remain obligated to reimburse the Lenders for the expenses described in
Section 8.25 above. Any such termination of this Agreement shall not affect the
effectiveness of the Original Financing Agreement or the Transaction Documents
(as defined in the Original Financing Agreement), each of which shall continue
in full force and effect in accordance with its terms.

Section 11.2 Conversion/Redemption of Notes. Except for those obligations and
agreements herein that by their terms survive termination of this Agreement,
this Agreement shall immediately terminate and be of no further force or effect
upon conversion and/or redemption in full of the Notes and payment in full in
cash of all Obligations (other than contingent indemnification obligations to
the extent no claim giving rise thereto has been asserted).

ARTICLE 12

AGENCY PROVISIONS

Section 12.1 Appointment. Each of the Holders hereby irrevocably designates and
appoints Agent as the administrative agent and collateral agent of such Holder
(or the Holders represented by it) under this Agreement and the other
Transaction Documents for the term hereof (and Agent hereby accepts such
appointment), and each such Holder irrevocably authorizes Agent to take such
action on its behalf under the provisions of this Agreement and the other
Transaction Documents and to exercise such powers and perform such duties as are
expressly delegated to the Agent by the terms of this Agreement and the other
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or the other Transaction Documents, the Agent shall not have any
duties or responsibilities, except those expressly set forth herein and therein,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or the other Transaction Documents
or otherwise exist against the Agent. Any reference to the Agent in this
Agreement or the other Transaction Documents shall be deemed to refer to the
Agent solely in its capacity as Agent and not in its capacity, if any, as a
Holder.

Section 12.2 Delegation of Duties. The Agent may execute any of its respective
duties under this Agreement or the other Transaction Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by the Agent with reasonable care.

 

85



--------------------------------------------------------------------------------

Section 12.3 Exculpatory Provisions. Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact, Subsidiaries or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement (except for actions
occasioned by its or such Person’s own gross negligence or willful misconduct),
or (ii) responsible in any manner to any of the Holders for any recitals,
statements, representations or warranties made by the Borrowers or any of their
Subsidiaries or any officer thereof contained in this Agreement, the other
Transaction Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agent under or in connection
with, this Agreement or the other Transaction Documents or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Transaction Document or for any failure of the Borrowers
or any of their Subsidiaries to perform its obligations hereunder or thereunder.
The Agent shall not be under any obligation to any Holder to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or of any other Transaction Document, or to
inspect the properties, books or records of the Borrowers or any of their
Subsidiaries.

Section 12.4 Reliance by Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrowers), independent accountants and other experts selected by
the Agent. The Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless the Agent shall have actual notice of any
transferee. The Agent shall be fully justified in failing or refusing to take
any action under this Agreement and the other Transaction Documents unless it
shall first receive such advice or concurrence of the Required Holders (or, when
expressly required hereby, all the Holders) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Holders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action except for its own gross negligence or
willful misconduct. The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement and the other Transaction
Documents in accordance with a request of the Required Holders (or, when
expressly required hereby, all the Holders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Holders
and all future Holders.

Section 12.5 Notices of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Event of Default hereunder or under any other
Transaction Document unless it has received notice of such Event of Default in
accordance with the terms hereof or thereof or notice from a Holder or the
Borrowers referring to this Agreement or the other Transaction Documents
describing such Event of Default and stating that such notice is a “notice of
default.” In the event that the Agent receives such a notice, it shall promptly
give notice thereof to the Holders. The Agent shall take such action with
respect to such Event of Default as shall be reasonably directed by the Required
Holders; provided that unless and until the Agent shall have received such
directions, the Agent may (but shall not be obligated to) take

 

86



--------------------------------------------------------------------------------

such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable in the best interests of the Holders, except
to the extent that other provisions of this Agreement or the other Transaction
Documents expressly require that any such action be taken or not be taken only
with the consent and authorization or upon the request of the Holders or
Required Holders, as applicable.

Section 12.6 Non-Reliance on the Agent and Other Holders. Each of the Holders
expressly acknowledges that neither the Agent nor any of its respective
officers, directors, employees, agents, attorneys-in-fact, Subsidiaries or
Affiliates has made any representations or warranties to it and that no act by
the Agent hereinafter taken, including any review of the affairs of the
Borrowers or any of their Subsidiaries, shall be deemed to constitute any
representation or warranty by the Agent to any Holder. Each of the Holders
represents that it has made and will continue to make, independently and without
reliance upon the Agent or any other Holder, and based on such documents and
information as it shall deem appropriate at the time, its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Transaction Documents, and such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and their Subsidiaries. Except
for notices, reports and other documents expressly required to be furnished to
the Holders by the Agent hereunder or under the other Transaction Documents, the
Agent shall not have any duty or responsibility to provide any Holder with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrowers or any of
their Subsidiaries which may come into the possession of the Agent or any of its
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates.

Section 12.7 Indemnification. Each of the Holders hereby agrees to indemnify the
Agent in its capacity as such (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
the respective amounts of their Notes, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of this Agreement, the other Transaction Documents, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Agent under
or in connection with any of the foregoing; provided that no Holder shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent they result from the Agent’s gross negligence or willful
misconduct. The agreements in this Section 12.7 shall survive the payment or
conversion of the Notes and all other amounts payable hereunder and the
termination of this Agreement and the other Transaction Documents.

Section 12.8 The Agent in Its Individual Capacity. The Agent and its
Subsidiaries and Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrowers as though the Agent
were not an Agent hereunder. With respect to any Note issued to it, the Agent
shall have the same rights and powers under this Agreement and the other
Transaction Documents as any Holder and may exercise the same as though it were
not an Agent, and the term “Holders” shall include the Agent in its individual
capacity.

 

87



--------------------------------------------------------------------------------

Section 12.9 Resignation of the Agent; Successor Agent. The Agent may resign as
Agent at any time by giving thirty (30) days advance notice thereof to the
Holders and the Borrowers and, thereafter, the retiring Agent shall be
discharged from its duties and obligations hereunder. Upon any such resignation,
the Required Holders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Required Holders, then the
Agent may, on behalf of the Holders, appoint a successor Agent reasonably
acceptable to the Borrowers (so long as no Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all rights, powers, privileges and duties of the retiring Agent.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 12.9 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent. If no
successor has accepted appointment as Agent by the date which is thirty (30)
days following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Required
Holders shall perform all of the duties of the Agent hereunder until such time,
if any, as the Required Holders appoint a successor agent as provided for above.

Section 12.10 Reimbursement by Holders. To the extent that the Borrowers for any
reason fail to indefeasibly pay any amount required under Section 13.1 or
Section 13.12 to be paid by it to the Agent (or any sub-agent thereof), or any
Related Party of any of the foregoing, each Holder severally agrees to pay to
the Agent (or any such sub-agent) or such Related Party, as the case may be,
such Holder’s applicable percentage thereof (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) in its capacity as such, or
against any Related Party of any of the foregoing acting for the Agent (or any
such sub-agent) in connection with such capacity. For the purposes of this
Section 12.10, the “applicable percentage” of a Holder shall be the percentage
of the total aggregate principal amount of the Notes represented by the Notes
held by such Holder at such time.

ARTICLE 13

MISCELLANEOUS

Section 13.1 Payment of Expenses. The Borrowers shall reimburse Agent and the
Holders on demand for all reasonable costs and expenses, including legal
expenses and reasonable attorneys’ fees (whether for internal or outside
counsel), incurred by Agent and the Holders in connection with the
(i) documentation and consummation of the transactions contemplated hereunder
and any other transactions between the Borrower and Agent and the Holders,
including UCC and other public record searches and filings, overnight courier or
other express or messenger delivery, appraisal costs, surveys, title insurance
and environmental audit or review (including due diligence review) costs;
(ii) collection, protection or enforcement of any rights in or to the
Collateral; (iii) collection of any Obligations; (iv) administration and
enforcement of Agent’s and any Holder’s rights under this Agreement or any other
Transaction Document (including any costs and expenses of any third party
provider engaged by Agent or the Holders for such purposes); (v) costs
associated with any refinancing or restructuring of the

 

88



--------------------------------------------------------------------------------

Notes whether in the nature of a “work-out,” in any insolvency or bankruptcy
proceeding or otherwise, and whether or not consummated; (vi) all reasonable
out-of-pocket costs and expenses of the Agent and the Holders and their
assignees (including attorneys’ fees) in connection with the assignment,
transfers or syndication of the Notes; and (vii) from and against all liability
for any intangibles, documentary, stamp or other similar taxes, fees and
excises, if any, including any interest and penalties, and any finder’s or
brokerage fees, commissions and expenses (other than any fees, commissions or
expenses of finders or brokers engaged by the Holders), that may be payable in
connection with the Notes contemplated by this Agreement and the other
Transaction Documents. The Borrowers shall also (i) pay all normal service
charges with respect to all accounts maintained by the Borrowers with the
Holders and any additional services requested by any Borrower from the Holders
and (ii) reimburse Agent, Lenders, Holders and their Related Parties on demand
for all reasonable out-of-pocket costs and expenses (including legal expenses
and reasonable attorneys’ fees (whether for internal or outside counsel))
incurred in connection with the ownership of the Notes and Lenders Shares, the
exercise of any rights or remedies in respect thereof or appurtenant thereto
(including, without limitation, rights under or related to Section 8.34, whether
as a Lender Designee or otherwise) or the administration thereof, including,
without limitation, the preparation and filing of all applicable governmental
disclosures and other filings and attendance at board of director meetings (and
subcommittees thereof). All such costs, expenses and charges shall constitute
Obligations hereunder, shall be payable by the Borrowers to the Holders on
demand, and, until paid, shall bear interest at the highest rate then applicable
to Notes hereunder. Without limiting the foregoing, if (a) any Note is placed in
the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding or any Holder otherwise takes action to
collect amounts due under such Note or to enforce the provisions of such Note or
(b) there occurs any bankruptcy, reorganization, receivership of any of the
Borrowers or other proceedings affecting creditors’ rights and involving a claim
under such Note, then the Borrowers shall pay the costs incurred by such Holder
for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, but not
limited to, reasonable attorneys’ fees and disbursements (including such fees
and disbursements related to seeking relief from any stay, automatic or
otherwise, in effect under any Bankruptcy Law).

Section 13.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Illinois or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Illinois. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Chicago, Illinois, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY

 

89



--------------------------------------------------------------------------------

IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY.

Section 13.3 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature. A facsimile, telecopy, PDF or other reproduction of this
Agreement may be delivered by any party hereto, and an executed copy of this
Agreement may be delivered by any party hereto by facsimile, e-mail or other
similar electronic transmission device pursuant to which the signature of or on
behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes. Each party hereto
hereby agrees that it shall not raise the execution of facsimile, PDF or other
reproduction of this Agreement, or the fact that any signature was transmitted
by facsimile, e-mail or other similar electronic transmission device, as a
defense to such party’s entry into this Agreement.

Section 13.4 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

Section 13.5 Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

Section 13.6 Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Lenders, the Borrowers, their Affiliates and Persons acting on their
behalf with respect to the matters discussed herein and therein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, none of the Borrowers or any Lender makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement, the Notes or any of the other Transaction Documents may be
amended or waived other than by an instrument in writing signed by the
Borrowers, the Agent and the Required Holders (or by the Agent with the consent
of the Required Holders) (provided, that no amendment or waiver hereof shall
increase any Lender’s obligations hereunder or materially adversely affect the
rights of such Lender hereunder, in either case, without such Lender’s written
consent; and provided, further, no amendment or waiver shall extend the due date
of any payment hereunder or under the Notes, decrease the amount of interest or
other compensation payable hereunder or under the Notes, or modify Section 8.1
without the consent of the Holders of all Notes), and any amendment or waiver to
this Agreement made in conformity with the provisions of this Section 13.6 shall
be binding on all Lenders and holders of Securities, as applicable. No such
amendment or waiver shall be effective to the extent that it applies to less
than all of the holders of the applicable Securities then outstanding. No
consideration shall be offered or paid to any Person to amend or

 

90



--------------------------------------------------------------------------------

consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all of the parties to
the Transaction Documents or Holders of Notes, as the case may be. None of the
Borrowers has, directly or indirectly, made any agreements with any Lenders
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, each of the Borrowers confirms that, except as set forth
in this Agreement, no Lender has made any commitment or promise or has any other
obligation to provide any financing to the Borrowers or otherwise.

Section 13.7 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided,
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

  If to the Borrower:    

Unigene Laboratories, Inc.

81 Fulton Street

Boonton, New Jersey 07005

    Telephone:      (973) 265-1100    

Facsimile:

     (973) 335-0972    

Attention:

     Warren Levy   With a copy (for informational purposes only) to:    

Dechert LLP

902 Carnegie Center, Suite 500

Princeton, New Jersey 08540

    Telephone:      (609) 955-3200    

Facsimile:

     (609) 955-3259    

Attention:

     James J. Marino   If to the Agent:    

Victory Park Management, LLC

227 W. Monroe Street, Suite 3900

Chicago, Illinois 60606

    Telephone:      (312) 701-0788    

Facsimile:

     (312) 701-0794    

Attention:

     Matthew Ray

If to a Lender, to its address and facsimile number set forth on the Schedule of
Lenders, with copies to such Lender’s representatives as set forth on the
Schedule of Lenders,

 

91



--------------------------------------------------------------------------------

  with a copy (for informational purposes only) to:    

Katten Muchin Rosenman LLP

525 West Monroe Street, Suite 1900

Chicago, Illinois 60661

    Telephone:       (312) 902-5297    

Facsimile:

      (312) 577-4408    

Attention:

      Mark Grossmann, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clauses (i), (ii) or (iii) above, respectively.

Section 13.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns, including any purchasers of the Notes or the Lender Shares (with
respect to a purchaser of the Lender Shares, to the extent such purchaser is a
Lender or Holder, an Affiliate or Related Fund of a Lender or Holder, or a
purchaser of all or any portion of the Notes). None of the Borrowers shall
assign this Agreement or any rights or obligations hereunder without the prior
written consent of each of the Holders of the Notes and the Lender Shares,
including by way of a Change of Control. A Lender may assign some or all of its
rights and obligations hereunder in connection with transfer of any of its
Securities without the consent of the Borrowers, in which event such assignee
shall be deemed to be the Lender hereunder with respect to such assigned rights
and obligations, and the Borrowers shall use their best efforts to ensure that
such transferee is registered as a Holder and that any Liens on the Collateral
shall be for the benefit of such Holder (as well as the other Holders of Notes).

Section 13.9 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

Section 13.10 Survival. The representations, warranties, agreements and
covenants of the Borrowers and the Lenders contained in the Transaction
Documents shall survive each applicable Closing, except for the representations,
warranties, agreements and covenants under this Agreement if same is terminated
under ARTICLE 11. Each Lender shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

Section 13.11 Further Assurances. Each Borrower shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

92



--------------------------------------------------------------------------------

Section 13.12 Indemnification. In consideration of each Lender’s execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Borrowers’ other obligations under the Transaction
Documents, the Borrowers shall jointly and severally defend, protect, indemnify
and hold harmless Agent, each Lender and each other Holder of any Notes and all
of their stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing Persons’ agents or other
representatives (including those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Borrowers in this Agreement
or any other Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Borrowers contained in this Agreement or any
other Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (c) the present or former status of the
Principal Borrower as a U.S. real property holding corporation for federal
income tax purposes within the meaning of Section 897 of the Internal Revenue
Code of 1986, as amended, if applicable, or (d) any cause of action, suit or
claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Borrowers) and
arising out of or resulting from (i) the execution, delivery, performance or
enforcement of this Agreement or any other Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of such Lender or Holder of the Securities as an investor in the
Borrowers pursuant to the transactions contemplated by the Transaction
Documents. To the extent that the foregoing undertakings by the Borrower may be
unenforceable for any reason, the Borrowers shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The indemnification provided in this
Section 13.12 shall not apply to any Indemnified Liabilities which are the
subject of the indemnification provided for in the Registration Rights
Agreement, as well as shall not apply to those matters covered by the express
exceptions to indemnification provided by the Registration Rights Agreement.
Except as otherwise set forth herein, the mechanics and procedures with respect
to the rights and obligations under this Section 13.12 shall be the same as
those set forth in the Registration Rights Agreement. The agreements in this
Section 13.12 shall survive the payment or conversion of the Notes and all other
amounts payable hereunder and the termination of this Agreement and the other
Transaction Documents.

Section 13.13 No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

Section 13.14 Waiver. No failure or delay on the part of any Holder in the
exercise of any power, right or privilege hereunder or any of the other
Transaction Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

93



--------------------------------------------------------------------------------

Section 13.15 Payment Set Aside. To the extent that any of the Borrowers makes a
payment or payments to the Lenders hereunder or pursuant to any of the other
Transaction Documents or the Lenders enforce or exercise their rights hereunder
or thereunder, and such payment or payments or the proceeds of such enforcement
or exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to any of the Borrowers, a
trustee, receiver or any other Person under any law (including any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

Section 13.16 Independent Nature of Lenders’ Obligations and Rights. The
obligations of each Lender under any Transaction Document are several and not
joint with the obligations of any other Lender, and no Lender shall be
responsible in any way for the performance of the obligations of any other
Lender under any Transaction Document. Nothing contained herein or in any other
Transaction Document, and no action taken by any Lender pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Lenders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents and each of the Borrowers acknowledges that the Lenders are not acting
in concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Lender confirms that it has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. Each Lender shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or out of any other Transaction Documents, and it
shall not be necessary for any other Lender to be joined as an additional party
in any proceeding for such purpose.

Section 13.17 Reaffirmation. Anything contained herein to the contrary
notwithstanding, this Agreement is not intended to and shall not serve to effect
a novation of the “Obligations” (as defined in the Original Financing
Agreement). Instead, it is the express intention of the parties hereto to
reaffirm the indebtedness, obligations and liabilities created under the
Original Financing Agreement and the Original Notes, which is evidenced by the
Original Notes and secured by the Collateral. Each Borrower acknowledges and
confirms that the Liens and security interests granted pursuant to the Security
Documents secure the indebtedness, liabilities and obligations of the Borrowers
to the Agent and the Lenders and Holders under the Original Notes and the
Original Financing Agreement, as amended and restated pursuant to the Notes and
this Agreement, respectively (except that the grants of security interests,
mortgages and Liens under and pursuant to the Security Documents shall continue
unaltered, and each other Transaction Document shall continue in full force and
effect in accordance with its terms unless otherwise amended by the parties
thereto, and the parties hereto hereby ratify and confirm the terms thereof as
being in full force and effect and unaltered by this Agreement), and that the
term “Obligations” as used in the Transaction Documents (or any other

 

94



--------------------------------------------------------------------------------

term used therein to describe or refer to the indebtedness, liabilities and
obligations of the Borrowers to the Agent and the Lenders and Holders) includes
the indebtedness, liabilities and obligations of the Borrowers under this
Agreement and the Notes delivered hereunder, and under the Original Notes and
the Original Financing Agreement, as amended and restated pursuant to the Notes
and this Agreement, respectively, as the same further may be amended, modified,
supplemented and/or restated from time to time. The Transaction Documents and
all agreements, instruments and documents executed or delivered in connection
with any of the foregoing shall each be deemed to be amended to the extent
necessary to give effect to the provisions of this Section 13.17. Each reference
to the “Financing Agreement” or the “Notes” in any Transaction Document shall
mean and be a reference to this Agreement and the Notes issued hereunder,
respectively (as each may be further amended, restated, supplemented or
otherwise modified from time to time). Cross-references in the Transaction
Documents to particular section numbers in the Original Financing Agreement
shall be deemed to be cross-references to the corresponding sections, as
applicable, of this Agreement.

[Signature Pages Follow]

 

95



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused its signature page to this Financing
Agreement to be duly executed as of the date first written above.

 

BORROWERS: UNIGENE LABORATORIES, INC. By:  

/s/ Warren P. Levy

Name:   Warren P. Levy Title:   Chief Executive Officer AGENT: VICTORY PARK
MANAGEMENT, LLC By:  

/s/ Matthew Ray

Name:  

Matthew Ray

Title:  

Manager

Signature Page to Amended and Restated Financing Agreement



--------------------------------------------------------------------------------

LENDERS: VICTORY PARK CREDIT OPPORTUNITIES MASTER FUND, LTD. By:  

Victory Park Capital Advisors, LLC,

its investment manager

By:  

/s/ Scott Zemnick

Name:   Scott Zemnick Title:   General Counsel

Signature Page to Amended and Restated Financing Agreement



--------------------------------------------------------------------------------

SCHEDULE OF LENDERS

 

(1)   (2)   (3)   (4)   (5)   (6)

Lender

 

Address and Facsimile
Number

  Aggregate
Principal Amount
of Notes at First
Restated Closing   Aggregate Number
of Shares of
Common Stock
Issued at First
Closing and Second
Closing  

First Restated

Closing

Purchase Price

in aggregate

 

Legal Representative’s

Address and Facsimile Number

Victory Park Credit

Opportunities Master Fund, Ltd.

 

227 W. Monroe Street

Suite 3900

Chicago, IL 60606 Telephone: 312.701.0788 Facsimile: 312.701.0794
Attention: Matthew Ray

Residence: Delaware

  $ 33,000,000   1,500,000  

$19,357,527.50

in principal

amount of

surrendered

Original Notes

$13,642,472.50

in cash

 

Katten Muchin Rosenman LLP

525 W. Monroe Street

Chicago, IL 60661

Telephone: (312) 902-5297

Facsimile: (312) 577-4408

Attention: Mark Grossmann, Esq.

     


 

 

 

 

Total principal


amount of Notes to

be issued at First

Restated Closing:

$33,000,000

     

Schedule – 1



--------------------------------------------------------------------------------

SCHEDULE 7.1

Subsidiaries

 

(i) Unigene U.K. Limited



--------------------------------------------------------------------------------

SCHEDULE 7.5

Consents

The Joint Venture Contract by and between Shijiazhuang Pharmaceutical Group
Company, Ltd. and Unigene Laboratories, Inc., dated as of June 15, 2000,
provides that, for a period of three (3) years following the date the Contract
is approved by the National Administration of High and New Technology Industrial
Development Zone, Shijiazhuang, Hebei Province (the “Effective Date”), neither
JV Party shall sell, assign, transfer, convey, pledge, encumber or liquidate or
otherwise cease to be the beneficial owner of any or all of its rights under the
contract or in its capital contribution in the JV.



--------------------------------------------------------------------------------

SCHEDULE 7.6

Subsidiary Rights

None.



--------------------------------------------------------------------------------

SCHEDULE 7.7

Equity Capitalization

 

(ii) STOCK OPTIONS:

 

As of 01/01/09

   Stock Options

Outstanding

   4,864,315

Vested

   3,475,285

Nonvested

   1,389,030   

Period Activity

    

Issued

   731,000

Exercised

   629,900

Forfeited

   116,500

Expired

   66,000   

As of 12/31/09

    

Outstanding

   4,782,915

Vested

   3,281,915

Nonvested

   1,501,000   

Each of Warren Levy and Ronald Levy will receive, upon execution of a Second
Amendment to Employment Agreement, as applicable, stock options to purchase
100,000 shares of Common Stock. These options, which will have an exercise price
of $1.20 per share, will vest in full on the three month anniversary of a new
Chief Executive Officer joining the Company.

MISCELLANEOUS WARRANTS as of December 31, 2009:

 

     Number of Shares    Exercise Price    Grant Date    Expiration Date

Yale

   20,000    $ 2.00    7/25/2005    5/31/2015

Kieran Murphy

   40,000    $ 2.20    12/4/2006    12/5/2012                  60,000         
             

RETENTION PROGRAM:

Pursuant to a retention program (the “Retention Program”) adopted by the
Principal Borrower, certain of the Principal Borrower’s vice presidents and
other key employees will be granted a new one-time award under the Principal
Borrower’s 2006 Stock-Based Incentive Compensation Plan, as amended (the “2006
Plan”) of non-qualified options to purchase, in the aggregate, approximately
820,000 shares of Common Stock. The options will be subject to a four-year



--------------------------------------------------------------------------------

vesting schedule, with 25% of such shares vesting on each anniversary of the
date of grant, subject to twelve months accelerated vesting under certain
termination circumstances (the “Acceleration”), and subject to Extension (as
defined below).

As part of the Retention Program, all currently outstanding options and
restricted stock grants held by Company employees (the “Current Grants”) under
the 2006 Plan will be amended to provide for (a) the Acceleration and (b) the
then-vested options contained in the Current Grants will remain exercisable for
a period of three years following such termination of employment or until the
termination date of such options, whichever is earlier (the “Extension”).

RIGHTS AGREEMENT:

In December 2002, pursuant to a rights agreement, the Principal Borrower
distributed common stock purchase rights to stockholders of record as a dividend
at the rate of one right for each share of common stock. Each right entitles the
holder to purchase from the Principal Borrower one ten-thousandth of a share of
common stock at an exercise price of $4.00. Initially the rights are attached to
the common stock and are not exercisable. There is one right outstanding for
every share of common stock outstanding.

The rights generally become exercisable and will separate from the common stock
ten calendar days after a person or group acquires beneficial ownership of
fifteen percent or more of the Principal Borrower’s common stock, or ten
business days (or a later date following such announcement as determined by the
Principal Borrower’s Board of Directors) after the announcement of a tender
offer or an exchange offer to acquire fifteen percent or more of our outstanding
common stock.

The rights are redeemable for $.00001 per right at the option of the Board of
Directors at any time prior to the close of business on the tenth calendar day
after a person or group acquires beneficial ownership of fifteen percent or more
of our common stock. If not redeemed, the rights will expire on December 30,
2012. Prior to the date upon which the rights would become exercisable under the
rights agreement, the Principal Borrower’s outstanding stock certificates will
represent both the shares of common stock and the rights, and the rights will
trade only with the shares of common stock.

In connection with the execution of the Agreement, the rights agreement has been
amended to render the rights inapplicable to the restructuring under the
Agreement and the other transactions contemplated by or occurring concurrently
with such restructuring.

 

(iii) NOTES:

 

Jean Levy

   $ 8,318,714    5/10/2007 * 

Jaynjean Levy Family Limited Partnership

   $ 7,418,803    5/10/2007 * 

Victory Park Credit Opportunities Master Fund, Ltd.

   $ 9,454,032.02    9/30/2008   

Victory Park Credit Opportunities Master Fund, Ltd.

   $ 4,949,479.15    9/30/2008   

Victory Park Credit Opportunities Master Fund, Ltd.

   $ 3,251,667.49    5/22/2009   

Victory Park Credit Opportunities Master Fund, Ltd.

   $ 1,702,348.84    5/22/2009   

 

* Amended and restated as of September 30, 2008, and as further amended and
restated on the First Restated Closing Date.



--------------------------------------------------------------------------------

(iv) Schedule 8.6 is hereby incorporated by reference.

 

(v) Registration Rights Agreement by and between Fusion Capital Fund II, LLC and
Unigene Laboratories, Inc., dated as of April 7, 2005.

Registration Rights Agreement by and between Unigene Laboratories, Inc. and the
Buyers listed therein, dated as of March 16, 2006.

 

(vi) The Rights Agreement described in Schedule 7.7(ii) is hereby incorporated
by reference.



--------------------------------------------------------------------------------

SCHEDULE 7.8

Indebtedness and Other Contracts

 

(i)

   Jean Levy    $ 8,318,714    5/10/2007 *     Jaynjean Levy Family Limited
Partnership    $ 7,418,803    5/10/2007 *     Unigene Biotechnology Co., Ltd.   
$ 2,175,000    4/23/2008       Victory Park Credit Opportunities Master Fund,
Ltd.    $ 9,454,032.02    9/30/2008       Victory Park Credit Opportunities
Master Fund, Ltd.    $ 4,949,479.15    9/30/2008       Victory Park Credit
Opportunities Master Fund, Ltd.    $ 3,251,667.49    5/22/2009       Victory
Park Credit Opportunities Master Fund, Ltd.    $ 1,702,348.84    5/22/2009   

 

* Amended and restated as of September 30, 2008, and as further amended and
restated on the First Restated Closing Date.



--------------------------------------------------------------------------------

SCHEDULE 7.11

Title

 

(iv)

   Jean Levy    Assets per 5/10/2007 security agreement    Jaynjean Levy Family
Limited Partnership    Assets per 5/10/2007 security agreement    Tarsa
Therapeutics, Inc.    Assigned Contracts per, and as defined, in, that certain
Assignment and Assumption Agreement, dated as of October 19, 2009, by and
between the Principal Borrower and Tarsa Therapeutics, Inc.



--------------------------------------------------------------------------------

SCHEDULE 7.12

Intellectual Property Rights

 

(ii) See December 31, 2009 Form 10-K Note 20 – Legal Matters regarding the
Apotex litigation



--------------------------------------------------------------------------------

SCHEDULE 7.14

Absence of Certain Changes

None.



--------------------------------------------------------------------------------

SCHEDULE 7.15

Absence of Litigation

 

(ii) See December 31, 2009 Form 10-K Note 20 – Legal Matters regarding the
Apotex litigation



--------------------------------------------------------------------------------

SCHEDULE 7.18

No General Solicitation; Placement Agent’s Fees

Pursuant to an engagement letter between the Principal Borrower and RBC Capital
Markets Corporation, dated June 5, 2009, the Principal Borrower will pay RBC
Capital Markets Corporation, on the First Restated Closing Date in connection
with the First Restated Closing, approximately $409,300 for providing certain
placement agent services, $250,000 for the delivery of a fairness opinion to the
Board and related fees and expenses.



--------------------------------------------------------------------------------

SCHEDULE 7.22

Conduct of Business; Regulatory Permits

None.



--------------------------------------------------------------------------------

SCHEDULE 7.25

Environmental Laws

None.



--------------------------------------------------------------------------------

SCHEDULE 7.27

ERISA

None.



--------------------------------------------------------------------------------

SCHEDULE 7.31

SEC Documents; Financial Statements

None.



--------------------------------------------------------------------------------

SCHEDULE 7.33

Transactions with Affiliates

 

(i) NOTES:

 

Jean Levy

   $ 8,318,714

Jaynjean Levy Family Limited Partnership

   $ 7,418,803



--------------------------------------------------------------------------------

SCHEDULE 7.35

Acknowledgement Regarding Lender’s Trading Activity

None, other than pursuant to the Lock-Up Agreement dated September 30, 2008,
which has expired by its terms.



--------------------------------------------------------------------------------

SCHEDULE 7.43

Material Contracts

LICENSE AND OTHER AGREEMENTS:

The Material Tarsa Agreements.

The Smithkline License Agreement.

The Novartis License Agreement.

The USL License Agreement.

Collateral Assignment of Agreement, by and between Unigene Laboratories, Inc.
and Victory Park Management, LLC, as administrative agent and collateral agent,
dated as October 19, 2009.

CHINA JV AGREEMENTS (SPG/CPG):

Joint Venture Contract by and between Shijiazhuang Pharmaceutical Group Company,
Ltd. and Unigene Laboratories, Inc., dated as of June 15, 2000.

Articles of Association of Shijiazhuang – Unigene Pharmaceutical Corporation
Limited, dated as of June 15, 2000.

Agreement by and between Shijiazhuang Pharmaceutical Group Company, Ltd. and
Unigene Laboratories, Inc., dated as of April 23, 2008.

Technology Transfer Agreement by and between Shijiazhuang Pharmaceutical Group
Corporation and Unigene Laboratories, Inc., dated as of April 23, 2008.

NOTES:

Jean Levy

Jaynjean Levy Family Limited Partnership



--------------------------------------------------------------------------------

SCHEDULE 7.44

FDA and Product-Related Matters

(e) The Principal Borrower constructed a facility that complies with current
good manufacturing practice guidelines, or cGMP, for the production of
calcitonin at leased premises located in Boonton, New Jersey.

The Principal Borrower filed a new drug application, or NDA, for Fortical in
March 2003 and Fortical was approved by the FDA in August 2005.

Issued US Patents

 

Patent Number

  

Name

  

Date

6,319,685    Alpha-Amidating Enzyme Compositions & Processes for their
Production and Use    11/20/01 5,789,234    Expression Systems for Amidating
Enzyme    8/4/98 5,912,014    Oral Salmon Calcitonin    6/15/99 6,103,495   
Direct Expressions    8/15/00 6,086,918    Oral Prep-I    7/11/00 6,210,925   
Direct Expression – I    4/3/01 6,440,392    Nasal Calcitonin    8/27/02
6,627,438    Direct Expression – I    9/30/03 6,737,250    Direct Expression – I
   5/18/04 6,673,574    Oral Pep-Trans    1/6/04 7,316,819    Oral Pep
Pharmaceutical Dosage Form and Method of Production (Pfizer)    1/8/08 7,445,911
   Enzymatic Reactions in the Presence of Keto Acids    11/4/08 7,531,518   
Method For Fostering Bone Formation and Preservation    5/12/09 7,541,174   
Bacterial Host Cell For the Direct Expression of Peptides    6/2/09 7,553,655   
Improved Bacterial Host Cell for the Direct Expression of Peptides    6/30/09 RE
40812    Nasal Calcitonin Formulation    6/30/09 7,648,965    Method for
Fostering Bone Formation and Preservation    1/19/10 7,648,700    Method for
Fostering Bone Formation and Preservation    1/19/10



--------------------------------------------------------------------------------

US Patent Applications

 

Application Number

  

Name

  

Date

11/455,628   

Amidated Parathyroid Hormone Fragments and Uses Thereof

(Joint with GSK) (Abandoned as of 3/16/09 per GSK) split 50/50

   6/19/06 12/063,618    Bone Augment Apparatus    2/21/08 11/430,752    Bone
Implant Device and Methods of Using Same (Yale)    5/9/06 PCT/US2006/018609   
Bone Implant Device and Methods of Using Same (Yale)    5/11/06 11/474,159   

Cell Lines for the Expressing Enzyme Useful in the Preparation

of Amidated Products

   6/23/06 10/818,966    Direct Expression of Peptides Into Culture Media   
4/5/04 12/284,552    Enzymatic Reactions In the Presence of Keto Acids   
9/22/08 11/567,454    Fast Acting Oral Peptide Pharmaceutical Products   
12/6/06 11/654,211   

Glyoxylate Assays and their Use For Identifying Natural

Amidated Compounds

   1/17/07 11/076,260    Improved Bacterial Host Cell for the Direct Expression
of Peptides    3/9/05 11/928,936   

Improved Bacterial Host Cell for the Direct Expression of Peptides

(Div of Application #60/552,824)

   10/30/07 11/928,994   

Improved Bacterial Host Cell for the Direct Expression of

Peptides(Div of Application #60/552,824)

   10/30/07 10/761,481    Improved Oral Delivery of Peptides    1/10/04
11/839,993    Method for Fostering Bone Formation and Preservation    8/16/07
12/059,662    Method for Fostering Bone Formation and Preservation    3/31/08
12/059,605    Method for Fostering Bone Formation and Preservation    3/31/08
11/254,640    Method for Bone Augmentation    10/21/05 11/796,439    Method and
Composition for Fostering & Preserving Bone Growth    4/27/07 11/144,580    Oral
Delivery of Peptide Pharmaceutical Composition    6/2/05 12/128,210    Peptide
Pharmaceutical for Oral Delivery    5/28/08 12/284,552   

Enzymatic Reactions in the Presence of Keto Acids (Divisional

of U.S. Patent No. 7,445,911)

   9/22/08 11/661,838    Cement Delivery    12/13/07 61/166,160    Nasal
Pharmaceuticals for Nasal Delivery    4/2/09 61/205,750 (Provisional)   
Treatment for Obesity   



--------------------------------------------------------------------------------

License Agreements

 

Intellectual Property

 

Licensee

 

License Number

 

Effective Date

 

Expiration Date

All Calcitonin Manufacturing and Oral Formulation IP and other IP as described
in the Tarsa License Agreement   Tarsa Therapeutics, Inc.   —   October 19, 2009
  Expiration of last valid claim All Peptide Manufacturing & Oral Formulation IP
  Smithkline Beecham Corporation   —   April 13, 2002  
Expiration of last valid claim All Manufacturing IP for Peptides and Amidating
Enzyme   Novartis Pharma AG   —   April 7, 2004   Expiration of last valid claim
All US Patents and Patent Applications that claim Unigene’s salmon calcitonin
formulation for nasal administration, including Patent No. 6,440,392  
Upsher-Smith Laboratories, Inc.   —   November 26, 2002  
Expiration of last valid claim



--------------------------------------------------------------------------------

SCHEDULE 8.6

Existing Liens

UCC-1 Financing Statement filed in Delaware on 5/25/07 in favor of Jaynjean Levy
Family Limited Partnership regarding: certain patents (File number 71974707).

UCC-1 Financing Statement filed in Delaware on 5/25/07 in favor of Jay Levy
regarding: all property and assets at the Fairfield and Boonton locations (File
number 71974772) (as assigned by the UCC-3 filed in Delaware on 3/2/2010 in
favor of Jean Levy (File number 2010 0697650)).

UCC-1 Financing Statement filed in Essex County, New Jersey on 5/31/07 in favor
of Jay Levy regarding: fixture lien on property and assets located at the
Fairfield location (File number 7070826, bk 12059, pg 4373) (as assigned by the
UCC-3 submitted for filing in Essex County, New Jersey on or about 3/5/2010 in
favor of Jean Levy).

UCC-1 Financing Statement filed in Morris County, New Jersey on 5/31/07 in favor
of Jay Levy regarding: fixture lien on property and assets located at the
Boonton location (File number 2007049957, bk 20831, pg 1055) (as assigned by the
UCC-3 filed in Morris County, New Jersey on 3/8/2010 in favor of Jean Levy (File
number 2010014950, bk 021503, pg 0259)).

Mortgage lien filed in Essex County, New Jersey in favor of Jay Levy regarding:
real property located at the Fairfield location, pursuant to the Mortgage and
Security Agreement, dated July 13, 1999, by and between Unigene Laboratories,
Inc. and Jay Levy (as modified by the First Modification, the Second
Modification and the Third Modification (as such terms are defined in the Third
Modification of Mortgage and Security Agreement, dated September 30, 2008)) (as
assigned by the Assignment of Mortgage submitted for filing in Essex County, New
Jersey on or about 3/5/10 in favor Jean Levy.

UCC-1 Financing Statement filed in New Jersey on 9/26/08 in favor of Victory
Park Management, LLC (as Collateral Agent) regarding: all assets (File number
83282140).

UCC-1 Financing Statement filed in Essex County, New Jersey on 11/21/08 in favor
of Victory Park Management, LLC regarding: fixture lien on property and assets
located at the Fairfield location (File number 8104546, bk 12167, pg 8612).

Mortgage lien filed in Essex County, New Jersey on 10/27/08 in favor of Victory
Park Management, LLC (as Collateral Agent) regarding: real property located at
the Fairfield location (File number 8097873), pursuant to the Mortgage, Security
Agreement, Assignment of Rents and Leases and Fixture Filing, dated
September 30, 2008, between Unigene Laboratories, Inc. and Victory Park
Management, LLC, as Collateral Agent for the Lenders and the Holders under the
Agreement.



--------------------------------------------------------------------------------

UCC-1 Financing Statement filed in Delaware on 8/31/01 in favor of GE Capital
Colonial Pacific Leasing regarding: (1) HELOS/BF Particle Size Analyzer; (1) HP
Vectra P3/933, 128 Mbyte RAM, 20 GB HD, 48x CD-ROM, NIC, WIN 2000 Operating
System; (1) WINDOX Soft on CD-ROM, CRYPTOBOX, Plus Manuals; (1) IQ/OQ Validation
of HELOS; (1) QT Trend Analysis Software Equipment/Lease No (File number
11077820) (as continued on 8/29/06 (File number 63011707)).



--------------------------------------------------------------------------------

SCHEDULE 8.7

Restricted Payments

None.



--------------------------------------------------------------------------------

SCHEDULE 8.23

Additional Issuances of Securities

None.



--------------------------------------------------------------------------------

SCHEDULE 8.24

Use of Proceeds

 

USES

   Amount     

Description

Unigene Laboratories, Inc.

   $ (11,865,764.49 )     Proceeds from Amended and Restated Financing Agreement

Agent

   $ (660,000.00 )     Closing Payment

Victory Park Credit Opportunities Master Fund, Ltd.

   $ (120,446.84 )     Accrued and Unpaid Interest

Victory Park Management, LLC

   $ (5,000.00 )     Out-of-pocket fees and expenses

RBC Capital Markets Corporation

   $ (714,274.17 )     Investment Banker Fee and Fairness Opinion

Title Company

   $ (1,987.00 )     Fees for Date Down Endorsement to Title Policy

Katten Muchin Rosenman LLP

   $ (275,000.00 )     Legal fees and expenses for representation of VPM, as
Agent            

TOTAL USES

   $ (13,642,472.50 )                



--------------------------------------------------------------------------------

SCHEDULE 8.29

Existing Investments

EQUITY INTERESTS:

 

     Percentage of Class of
Shares or Interests  

Unigene Biotechnology Co., Ltd. (China JV)

   45 % 

Unigene U.K. Limited

   100 % 

Tarsa Therapeutics, Inc.

   25.95 % 



--------------------------------------------------------------------------------

SCHEDULE 8.31

Reservation of Shares

The Principal Borrower has authorized 135,000,000 shares of Common Stock, of
which 92,141,951 shares are issued and outstanding, 4,844,915 shares are
reserved for issuance upon exercise of outstanding stock options and warrants,
and 2,744,229 shares are reserved for yet-to-be granted options and restricted
stock grants pursuant to the 2006 Plan, leaving an aggregate of 35,268,905
shares of Common Stock authorized, unissued and unreserved as of the date
hereof.



--------------------------------------------------------------------------------

SCHEDULE 8.34

Chairman of the Board

The powers and authorities of the Chairman of the Board shall include the
following:

 

•  

To preside as Chairman at all meetings of the Board.

 

•  

To preside as Chairman at all meetings of the stockholders of the Principal
Borrower.

 

•  

To develop in consultation with the Chief Executive Officer and the lead
independent director (if any), and approve the agenda for each Board meeting.

 

•  

To review in advance all information sent to the Board as a whole.

 

•  

To call meetings of the Board.

 

•  

To attend meetings of each committee of the Board of which he is not a member.

 

•  

To serve as the Board’s liaison with the Chief Executive Officer.

 

•  

To serve as a designated contact for stockholder communication to non-management
directors, including for consultation and direct communication with major
stockholders.

 

•  

To lead and coordinate the annual evaluation of the Chief Executive Officer with
the applicable committees of the Board.

 

•  

To lead and review the Board’s self-assessment and evaluation process.